Exhibit 10.1

 

 

AMENDED AND RESTATED OFFICE LEASE

 

BETWEEN

 

TRANSWESTERN FEDERAL, L.L.C., AS LANDLORD

 

AND

 

ENERNOC, INC., AS TENANT

 

75 – 101 FEDERAL STREET

 

BOSTON, MASSACHUSETTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

LEASE GRANT/POSSESSION

6

 

 

 

3.

USE

6

 

 

 

4.

RENT

7

 

 

 

5.

SECURITY DEPOSIT

8

 

 

 

6.

SERVICES TO BE FURNISHED BY LANDLORD

9

 

 

 

7.

LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY

11

 

 

 

8.

SIGNAGE

11

 

 

 

9.

MAINTENANCE, REPAIRS AND ALTERATIONS

12

 

 

 

10.

USE OF ELECTRICAL SERVICES BY TENANT

13

 

 

 

11.

ASSIGNMENT AND SUBLETTING

14

 

 

 

12.

MECHANIC’S LIENS

16

 

 

 

13.

INSURANCE

16

 

 

 

14.

INDEMNITY

17

 

 

 

15.

DAMAGES FROM CERTAIN CAUSES

18

 

 

 

16.

CASUALTY DAMAGE

18

 

 

 

17.

CONDEMNATION

19

 

 

 

18.

EVENTS OF DEFAULT

20

 

 

 

19.

REMEDIES

20

 

 

 

20.

LANDLORD’S DEFAULT

23

 

 

 

21.

NO WAIVER

23

 

 

 

22.

PEACEFUL ENJOYMENT

24

 

 

 

23.

INTENTIONALLY DELETED

24

 

--------------------------------------------------------------------------------


 

 

 

PAGE

 

 

 

24.

HOLDING OVER

24

 

 

 

25.

SUBORDINATION TO MORTGAGE; ESTOPPEL CERTIFICATE

24

 

 

 

26.

NOTICE

25

 

 

 

27.

SURRENDER OF PREMISES

26

 

 

 

28.

RIGHTS RESERVED TO LANDLORD

26

 

 

 

29.

MISCELLANEOUS

26

 

 

 

30.

NO OFFER

28

 

 

 

31.

ENTIRE AGREEMENT

28

 

 

 

32.

LIMITATION OF LIABILITY

28

 

 

 

EXHIBIT A-OUTLINE AND LOCATION OF PREMISES

 

EXHIBIT B-RULES AND REGULATIONS

 

EXHIBIT C-PAYMENT OF BASIC COSTS

 

EXHIBIT D-WORK LETTER

 

EXHIBIT E-ADDITIONAL PROVISIONS

 

EXHIBIT F-COMMENCEMENT LETTER

 

EXHIBIT G-JANATORIAL AND CLEANING SPECIFICATIONS

 

EXHIBIT H-GENERATOR SPACE

 

EXHIBIT I-FORM OF SNDA

 

EXHIBIT J-FORM OF GUARANTY

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED OFFICE LEASE

 

This Amended and Restated Office Lease (the “Lease”) is made and entered into on
this the 15th day of August, 2008, between TRANSWESTERN FEDERAL, L.L.C., a
Delaware limited liability company (“Landlord”), and ENERNOC, INC., a Delaware
corporation (“Tenant”).

 

R E C I T A L S:

 

A.            Landlord and Tenant entered into that certain Office Lease dated
December 10, 2007 (the “Original Lease”) for certain premises (the “Original
Premises”) on the third floor of the building located at 101 Federal Street,
Boston, Massachusetts (the “101 Federal Street Building”) and depicted on
Exhibit A-1 attached hereto.

 

B.            The Original Premises currently consists of approximately 15,425
square feet of rentable area.

 

C.            Tenant desires to lease the following additional portions of the
101 Federal Street Building and the building located at 75 Federal Street,
Boston, Massachusetts (the “75 Federal Street Building,” and together with the
101 Federal Street Building, the “Building”):  (i) approximately 19,644 square
feet of rentable area located on the 11th floor of the 101 Federal Street
Building and depicted on Exhibit A-2 attached hereto (the “First Additional
Space”), and (ii) approximately 21,965 square feet of rentable area located on
the 2nd and 3rd floors of the 75 Federal Street Building (consisting of 4,335
square feet of rentable area on the 2nd floor of the 75 Federal Street Building
and 17,630 square feet of rentable area on the 3rd floor of the 75 Federal
Street Building) and depicted on Exhibit A-3 attached hereto, together with that
certain internal staircase (the “Internal Staircase”) currently located in and
connecting the aforesaid portions of the 2nd and 3rd floors of the 75 Federal
Street Building (collectively, the “Second Additional Space”), which space is
currently subleased to Tenant from Amdocs, Inc. (“Amdocs”) pursuant to that
certain Sublease Agreement dated as October 3, 2005 between Amdocs and Tenant,
as amended by that certain First Amendment to Sublease Agreement dated as of
November 3, 2006 (together, the “Sublease”).

 

D.            Landlord and Tenant desire to amend and restate the Original Lease
on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:

 


1.     DEFINITIONS.  THE FOLLOWING ARE DEFINITIONS OF SOME OF THE DEFINED TERMS
USED IN THIS LEASE.  THE DEFINITION OF OTHER DEFINED TERMS ARE FOUND THROUGHOUT
THIS LEASE.


 


A.            “ADDITIONAL RENT” SHALL MEAN TENANT’S PRO RATA SHARE OF BASIC
COSTS (HEREINAFTER DEFINED) AND TENANT’S PRO RATA SHARE OF TAXES (HEREINAFTER
DEFINED) AND ANY OTHER SUMS (EXCLUSIVE OF BASE RENT) THAT ARE REQUIRED TO BE
PAID TO LANDLORD BY TENANT HEREUNDER, WHICH SUMS ARE DEEMED TO BE ADDITIONAL
RENT UNDER THIS LEASE.

 

--------------------------------------------------------------------------------


 


B.            BASE RENT”: BASE RENT SHALL BE PAID ACCORDING TO THE FOLLOWING
SCHEDULE, SUBJECT TO THE PROVISIONS OF SECTION 4 HEREOF:

 

PERIOD

 

ANNUAL BASE RENT

 

MONTHLY
INSTALLMENTS
OF BASE RENT

 

Commencement Date – First Additional Space Rent Commencement Date (hereinafter
defined)

 

$

694,125.00

 

$

57,843.75

 

First Additional Space Rent Commencement Date – Second Additional Space
Commencement Date (hereinafter defined)

 

$

1,606,187.00

*

$

133,848.91

*

Second Additional Space Commencement Date – June 30, 2010

 

$

2,550,682.00

**

$

212,556.83

**

July 1, 2010 – June 30, 2011

 

$

2,607,716.00

 

$

217,309.67

 

July 1, 2011 – June 30, 2012

 

$

2,664,750.00

 

$

222,062.50

 

July 1, 2012 – June 30, 2013

 

$

2,721,784.00

 

$

226,815.33

 

July 1, 2013 – June 30, 2014

 

$

2,778,818.00

 

$

231,568.17

 

 

--------------------------------------------------------------------------------

*Notwithstanding the foregoing, so long as Tenant is not then in default under
this Lease beyond any applicable notice and cure periods and Landlord has not
terminated this Lease as a result of such default, Tenant shall receive the
following abatement of Base Rent:  (i) an abatement of Base Rent due hereunder
with respect to the Original Premises and the First Additional Space for the
first calendar month following the First Additional Space Rent Commencement Date
(hereinafter defined); and (ii) thereafter, and lasting until one year after the
First Additional Space Rent Commencement Date, an abatement of Base Rent due
hereunder with respect to a portion of the First Additional Space equal to 4,644
square feet.

 

**Notwithstanding the foregoing, so long as Tenant is not then in default under
this Lease beyond any applicable notice and cure periods and Landlord has not
terminated this Lease as a result of such default, Tenant shall receive an
abatement of monthly Base Rent due hereunder with respect to the Second
Additional Space for the first calendar month following the Second Additional
Space Commencement Date.

 

2

--------------------------------------------------------------------------------


 


C.            “BASE YEAR” SHALL MEAN CALENDAR YEAR 2009 WITH RESPECT TO BASIC
COSTS (AS DEFINED ON EXHIBIT C ATTACHED HERETO) AND THE TAX FISCAL YEAR 2010
WITH RESPECT TO TAXES (AS DEFINED ON EXHIBIT C ATTACHED HERETO).


 


D.            “BASIC COSTS” IS DEFINED IN EXHIBIT C ATTACHED HERETO.


 


E.             “BROKER” SHALL MEAN, COLLECTIVELY, RICHARDS BARRY JOYCE &
PARTNERS AND CUSHMAN & WAKEFIELD, INC.


 


F.             “BUSINESS DAY(S)” SHALL MEAN MONDAYS THROUGH FRIDAYS EXCLUSIVE OF
THE FOLLOWING HOLIDAYS:  NEW YEAR’S DAY, MARTIN LUTHER KING DAY, PRESIDENT’S
DAY, PATRIOTS’ DAY, MEMORIAL DAY, INDEPENDENCE DAY, LABOR DAY, COLUMBUS DAY,
VETERANS’ DAY, THANKSGIVING DAY, CHRISTMAS DAY, AND SUCH OTHER HOLIDAYS AS
LANDLORD MAY FROM TIME TO TIME DESIGNATE IN A MANNER CONSISTENT WITH THE
OPERATION OF A FIRST CLASS OFFICE BUILDING LOCATED IN THE DOWNTOWN BOSTON,
MASSACHUSETTS AREA.


 


G.            “COMMON AREAS” SHALL MEAN THOSE AREAS LOCATED WITHIN THE BUILDING
OR ON THE PROPERTY FOR THE COMMON USE OR BENEFIT OF TENANTS GENERALLY AND/OR THE
PUBLIC SUBSTANTIALLY AS EXISTING AS OF THE DATE HEREOF.


 


H.            “DEFAULT RATE” SHALL MEAN THE LOWER OF (I) TWELVE (12) PERCENT PER
ANNUM, OR (II) THE HIGHEST RATE OF INTEREST FROM TIME-TO-TIME PERMITTED UNDER
APPLICABLE FEDERAL AND STATE LAW.


 


I.              “FIRST ADDITIONAL SPACE RENT COMMENCEMENT DATE” SHALL MEAN THE
EARLIER OF (I) DECEMBER 1, 2008, AND (II) THE DATE ON WHICH TENANT OCCUPIES THE
FIRST ADDITIONAL SPACE FOR THE CONDUCT OF ITS BUSINESS.


 


J.             “LEASE TERM” SHALL MEAN A PERIOD COMMENCING ON THE EXECUTION OF
THE ORIGINAL LEASE (THE “COMMENCEMENT DATE”) AND, UNLESS SOONER TERMINATED AS
PROVIDED HEREIN, ENDING ON JUNE 30, 2014 (THE “EXPIRATION DATE”).


 


K.            “NORMAL BUSINESS HOURS” FOR THE BUILDING SHALL MEAN 8:00 A.M. TO
6:00 P.M. MONDAYS THROUGH FRIDAYS, AND 8:00 A.M. TO 1:00 P.M. ON SATURDAYS,
EXCLUSIVE OF HOLIDAYS.


 


L.             “NOTICE ADDRESSES” SHALL MEAN THE FOLLOWING ADDRESSES FOR TENANT
AND LANDLORD, RESPECTIVELY:


 

Tenant:

 

EnerNOC, Inc.

75 Federal Street, #300

Boston, MA  02110

Attn:  General Counsel

 

3

--------------------------------------------------------------------------------


 

with a copy to:

 

EnerNOC, Inc.

75 Federal Street, #300

Boston, MA  02110

Attn:  CFO

 

Landlord:

 

Transwestern Federal, L.L.C.

c/o Lincoln Property Company

75 Federal Street

Boston, MA  02110

Attn:  General Manager

 

with a copy to:

 

Transwestern Investment Company

150 North Wacker Drive, Suite 800

Chicago, IL  60606

Attn:  Owner’s Representative

 

and to:

 

Drane, Freyer and Lapins

150 North Wacker Drive

8th Floor

Chicago, IL  60606

Attn:  Wendy Freyer, Esq.

 

Payments of Rent only shall be made payable to the order of:

 

Transwestern Federal, L.L.C.

 

at the following address:

 

c/o Lincoln Property Company

P.O. Box 842546

Boston, MA  02284-2546

 


OR SUCH OTHER NAME AND ADDRESS AS LANDLORD SHALL, FROM TIME TO TIME, DESIGNATE.


 


M.           “PERMITTED USE” SHALL MEAN (I) GENERAL AND EXECUTIVE OFFICES;
(II) AS ACCESSORY AND ANCILLARY USES TO GENERAL AND EXECUTIVE OFFICES, BUT ONLY
TO THE EXTENT PERMITTED BY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, THE
CITY OF BOSTON ZONING

 

4

--------------------------------------------------------------------------------



 


ORDINANCE) AND CONSISTENT WITH USES IN MULTI-TENANT FIRST CLASS OFFICE BUILDINGS
LOCATED IN THE FINANCIAL DISTRICT OF THE CITY OF BOSTON, MASSACHUSETTS, NETWORK
OPERATIONS CENTER, RESEARCH AND DEVELOPMENT, PROGRAMMING AND ALL PURPOSES
RELATED TO THE BUSINESS OF TENANT AS A DEVELOPER AND PROVIDER OF ENERGY
SOLUTIONS AND PRODUCTS; AND (III) FOR NO OTHER USE OR PURPOSE.


 


N.            “PREMISES” SHALL MEAN (I) COMMENCING ON THE COMMENCEMENT DATE, THE
ORIGINAL PREMISES; (II) COMMENCING ON THE EXECUTION OF THIS LEASE (THE “FIRST
ADDITIONAL SPACE COMMENCEMENT DATE”), THE ORIGINAL PREMISES AND THE FIRST
ADDITIONAL SPACE; AND (III) COMMENCING ON JULY 1, 2009 (THE “SECOND ADDITIONAL
SPACE COMMENCEMENT DATE”), THE ORIGINAL PREMISES, THE FIRST ADDITIONAL SPACE AND
THE SECOND ADDITIONAL SPACE.  NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE
CONTRARY, LANDLORD’S FAILURE TO DELIVER TO TENANT POSSESSION OF ANY PORTION OF
THE SECOND ADDITIONAL SPACE FOR REASONS OUTSIDE LANDLORD’S REASONABLE CONTROL,
INCLUDING, WITHOUT LIMITATION, THE HOLDING OVER IN POSSESSION OF SUCH PORTIONS
OF THE PREMISES BY THE CURRENT OCCUPANT(S) THEREOF, SHALL NOT AFFECT THE
ENFORCEABILITY OF THIS LEASE, OR SUBJECT LANDLORD TO ANY LIABILITY TO TENANT FOR
DAMAGE OR BE DEEMED A DEFAULT BY LANDLORD OF ITS OBLIGATIONS UNDER THIS LEASE. 
IF AT ANY TIME DURING THE LEASE TERM THE PREMISES INCLUDE ONE OR MORE FLOORS IN
THEIR ENTIRETY, ALL CORRIDORS AND RESTROOM FACILITIES LOCATED ON SUCH FULL
FLOOR(S) SHALL BE CONSIDERED PART OF THE PREMISES.  TENANT HEREBY ACKNOWLEDGES
THAT AS OF THE DATE HEREOF, TENANT IS IN POSSESSION OF (A) THE ORIGINAL PREMISES
AS THE TENANT UNDER THE ORIGINAL LEASE, AND (B) THE SECOND ADDITIONAL SPACE AS A
SUBTENANT UNDER THE SUBLEASE.


 


O.            “PROPERTY” SHALL MEAN THE BUILDING AND THE PARCEL OF LAND ON WHICH
IT IS LOCATED AND OTHER IMPROVEMENTS SERVING THE BUILDING, IF ANY, AND THE
PARCEL OF LAND ON WHICH THEY ARE LOCATED.


 


P.             “RENTABLE AREA IN THE BUILDING” SHALL MEAN (I) WITH RESPECT TO
THE 75 FEDERAL STREET BUILDING, 251,653 SQUARE FEET, AND (II) WITH RESPECT TO
THE 101 FEDERAL STREET BUILDING, 561,542 SQUARE FEET.


 


Q.            “RENTABLE AREA IN THE PREMISES” SHALL MEAN (I) COMMENCING ON THE
COMMENCEMENT DATE, 15,425 SQUARE FEET, (II) COMMENCING ON THE FIRST ADDITIONAL
SPACE COMMENCEMENT DATE, 35,069 SQUARE FEET, AND (III) COMMENCING ON THE SECOND
ADDITIONAL SPACE COMMENCEMENT DATE, 57,034 SQUARE FEET.


 


R.            “TAX FISCAL YEAR” SHALL MEAN THE 12-MONTH FISCAL YEAR FOR THE CITY
OF BOSTON, MASSACHUSETTS, WHICH CURRENTLY COMMENCES ON JULY 1 OF EACH CALENDAR
YEAR AND ENDS ON JUNE 30 OF EACH SUBSEQUENT CALENDAR YEAR.


 


S.             “TAXES” IS DEFINED IN EXHIBIT C ATTACHED HERETO.


 


T.            “TENANT’S PRO RATA SHARE” SHALL MEAN (I) COMMENCING ON THE
COMMENCEMENT DATE, TWO AND 75/100 PERCENT (2.75%) OF THE 101 FEDERAL STREET
BUILDING, (II) COMMENCING ON THE FIRST ADDITIONAL SPACE RENT COMMENCEMENT DATE,
SIX AND 25/100 PERCENT (6.25%) OF THE 101 FEDERAL STREET BUILDING, AND
(III) COMMENCING ON THE SECOND

 

5

--------------------------------------------------------------------------------



 


ADDITIONAL SPACE COMMENCEMENT DATE, SIX AND 25/100 PERCENT (6.25%) OF THE 101
FEDERAL STREET BUILDING AND EIGHT AND 73/100 PERCENT (8.73%) OF THE 75 FEDERAL
STREET BUILDING.


 


2.     LEASE GRANT/POSSESSION.


 


A.            SUBJECT TO AND UPON THE TERMS HEREIN SET FORTH, LANDLORD LEASES TO
TENANT AND TENANT LEASES FROM LANDLORD THE PREMISES ON AN “AS IS” BASIS (EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH HEREIN), TOGETHER WITH THE RIGHT, IN COMMON
WITH OTHERS, TO USE THE COMMON AREAS.  BY TAKING POSSESSION OF THE PREMISES,
TENANT IS DEEMED TO HAVE ACCEPTED THE PREMISES AND AGREED THAT THE PREMISES IS
IN GOOD ORDER AND SATISFACTORY CONDITION, WITH NO REPRESENTATION OR WARRANTY BY
LANDLORD AS TO THE CONDITION OF THE PREMISES OR THE BUILDING OR SUITABILITY
THEREOF FOR TENANT’S USE; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT
RELIEVE LANDLORD OF ITS REPAIR OBLIGATIONS UNDER SECTION 9C OF THIS LEASE OR ITS
OBLIGATIONS UNDER PARAGRAPH 1 OF EXHIBIT D.


 


B.            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
IF LANDLORD IS UNABLE TO TENDER POSSESSION OF ANY PORTION OF THE PREMISES ON THE
DATE POSSESSION IS TO BE DELIVERED DUE TO THE HOLDING OVER OF ANOTHER PARTY,
THIS LEASE SHALL NOT BE VOID OR VOIDABLE OR OTHERWISE AFFECTED AND TENANT SHALL
HAVE NO CLAIM FOR DAMAGES AGAINST LANDLORD.  LANDLORD SHALL USE REASONABLE
EFFORTS TO REGAIN POSSESSION OF SUCH PORTION OF THE PREMISES IN ORDER TO DELIVER
THE SAME TO TENANT.  IF LANDLORD IS UNABLE TO TENDER POSSESSION OF THE SECOND
ADDITIONAL SPACE ON THE SECOND ADDITIONAL SPACE COMMENCEMENT DATE, SUCH DATE
SHALL BE POSTPONED UNTIL THE DATE LANDLORD DELIVERS POSSESSION OF THE SECOND
ADDITIONAL SPACE TO TENANT, THE EXPIRATION DATE SHALL, AT THE OPTION OF
LANDLORD, CORRESPONDINGLY BE POSTPONED ON A PER DIEM BASIS, AND, UPON THE
DETERMINATION OF THE ACTUAL SECOND ADDITIONAL SPACE COMMENCEMENT DATE, LANDLORD
AND TENANT SHALL EACH EXECUTE AND DELIVER A COMMENCEMENT LETTER IN THE FORM OF
EXHIBIT F ATTACHED HERETO.


 


C.            IF TENANT, WITH LANDLORD’S PRIOR WRITTEN APPROVAL, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, TAKES POSSESSION OF
THE SECOND ADDITIONAL SPACE PRIOR TO THE SECOND ADDITIONAL SPACE COMMENCEMENT
DATE FOR THE SOLE PURPOSE OF PERFORMING ANY IMPROVEMENTS THEREIN OR INSTALLING
FURNITURE, EQUIPMENT OR OTHER PERSONAL PROPERTY OF TENANT, SUCH POSSESSION SHALL
BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS OF THIS LEASE, EXCEPT THAT TENANT
SHALL NOT BE REQUIRED TO PAY RENT WITH RESPECT TO SUCH PORTION OF THE PREMISES
FOR SUCH PERIOD OF TIME PRIOR TO THE SECOND ADDITIONAL SPACE COMMENCEMENT DATE. 
TENANT SHALL, HOWEVER, BE LIABLE FOR THE REASONABLE COST OF ANY SERVICES (E.G.,
ELECTRICITY, HVAC, FREIGHT ELEVATORS) THAT ARE PROVIDED TO TENANT DURING THE
PERIOD OF TENANT’S POSSESSION PRIOR TO THE SECOND ADDITIONAL SPACE COMMENCEMENT
DATE.  NOTHING HEREIN SHALL BE CONSTRUED AS GRANTING TENANT THE RIGHT TO TAKE
POSSESSION OF THE SECOND ADDITIONAL SPACE PRIOR TO THE SECOND ADDITIONAL SPACE
COMMENCEMENT DATE, WHETHER FOR CONSTRUCTION, FIXTURING OR ANY OTHER PURPOSE,
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


3.     USE.  THE PREMISES SHALL BE USED FOR THE PERMITTED USE AND FOR NO OTHER
PURPOSE.  TENANT AGREES NOT TO USE OR PERMIT THE USE OF THE PREMISES FOR ANY
PURPOSE WHICH IS ILLEGAL OR

 

6

--------------------------------------------------------------------------------



 


DANGEROUS, WHICH CREATES A NUISANCE OR WHICH WOULD INCREASE THE COST OF
INSURANCE COVERAGE WITH RESPECT TO THE BUILDING. TENANT WILL CONDUCT ITS
BUSINESS AND CONTROL ITS AGENTS, SERVANTS, EMPLOYEES, CUSTOMERS, LICENSEES, AND
INVITEES IN SUCH A MANNER AS NOT TO UNREASONABLY INTERFERE WITH OR UNREASONABLY
DISTURB OTHER TENANTS OR LANDLORD IN THE MANAGEMENT OF THE PROPERTY.  TENANT
WILL MAINTAIN THE PREMISES IN A CLEAN AND SANITARY CONDITION, AND COMPLY WITH
ALL LAWS, ORDINANCES, ORDERS, RULES AND REGULATIONS OF ANY GOVERNMENTAL ENTITY
WITH REFERENCE TO (I) TENANT’S PARTICULAR USE OF THE PREMISES OR (II) ANY
ALTERATIONS UNDERTAKEN BY OR ON BEHALF OF TENANT OR ANYONE CLAIMING BY, THROUGH,
OR UNDER TENANT (BUT IN NO EVENT SHALL THE NEED FOR COMPLIANCE BE DEEMED TO
RESULT FROM ALTERATIONS UNDERTAKEN BY OR ON BEHALF OF TENANT IF NON-COMPLIANCE
IS MERELY DISCOVERED AS A RESULT OF SUCH ALTERATIONS AS OPPOSED TO BEING CAUSED
BY THE ALTERATIONS UNDERTAKEN BY TENANT); PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL TENANT BE RESPONSIBLE FOR BRINGING THE PREMISES INTO COMPLIANCE WITH
APPLICABLE LAWS, ORDINANCES, ORDERS, RULES AND REGULATIONS OF ANY GOVERNMENTAL
ENTITY IN EFFECT AS OF THE COMMENCEMENT DATE TO THE EXTENT APPLICABLE TO THE
USE, CONDITION, CONFIGURATION OR OCCUPANCY OF THE PREMISES FOR GENERAL AND
EXECUTIVE OFFICES, GENERALLY, AS OPPOSED TO TENANT’S PARTICULAR USE.  TENANT
SHALL NOT, AND SHALL NOT ALLOW ITS EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES,
TO BRING INTO THE BUILDING OR THE PREMISES ANY DANGEROUS OR HAZARDOUS MATERIALS,
EXCEPT FOR CUSTOMARY OFFICE AND CLEANING SUPPLIES, PROVIDED TENANT USES, STORES
AND DISPOSES OF THE SAME IN COMPLIANCE WITH ALL APPLICABLE LAW.  TENANT, AT ITS
EXPENSE, WILL COMPLY WITH THE RULES AND REGULATIONS OF THE BUILDING ATTACHED
HERETO AS EXHIBIT B AND SUCH OTHER RULES AND REGULATIONS ADOPTED AND ALTERED BY
LANDLORD FROM TIME-TO-TIME AND WILL CAUSE ALL OF ITS AGENTS, EMPLOYEES, INVITEES
AND VISITORS TO DO SO.  ALL SUCH CHANGES TO RULES AND REGULATIONS WILL BE
REASONABLE AND SHALL BE SENT BY LANDLORD TO TENANT IN WRITING.  IN THE EVENT OF
A CONFLICT BETWEEN THE RULES AND REGULATIONS AND THE TERMS OF THIS LEASE, THE
TERMS OF THIS LEASE SHALL CONTROL.  LANDLORD SHALL NOT KNOWINGLY ENFORCE THE
RULES AND REGULATIONS AGAINST TENANT IN A DISCRIMINATORY MANNER.


 


4.     RENT.


 


A.            TENANT COVENANTS TO PAY TO LANDLORD DURING THE LEASE TERM, WITHOUT
ANY SETOFF OR DEDUCTION EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE FULL
AMOUNT OF ALL BASE RENT AND ADDITIONAL RENT DUE HEREUNDER AND THE FULL AMOUNT OF
ALL SUCH OTHER SUMS OF MONEY AS SHALL BECOME DUE UNDER THIS LEASE, ALL OF WHICH
HEREINAFTER MAY BE COLLECTIVELY CALLED “RENT.”  IN ADDITION, TENANT SHALL PAY,
AS ADDITIONAL RENT, ALL RENT, SALES AND USE TAXES OR OTHER SIMILAR TAXES, IF
ANY, LEVIED OR IMPOSED BY ANY CITY, STATE, COUNTY OR OTHER GOVERNMENTAL BODY
HAVING AUTHORITY, SUCH PAYMENTS TO BE IN ADDITION TO ALL OTHER PAYMENTS REQUIRED
TO BE PAID TO LANDLORD BY TENANT UNDER THIS LEASE.  SUCH PAYMENTS SHALL BE PAID
CONCURRENTLY WITH THE PAYMENTS OF THE RENT ON WHICH THE TAX IS BASED. BASE RENT
AND ADDITIONAL RENT FOR EACH CALENDAR YEAR OR PORTION THEREOF DURING THE LEASE
TERM, SHALL BE DUE AND PAYABLE IN ADVANCE IN MONTHLY INSTALLMENTS ON THE FIRST
DAY OF EACH CALENDAR MONTH DURING THE LEASE TERM, WITHOUT DEMAND.  IF THE LEASE
TERM COMMENCES ON A DAY OTHER THAN THE FIRST DAY OF A MONTH OR TERMINATES ON A
DAY OTHER THAN THE LAST DAY OF A MONTH, THEN THE INSTALLMENTS OF BASE RENT AND
ADDITIONAL RENT FOR SUCH MONTH OR MONTHS SHALL BE PRORATED, BASED ON THE NUMBER
OF DAYS IN SUCH MONTH.  ALL AMOUNTS RECEIVED BY LANDLORD FROM TENANT HEREUNDER
SHALL BE APPLIED FIRST TO THE EARLIEST ACCRUED AND UNPAID RENT THEN
OUTSTANDING.  TENANT’S COVENANT TO PAY RENT SHALL BE INDEPENDENT OF EVERY OTHER
COVENANT SET FORTH IN THIS LEASE.

 

7

--------------------------------------------------------------------------------



 


B.            TO THE EXTENT ALLOWED BY LAW, ALL INSTALLMENTS OF RENT NOT PAID
WHEN DUE SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE DUE UNTIL PAID,
PROVIDED, TENANT SHALL BE ENTITLED TO A GRACE PERIOD OF THREE (3) BUSINESS DAYS
AFTER WRITTEN NOTICE FROM LANDLORD WITH RESPECT TO THE FIRST TWO (2) LATE
PAYMENTS IN ANY CONSECUTIVE TWELVE (12) MONTH PERIOD.  IN ADDITION, IF TENANT
FAILS TO PAY ANY INSTALLMENT OF BASE RENT AND ADDITIONAL RENT OR ANY OTHER ITEM
OF RENT WHEN DUE AND PAYABLE HEREUNDER, A “LATE CHARGE” EQUAL TO FIVE PERCENT
(5%) OF SUCH UNPAID AMOUNT WILL BE DUE AND PAYABLE IMMEDIATELY BY TENANT TO
LANDLORD, PROVIDED, TENANT SHALL BE ENTITLED TO A GRACE PERIOD OF THREE
(3) BUSINESS DAYS AFTER NOTICE FROM LANDLORD WITH RESPECT TO THE FIRST TWO
(2) LATE PAYMENTS IN ANY CONSECUTIVE TWELVE (12) MONTH PERIOD.


 


C.            THE ADDITIONAL RENT PAYABLE HEREUNDER SHALL BE ADJUSTED FROM
TIME-TO-TIME IN ACCORDANCE WITH THE PROVISIONS OF EXHIBIT C ATTACHED HERETO.


 


D.            TENANT’S OBLIGATION SO TO PAY RENT UNDER THE LEASE SHALL BE
ABSOLUTE, UNCONDITIONAL, AND INDEPENDENT AND SHALL NOT BE DISCHARGED OR
OTHERWISE AFFECTED BY ANY LAW OR REGULATION NOW OR HEREAFTER APPLICABLE TO THE
PREMISES, OR ANY OTHER RESTRICTION ON TENANT’S USE, OR, EXCEPT AS EXPRESSLY
PROVIDED IN THE LEASE, ANY CASUALTY OR TAKING, OR ANY FAILURE BY LANDLORD TO
PERFORM OR OTHER OCCURRENCE; AND TENANT WAIVES ALL RIGHTS NOW OR HEREAFTER
EXISTING TO TERMINATE, QUIT OR SURRENDER THIS LEASE OR THE PREMISES OR ANY PART
THEREOF, OR TO ASSERT ANY DEFENSE IN THE NATURE OF CONSTRUCTIVE EVICTION TO ANY
ACTION SEEKING TO RECOVER RENT.


 


5.     SECURITY DEPOSIT.  TENANT SHALL DELIVER TO LANDLORD, SIMULTANEOUSLY WITH
THE EXECUTION OF THIS LEASE, AN UNCONDITIONAL AND IRREVOCABLE LETTER OF CREDIT
(“LETTER OF CREDIT”) IN THE AMOUNT OF $850,227 AND IN A FORM REASONABLY
SATISFACTORY TO LANDLORD.  THE LETTER OF CREDIT SHALL BE ISSUED BY A BANK
REASONABLY SATISFACTORY TO LANDLORD.  TENANT SHALL ENSURE THAT AT ALL TIMES
AFTER THE EXECUTION AND DELIVERY OF THIS LEASE UNTIL SIXTY (60) DAYS AFTER THE
EXPIRATION DATE, AS THE SAME MAY BE EXTENDED, AN UNEXPIRED LETTER OF CREDIT IN
THE AMOUNT OF $850,227 OR CASH IN THE AMOUNT OF $850,227 SHALL BE IN THE
POSSESSION OF LANDLORD; PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT
BY TENANT HAS OCCURRED UNDER THIS LEASE AND NO DEFAULT BY TENANT OF WHICH TENANT
HAS RECEIVED NOTICE THEN REMAINS UNCURED, TENANT MAY ELECT TO REDUCE THE AMOUNT
OF SUCH LETTER OF CREDIT OR CASH TO $637,670 AFTER JUNE 30, 2011 (THE
“ADJUSTMENT DATE”).  IN THE EVENT THAT TENANT ELECTS TO REDUCE THE AMOUNT OF
SUCH LETTER OF CREDIT PURSUANT TO THE PRECEDING SENTENCE, TENANT SHALL, NO
EARLIER THAN THE ADJUSTMENT DATE, DELIVER TO LANDLORD EITHER (I) A SUBSTITUTE
LETTER OF CREDIT IN THE AMOUNT OF $637,670, WHEREUPON LANDLORD SHALL IMMEDIATELY
RETURN THE ORIGINAL LETTER OF CREDIT TO TENANT, OR (II) AN AMENDMENT TO THE
LETTER OF CREDIT REDUCING THE AMOUNT TO $637,670.  IF, AT THE TIME TENANT MAKES
SUCH ELECTION, LANDLORD IS HOLDING CASH IN LIEU OF A LETTER OF CREDIT AS A
SECURITY DEPOSIT (HEREINAFTER DEFINED), THEN LANDLORD SHALL APPLY ANY CASH IN
EXCESS OF $637,670 TO THE NEXT INSTALLMENT OF RENT COMING DUE UNDER THIS LEASE. 
THE LETTER OF CREDIT SHALL CONTAIN A SO-CALLED “EVERGREEN” CLAUSE PROVIDING THAT
THE LETTER OF CREDIT SHALL NOT BE CANCELED UNLESS THE ISSUING BANK DELIVERS AT
LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD.  TENANT SHALL DELIVER
TO LANDLORD, NO LATER THAN THIRTY (30) DAYS PRIOR TO THE EXPIRY DATE OF THE THEN
OUTSTANDING AND EXPIRING LETTER OF CREDIT A REPLACEMENT LETTER OF CREDIT. 
LANDLORD SHALL BE ENTITLED TO DRAW ON THE LETTER OF CREDIT (I) IF TENANT FAILS
TO DELIVER ANY REPLACEMENT LETTER OF CREDIT AS REQUIRED, IN WHICH EVENT LANDLORD
SHALL BE PERMITTED TO RETAIN THE ENTIRE PROCEEDS OF SUCH LETTER OF CREDIT FOR

 

8

--------------------------------------------------------------------------------



 


APPLICATION AS A SECURITY DEPOSIT (“SECURITY DEPOSIT”) HEREUNDER, (II) TO CURE
OR ATTEMPT TO CURE, IN WHOLE OR IN PART, ANY EVENT OF DEFAULT BY TENANT UNDER
THIS LEASE, IN WHICH EVENT TENANT SHALL REPLENISH THE AMOUNT SO DRAWN UPON
WRITTEN DEMAND BY LANDLORD, AND (III) IF THE CREDIT RATING OF THE LONG-TERM DEBT
OF THE ISSUER OF THE LETTER OF CREDIT (ACCORDING TO MOODY’S OR SIMILAR NATIONAL
RATING AGENCY) IS DOWNGRADED TO A GRADE BELOW INVESTMENT RATE), OR IF THE ISSUER
OF THE LETTER OF CREDIT SHALL ENTER INTO ANY SUPERVISORY AGREEMENT WITH ANY
GOVERNMENTAL AUTHORITY, OR IF THE ISSUER OF THE LETTER OF CREDIT SHALL FAIL TO
MEET ANY CAPITAL REQUIREMENTS IMPOSED BY APPLICABLE LAW, UNLESS TENANT DELIVERS
TO LANDLORD A REPLACEMENT LETTER OF CREDIT COMPLYING WITH THE TERMS OF THIS
LEASE WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND THEREFOR FROM LANDLORD.  FAILURE
BY THE ISSUER TO HONOR A DRAW REQUEST ON THE LETTER OF CREDIT SHALL BE A DEFAULT
UNDER THE TERMS OF THIS LEASE ENTITLING LANDLORD TO EXERCISE ITS REMEDIES
HEREUNDER.  EACH LETTER OF CREDIT SHALL BE FOR THE BENEFIT OF LANDLORD AND ITS
SUCCESSORS AND ASSIGNS AND SHALL ENTITLE LANDLORD OR ITS SUCCESSORS OR ASSIGNS
TO DRAW FROM TIME TO TIME UNDER THE LETTER OF CREDIT IN PORTIONS OR IN WHOLE
UPON PRESENTATION OF A SIGHT DRAFT AND STATEMENT BY LANDLORD THAT LANDLORD IS
ENTITLED TO DRAW THEREUNDER PURSUANT TO THE TERMS AND PROVISIONS OF THIS LEASE. 
LANDLORD SHALL HAVE AN UNRESTRICTED RIGHT TO TRANSFER THE LETTER OF CREDIT AT
ANYTIME AND TO ANY PARTY WITH AN INTEREST IN THE BUILDING.  TENANT SHALL PAY ANY
TRANSFER COMMISSION (FEE) AND ALL OTHER COSTS (HEREINAFTER COLLECTIVELY REFERRED
TO AS THE “TRANSFER FEE”) WHICH MAY BE IMPOSED BY THE BANK ISSUING THE LETTER OF
CREDIT FOR SUCH A TRANSFER OF THE LETTER OF CREDIT BY LANDLORD.  THE TENANT’S
FAILURE TO PAY THE TRANSFER FEE SHALL CONSTITUTE A DEFAULT OF THIS LEASE, AND
LANDLORD SHALL HAVE THE RIGHT TO PURSUE ANY AND ALL REMEDIES PROVIDED LANDLORD
UNDER THIS LEASE, IN EQUITY AND AT LAW.


 

Any cash held by Landlord following a draw on the Letter of Credit pursuant to
the immediately preceding paragraph, and not otherwise applied towards the cure
of a Tenant default, shall be held as a Security Deposit until such time as
(a) Tenant replaces the Letter of Credit without liability for interest and as
security for the performance by Tenant of Tenant’s covenants and obligations
under this Lease, it being expressly understood that the Security Deposit shall
not be considered an advance payment of Rent or a measure of Tenant’s liability
for damages in case of default by Tenant, or (b) the expiration or earlier
mutually agreed upon termination of this Lease (as more particularly set forth
hereinbelow).  Landlord shall not be required to keep the Security Deposit
separate from its other accounts and shall have no fiduciary responsibilities or
trust obligations whatsoever with regard to the Security Deposit.  Landlord may,
from time-to-time, without prejudice to any other remedy and without waiving
such default, use the Security Deposit to the extent necessary to cure or
attempt to cure, in whole or in part, any Event of Default of Tenant hereunder. 
To the extent Tenant is not then required to cure any continuing default
hereunder, the balance of any Security Deposit then held by Landlord shall be
returned by Landlord to Tenant within sixty (60) days after the expiration or
earlier mutually agreed upon termination of this Lease.  If Landlord transfers
its interest in the Premises during the Lease Term, Landlord shall assign the
Security Deposit then being held by Landlord to such successor to Landlord, if
any, and the Letter of Credit to the transferee and thereafter shall have no
further liability for the return of such Security Deposit and the Letter of
Credit.

 


6.     SERVICES TO BE FURNISHED BY LANDLORD.


 


A.            LANDLORD SHALL FURNISH THE FOLLOWING SERVICES, IN EACH CASE
SUBJECT TO THE PROVISIONS OF SECTION 9A:  (I) HEATING AND AIR CONDITIONING
DURING NORMAL BUSINESS HOURS

 

9

--------------------------------------------------------------------------------



 


TO PROVIDE A TEMPERATURE CONDITION REQUIRED, IN LANDLORD’S REASONABLE JUDGMENT,
FOR COMFORTABLE OCCUPANCY OF THE PREMISES UNDER NORMAL BUSINESS OPERATIONS;
(II) HOT AND COLD WATER FOR USE IN THE COMMON LAVATORIES OF THE BUILDING AND
COLD WATER FOR ANY KITCHENETTE(S) WITHIN THE PREMISES (ANY HEATING OF SUCH WATER
FOR THE KITCHENETTE(S) BEING THE RESPONSIBILITY OF TENANT); (III) JANITORIAL
SERVICE IN THE PREMISES AND COMMON AREAS ON BUSINESS DAYS TO THE SPECIFICATIONS
SET FORTH IN EXHIBIT G ATTACHED HERETO; (IV) ELECTRICITY TO THE PREMISES FOR
GENERAL OFFICE USE, IN ACCORDANCE WITH AND SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 10 OF THIS LEASE AND (V) PASSENGER ELEVATOR SERVICE, 24 HOURS A DAY,
7 DAYS A WEEK; AND FREIGHT ELEVATOR SERVICE ON BUSINESS DAYS, UPON REQUEST OF
TENANT AND SUBJECT TO SCHEDULING AND REASONABLE CHARGES BY LANDLORD; PROVIDED,
HOWEVER THAT LANDLORD SHALL NOT CHARGE TENANT FOR THE USE OF THE FREIGHT
ELEVATOR DURING TENANT’S PERFORMANCE OF THE INITIAL ALTERATIONS TO THE
PREMISES.  TENANT SHALL BE PERMITTED ACCESS TO THE BUILDING AND THE PREMISES,
AND THE ABILITY TO UTILIZE THE HVAC SYSTEM AND ALL UTILITIES SERVING THE
PREMISES (SUBJECT TO ANY REASONABLE AFTER-HOURS HVAC CHARGES LANDLORD MAY FROM
TIME TO TIME CHARGE TENANTS IN THE BUILDING), ON A 24 HOUR PER DAY, 7 DAY PER
WEEK BASIS, SUBJECT TO FORCE MAJEURE (AS HEREINAFTER DEFINED) AND LANDLORD’S
REASONABLE SECURITY MEASURES, AND SUBJECT TO LANDLORD’S RIGHT TO PROHIBIT,
RESTRICT OR LIMIT ACCESS TO THE BUILDING OR THE PREMISES IN EMERGENCY SITUATIONS
IF LANDLORD DETERMINES, IN ITS REASONABLE DISCRETION, THAT IT IS NECESSARY OR
ADVISABLE TO DO SO IN ORDER TO PREVENT OR PROTECT AGAINST DEATH OR INJURY TO
PERSONS OR DAMAGE TO PROPERTY.


 


B.            IF TENANT REQUESTS ANY OTHER UTILITIES OR BUILDING SERVICES IN
ADDITION TO THOSE IDENTIFIED IN SECTION 6A, OR ANY OF THE ABOVE UTILITIES OR
BUILDING SERVICES IN FREQUENCY, SCOPE, QUALITY OR QUANTITIES SUBSTANTIALLY
GREATER THAN THE STANDARDS SET BY LANDLORD FOR THE BUILDING, THEN LANDLORD SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO ATTEMPT TO FURNISH TENANT WITH SUCH
ADDITIONAL UTILITIES OR BUILDING SERVICES.  LANDLORD MAY IMPOSE A REASONABLE
CHARGE FOR SUCH ADDITIONAL UTILITIES OR BUILDING SERVICES, WHICH SHALL BE PAID
MONTHLY BY TENANT AS ADDITIONAL RENT ON THE SAME DAY THAT THE MONTHLY
INSTALLMENT OF BASE RENT IS DUE.


 


C.            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE FAILURE BY
LANDLORD TO ANY EXTENT TO FURNISH, OR THE INTERRUPTION OR TERMINATION OF
UTILITIES AND BUILDING SERVICES IDENTIFIED IN SECTION 6A IN WHOLE OR IN PART,
RESULTING FROM ADHERENCE TO LAWS, REGULATIONS AND ADMINISTRATIVE ORDERS, WEAR,
USE, REPAIRS, IMPROVEMENTS, ALTERATIONS OR ANY CAUSES SHALL NOT RENDER LANDLORD
LIABLE IN ANY RESPECT NOR BE CONSTRUED AS AN ACTUAL OR  CONSTRUCTIVE EVICTION OF
TENANT, NOR GIVE RISE TO AN ABATEMENT OF RENT, NOR RELIEVE TENANT FROM THE
OBLIGATION TO FULFILL ANY COVENANT OR AGREEMENT HEREOF.


 


D.            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
IF: (I) LANDLORD CEASES TO FURNISH ANY SERVICE IN THE BUILDING OR TO PERFORM ANY
OF ITS OBLIGATIONS UNDER THIS LEASE FOR A PERIOD IN EXCESS OF FIVE
(5) CONSECUTIVE BUSINESS DAYS AFTER TENANT NOTIFIES LANDLORD OF SUCH CESSATION
(THE “INTERRUPTION NOTICE”); (II) SUCH CESSATION DOES NOT ARISE AS A RESULT OF
AN ACT OR OMISSION OF TENANT; (III) SUCH CESSATION IS NOT CAUSED BY A FIRE OR
OTHER CASUALTY (IN WHICH CASE SECTION 16 SHALL CONTROL); (IV) THE RESTORATION OF
SUCH SERVICE OR PERFORMANCE OF SUCH OBLIGATIONS IS REASONABLY WITHIN THE CONTROL
OF LANDLORD; AND (V) AS A RESULT OF SUCH CESSATION OR FAILURE TO PERFORM, THE
PREMISES

 

10

--------------------------------------------------------------------------------



 


OR A MATERIAL PORTION THEREOF, IS RENDERED UNTENANTABLE AND TENANT IN FACT
CEASES TO USE THE PREMISES, OR A MATERIAL PORTION THEREOF, THEN TENANT, AS ITS
SOLE REMEDY, SHALL BE ENTITLED TO RECEIVE AN ABATEMENT OF BASE RENT AND TENANT’S
PRO RATA SHARE OF BASIC COSTS AND TAXES PAYABLE HEREUNDER DURING THE PERIOD
BEGINNING ON THE SIXTH (6TH) CONSECUTIVE BUSINESS DAY AFTER LANDLORD’S RECEIPT
OF THE INTERRUPTION NOTICE AND ENDING ON THE DAY WHEN THE SERVICE IN QUESTION
HAS BEEN RESTORED OR OBLIGATION RECOMMENCED, AS THE CASE MAY BE.  IN THE EVENT
THE ENTIRE PREMISES HAS NOT BEEN RENDERED UNTENANTABLE BY THE CESSATION IN
SERVICE OR FAILURE TO PERFORM SUCH OBLIGATION, THE AMOUNT OF ABATEMENT THAT
TENANT IS ENTITLED TO RECEIVE SHALL BE PRORATED BASED UPON THE PERCENTAGE OF THE
PREMISES SO RENDERED UNTENANTABLE AND NOT USED BY TENANT.


 


7.             LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY.  ALL FIXTURES (OTHER
THAN TENANT’S PROPERTY (HEREINAFTER DEFINED)), IMPROVEMENTS AND APPURTENANCES
ATTACHED TO, OR BUILT INTO, THE PREMISES AT THE COMMENCEMENT OF OR DURING THE
LEASE TERM, WHETHER OR NOT BY, OR AT THE EXPENSE OF, TENANT (COLLECTIVELY, THE
“LEASEHOLD IMPROVEMENTS”), SHALL BE AND REMAIN A PART OF THE PREMISES, SHALL BE
THE PROPERTY OF LANDLORD, AND SHALL NOT BE REMOVED BY TENANT EXCEPT AS EXPRESSLY
PROVIDED HEREIN.  NOTWITHSTANDING THE FOREGOING, ALL UNATTACHED AND MOVEABLE
PARTITIONS, ALL TRADE FIXTURES, ALL EQUIPMENT INSTALLED BY TENANT (INCLUDING,
WITHOUT LIMITATION, THE EMERGENCY GENERATOR), ALL FURNITURE LOCATED IN THE
PREMISES AND ACQUIRED BY OR FOR THE ACCOUNT OF TENANT, AND ALL PERSONALTY
BROUGHT INTO THE PREMISES BY TENANT (COLLECTIVELY, “TENANT’S PROPERTY”) SHALL BE
OWNED AND INSURED BY TENANT.  TENANT SHALL HAVE NO OBLIGATION TO REMOVE OR
RESTORE ANY LEASEHOLD IMPROVEMENTS WHICH WERE INSTALLED BY OR AT THE DIRECTION
OF TENANT OR ANYONE CLAIMING BY, THROUGH OR UNDER TENANT, INCLUDING, WITHOUT
LIMITATION, THE THIRD FLOOR CONNECTOR (HEREINAFTER DEFINED), NOR SHALL TENANT
HAVE ANY OBLIGATION TO REMOVE THE INTERNAL STAIRCASE; PROVIDED, HOWEVER, THAT
UPON THE EXPIRATION OF THE LEASE TERM OR THE SOONER TERMINATION OF TENANT’S
RIGHT TO POSSESSION OF THE PREMISES, TENANT SHALL REMOVE TENANT’S PROPERTY, ALL
ELECTRONIC, PHONE AND DATA CABLING EXCLUSIVELY SERVING THE PREMISES INSTALLED BY
OR AT THE DIRECTION OF TENANT OR ANYONE CLAIMING BY, THROUGH OR UNDER TENANT
(WHETHER SUCH CABLING IS LOCATED WITHIN OR OUTSIDE OF THE PREMISES), AND ALL
LEASEHOLD IMPROVEMENTS RELATED TO TENANT’S RESEARCH AND DEVELOPMENT ACTIVITIES
(EXCEPT THAT TENANT SHALL HAVE NO AFFIRMATIVE OBLIGATION TO REMOVE THE EMERGENCY
GENERATOR UNLESS TENANT CHOOSES TO DO SO).  TENANT SHALL, AT ITS SOLE COST AND
EXPENSE,  REPAIR ANY DAMAGE CAUSED BY SUCH REMOVAL.  IF TENANT FAILS TO REMOVE
ANY OF THE FOREGOING ITEMS OR TO PERFORM ANY REQUIRED REPAIRS AND RESTORATION,
LANDLORD, AT TENANT’S SOLE COST AND EXPENSE, MAY REMOVE THE SAME (AND REPAIR ANY
DAMAGE OCCASIONED THEREBY) AND DISPOSE THEREOF OR DELIVER SUCH ITEMS TO ANY
OTHER PLACE OF BUSINESS OF TENANT, OR WAREHOUSE THE SAME, AND TENANT SHALL PAY
THE COST OF SUCH REMOVAL, REPAIR, DELIVERY, OR WAREHOUSING OF SUCH ITEMS WITHIN
FIVE (5) DAYS AFTER DEMAND FROM LANDLORD.  PROVIDED THAT (I) THERE HAS BEEN NO
DEFAULT UNDER THE LEASE BETWEEN AMDOCS AND LANDLORD WITH RESPECT TO THE SECOND
ADDITIONAL SPACE (THE “AMDOCS LEASE”), AND (II) TENANT DOES NOT ELECT TO
TERMINATE THIS LEASE PURSUANT TO SECTION 36 BELOW, LANDLORD SHALL NOT REQUIRE
AMDOCS TO REMOVE ANY LEASEHOLD IMPROVEMENTS LOCATED WITHIN THE SECOND ADDITIONAL
SPACE (INCLUDING, WITHOUT LIMITATION, THE INTERNAL STAIRCASE) AT THE TERMINATION
OF THE AMDOCS LEASE AND, IF SO REQUESTED BY AMDOCS, LANDLORD SHALL ENTER INTO A
WRITTEN AGREEMENT WITH AMDOCS TO THAT EFFECT.


 


8.     SIGNAGE.  TENANT SHALL NOT INSTALL ANY SIGNAGE VISIBLE FROM THE EXTERIOR
OF THE PREMISES; ALL SIGNAGE SHALL BE IN THE STANDARD GRAPHICS FOR THE BUILDING
AND NO OTHERS SHALL BE USED OR PERMITTED WITHOUT LANDLORD’S PRIOR WRITTEN
CONSENT.  LANDLORD SHALL PROVIDE, AT LANDLORD’S EXPENSE,

 

11

--------------------------------------------------------------------------------



 


LOBBY DIRECTORY SIGNAGE IDENTIFYING TENANT AND BUILDING STANDARD SIGNAGE AT EACH
ENTRANCE TO EACH OF THE ORIGINAL PREMISES, THE FIRST ADDITIONAL SPACE AND THE
SECOND ADDITIONAL SPACE, EACH IDENTIFYING TENANT.


 


9.     MAINTENANCE, REPAIRS AND ALTERATIONS.


 


A.            EXCEPT TO THE EXTENT SUCH OBLIGATIONS ARE IMPOSED UPON LANDLORD
HEREUNDER, TENANT SHALL, AT ITS SOLE COST AND EXPENSE, MAINTAIN THE PREMISES
(INCLUDING, WITHOUT LIMITATION, ANY SUPPLEMENTAL ELECTRICAL OR HVAC SYSTEMS
INSTALLED BY OR ON BEHALF OF TENANT AND EXCLUSIVELY SERVING THE PREMISES,
AUDIO/VISUAL, COMPUTER, DATA OR TELECOMMUNICATIONS SYSTEMS, SPECIAL SECURITY
SYSTEMS, INTERIOR BATHROOMS (I.E., BATHROOMS LOCATED WITHIN THE PREMISES AND NOT
AVAILABLE FOR COMMON USE), KITCHENS AND KITCHEN APPLIANCES) AND ANY BUILDING
SYSTEMS (INCLUDING ELECTRICAL OR HVAC SYSTEMS) TO THE EXTENT EXCLUSIVELY SERVING
THE PREMISES, WHETHER LOCATED WITHIN OR OUTSIDE OF THE PREMISES, IN
SUBSTANTIALLY THE SAME ORDER, CONDITION AND REPAIR AS EXISTED ON THE
COMMENCEMENT DATE (OR SUCH BETTER CONDITION AS IT MAY BE PUT IN THEREAFTER BY
TENANT) THROUGHOUT THE ENTIRE LEASE TERM, ORDINARY WEAR AND TEAR AND DAMAGE BY
FIRE OR OTHER CASUALTY EXCEPTED. TENANT AGREES TO KEEP THE AREAS VISIBLE FROM
OUTSIDE THE PREMISES IN A NEAT, CLEAN AND ATTRACTIVE CONDITION AT ALL TIMES
CONSISTENT WITH OTHER SIMILARLY SITUATED SPACE.  TENANT SHALL, WITHIN THIRTY
(30) DAYS AFTER LANDLORD’S WRITTEN DEMAND THEREFOR, REIMBURSE LANDLORD FOR THE
REASONABLE COST OF ALL REPAIRS, REPLACEMENTS AND ALTERATIONS (COLLECTIVELY,
“REPAIRS”) IN AND TO THE PREMISES, BUILDING AND PROPERTY AND THE FACILITIES AND
SYSTEMS THEREOF, PLUS AN ADMINISTRATION CHARGE OF TEN PERCENT (10%) OF SUCH
COST, THE NEED FOR WHICH REPAIRS ARISES OUT OF (1) THE INSTALLATION, REMOVAL,
USE OR OPERATION OF TENANT’S PROPERTY, (2) THE MOVING OF TENANT’S PROPERTY INTO
OR OUT OF THE BUILDING, (3) ANY ALTERATIONS (HEREINAFTER DEFINED), OR (4) THE
MISUSE OR NEGLIGENCE OF TENANT, ITS AGENTS, CONTRACTORS, EMPLOYEES OR INVITEES,
SUBJECT TO SECTION 13D BELOW.


 


B.            TENANT SHALL NOT MAKE OR ALLOW TO BE MADE ANY ALTERATIONS,
ADDITIONS OR IMPROVEMENTS TO THE PREMISES (COLLECTIVELY, “ALTERATIONS”), WITHOUT
FIRST OBTAINING THE WRITTEN CONSENT OF LANDLORD, WHICH SHALL NOT BE UNREASONABLY
WITHHELD.  PRIOR TO COMMENCING ANY ALTERATIONS AND AS A CONDITION TO OBTAINING
LANDLORD’S CONSENT, TENANT SHALL DELIVER TO LANDLORD PLANS AND SPECIFICATIONS
REASONABLY ACCEPTABLE TO LANDLORD; NAMES AND ADDRESSES OF CONTRACTORS REASONABLY
ACCEPTABLE TO LANDLORD; COPIES OF CONTRACTS; NECESSARY PERMITS AND APPROVALS;
EVIDENCE OF CONTRACTOR’S AND SUBCONTRACTOR’S INSURANCE IN ACCORDANCE WITH
SECTION 13 HEREOF; AND, TO THE EXTENT THE COST OF SUCH ALTERATIONS SHALL EXCEED
$500,000 IN THE AGGREGATE IN ANY TWELVE (12) MONTH PERIOD, A PAYMENT BOND OR
OTHER SECURITY (PROVIDED, HOWEVER, THAT TENANT’S OBLIGATION TO PROVIDE SECURITY
WITH RESPECT TO THE INITIAL ALTERATIONS SHALL BE GOVERNED BY EXHIBIT D), ALL IN
FORM AND AMOUNT SATISFACTORY TO LANDLORD.  TENANT SHALL BE RESPONSIBLE FOR
INSURING THAT ALL SUCH PERSONS PROCURE AND MAINTAIN INSURANCE COVERAGE AGAINST
SUCH RISKS, IN SUCH AMOUNTS AND WITH SUCH COMPANIES AS LANDLORD MAY REASONABLY
REQUIRE.  ALL ALTERATIONS SHALL BE CONSTRUCTED IN A GOOD AND WORKMANLIKE MANNER
USING BUILDING STANDARD MATERIALS OR OTHER NEW MATERIALS OF EQUAL OR GREATER
QUALITY.  LANDLORD, TO THE EXTENT REASONABLY NECESSARY TO AVOID ANY DISRUPTION
TO THE TENANTS AND OCCUPANTS OF THE BUILDING, SHALL HAVE THE RIGHT TO DESIGNATE
REASONABLE RULES, REGULATIONS AND PROCEDURES FOR THE PERFORMANCE OF WORK IN THE
BUILDING.

 

12

--------------------------------------------------------------------------------



 


UPON COMPLETION OF THE ALTERATIONS, TENANT SHALL DELIVER TO LANDLORD “AS-BUILT”
PLANS, CONTRACTOR’S AFFIDAVITS AND FULL AND FINAL WAIVERS OF LIEN AND RECEIPTED
BILLS COVERING ALL LABOR AND MATERIALS.  ALL ALTERATIONS SHALL COMPLY WITH THE
INSURANCE REQUIREMENTS AND WITH APPLICABLE CODES, ORDINANCES, LAWS AND
REGULATIONS.  TENANT SHALL REIMBURSE LANDLORD WITHIN THIRTY (30) DAYS FOLLOWING
WRITTEN DEMAND THEREFOR FOR ALL REASONABLE SUMS, IF ANY, EXPENDED BY LANDLORD
FOR THIRD PARTY EXAMINATION OF THE ARCHITECTURAL, MECHANICAL, ELECTRICAL AND
PLUMBING PLANS FOR ANY ALTERATIONS.  IN ADDITION, IF LANDLORD SO REQUESTS,
LANDLORD SHALL BE ENTITLED TO OVERSEE THE CONSTRUCTION OF ANY ALTERATIONS THAT
MAY ADVERSELY AFFECT THE STRUCTURE OF THE BUILDING OR ANY OF THE MECHANICAL,
ELECTRICAL, PLUMBING OR LIFE SAFETY SYSTEMS OF THE BUILDING.  IF LANDLORD ELECTS
TO OVERSEE SUCH WORK, LANDLORD SHALL BE ENTITLED TO RECEIVE A FEE FOR SUCH
OVERSIGHT IN AN AMOUNT EQUAL TO THREE PERCENT (3%) OF THE COST OF SUCH
ALTERATIONS (PROVIDED, HOWEVER, THAT THE FEE FOR LANDLORD’S OVERSIGHT OF THE
INITIAL ALTERATIONS SHALL BE GOVERNED BY EXHIBIT D).  LANDLORD’S APPROVAL OF
TENANT’S PLANS AND SPECIFICATIONS FOR ANY ALTERATIONS PERFORMED FOR OR ON BEHALF
OF TENANT SHALL NOT BE DEEMED TO BE REPRESENTATION BY LANDLORD THAT SUCH PLANS
AND SPECIFICATIONS COMPLY WITH APPLICABLE INSURANCE REQUIREMENTS, BUILDING
CODES, ORDINANCES, LAWS OR REGULATIONS OR THAT THE ALTERATIONS CONSTRUCTED IN
ACCORDANCE WITH SUCH PLANS AND SPECIFICATIONS WILL BE ADEQUATE FOR TENANT’S
USE.  NOTWITHSTANDING ANYTHING IN THIS SECTION 9B TO THE CONTRARY, LANDLORD’S
CONSENT SHALL NOT BE REQUIRED FOR ALTERATIONS NOT COSTING MORE THAN $10,000 EACH
PROJECT AND CONSISTING SOLELY OF PAINTING, WALL COVERING AND CARPETING OR
SIMILAR DECORATING WORK OR FURNISHINGS (SO LONG AS SUCH WORK DOES NOT INVOLVE
HAZARDOUS MATERIALS, DOES NOT AFFECT BASE BUILDING SYSTEMS OR THE STRUCTURE OF
THE BUILDING, AND IS NOT VISIBLE FROM THE OUTSIDE THE PREMISES) AND TENANT MAY
PERFORM SUCH ALTERATIONS, SO LONG AS TENANT INFORMS LANDLORD IN REASONABLE
DETAIL OF THE NATURE OF THE ALTERATIONS AND OTHERWISE COMPLIES WITH THE
PROVISIONS OF THIS SECTION 9B.


 


C.            LANDLORD SHALL PERFORM ALL MAINTENANCE, REPAIRS AND REPLACEMENTS
REASONABLY NECESSARY TO KEEP IN GOOD CONDITION AND WORKING ORDER (A) THE
HEATING, VENTILATING, AIR CONDITIONING, PLUMBING, SECURITY, ELECTRICAL, LIFE
SAFETY AND OTHER MECHANICAL SYSTEMS AND EQUIPMENT OF THE BUILDING (EXCEPT TO THE
EXTENT EXCLUSIVELY SERVING THE PREMISES OR WHERE THE MAINTENANCE AND REPAIR OF
SUCH SYSTEMS AND EQUIPMENT IS OTHERWISE THE SPECIFIC RESPONSIBILITY OF TENANT
UNDER THIS LEASE), (B) THE COMMON AREAS OF THE BUILDING, (C) THE STRUCTURE OF
THE BUILDING (INCLUDING, WITHOUT LIMITATION, THE ROOF, EXTERIOR WALLS AND
EXTERIOR WINDOWS AND FOUNDATION THEREOF), AND (D) COMMON RESTROOMS.


 


10.   USE OF ELECTRICAL SERVICES BY TENANT.  ALL ELECTRICITY USED BY TENANT IN
THE PREMISES SHALL BE PAID FOR BY TENANT BY A SEPARATE CHARGE BILLED DIRECTLY TO
TENANT BY LANDLORD BASED ON LANDLORD’S GOOD FAITH ESTIMATE OF TENANT’S USE OF
ELECTRICITY IN THE PREMISES AND PAYABLE BY TENANT AS ADDITIONAL RENT WITHIN
THIRTY (30) DAYS AFTER BILLING.  AS SOON AS IS PRACTICAL FOLLOWING THE END OF
EACH CALENDAR YEAR DURING THE LEASE TERM, LANDLORD SHALL FURNISH TO TENANT A
STATEMENT OF TENANT’S ACTUAL USE OF ELECTRICITY IN THE PREMISES FOR THE PREVIOUS
CALENDAR YEAR BASED UPON LANDLORD’S READING OF THE CHECK METERS INSTALLED IN THE
PREMISES.  IF FOR ANY CALENDAR YEAR THE ADDITIONAL RENT COLLECTED FOR THE PRIOR
YEAR, AS A RESULT OF LANDLORD’S ESTIMATE OF TENANT’S USE OF ELECTRICITY IN THE
PREMISES, IS IN EXCESS OF THE AMOUNT OWED BY TENANT ON ACCOUNT OF ITS ACTUAL USE
OF ELECTRICITY IN THE PREMISES SUCH PRIOR YEAR, THEN LANDLORD SHALL REFUND TO
TENANT ANY OVERPAYMENT (OR AT LANDLORD’S OPTION APPLY SUCH AMOUNT AGAINST
ADDITIONAL RENT DUE OR TO BECOME DUE HEREUNDER). 

 

13

--------------------------------------------------------------------------------


 


LIKEWISE, TENANT SHALL PAY TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER LANDLORD’S
WRITTEN DEMAND, ANY UNDERPAYMENT WITH RESPECT TO THE PRIOR YEAR WHETHER OR NOT
THE LEASE HAS TERMINATED PRIOR TO RECEIPT BY TENANT OF A STATEMENT FOR SUCH
UNDERPAYMENT, IT BEING UNDERSTOOD THAT THIS CLAUSE SHALL SURVIVE THE EXPIRATION
OF THE LEASE.  LANDLORD SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME-TO-TIME
DURING THE LEASE TERM TO CONTRACT FOR ELECTRICITY SERVICE FROM SUCH PROVIDERS OF
SUCH SERVICES AS LANDLORD SHALL ELECT (EACH BEING AN “ELECTRIC SERVICE
PROVIDER”).  TENANT SHALL COOPERATE WITH LANDLORD, AND THE APPLICABLE ELECTRIC
SERVICE PROVIDER, AT ALL TIMES AND, AS REASONABLY NECESSARY, SHALL ALLOW
LANDLORD AND SUCH ELECTRIC SERVICE PROVIDER REASONABLE ACCESS TO THE BUILDING’S
ELECTRIC LINES, FEEDERS, RISERS, WIRING, AND ANY OTHER MACHINERY WITHIN THE
PREMISES.  TENANT’S USE OF ELECTRICAL SERVICES FURNISHED BY LANDLORD SHALL NOT
EXCEED IN VOLTAGE, RATED CAPACITY, OR OVERALL LOAD THAT WHICH IS STANDARD FOR
THE BUILDING.  IN THE EVENT TENANT SHALL REQUEST THAT IT BE ALLOWED TO CONSUME
ELECTRICAL SERVICES IN EXCESS OF BUILDING STANDARD, LANDLORD MAY REFUSE TO
CONSENT TO SUCH USAGE (PROVIDED, HOWEVER, THAT LANDLORD MAY NOT RESTRICT USE OF
THE EMERGENCY GENERATOR IN COMPLIANCE WITH THE TERMS OF THIS LEASE) OR MAY
CONSENT UPON SUCH CONDITIONS AS LANDLORD REASONABLY ELECTS, AND ALL SUCH
ADDITIONAL USAGE SHALL BE PAID FOR BY TENANT AS ADDITIONAL RENT.  LANDLORD
SHALL, AT ITS SOLE COST AND EXPENSE, INSTALL A CHECK METER IN (A) THE FIRST
ADDITIONAL SPACE PRIOR TO THE FIRST ADDITIONAL SPACE RENT COMMENCEMENT DATE, AND
(B) THE SECOND ADDITIONAL SPACE PRIOR TO THE SECOND ADDITIONAL SPACE
COMMENCEMENT DATE.  TENANT SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE,
TO REQUIRE LANDLORD TO INSTALL A CHECK METER IN THE ORIGINAL PREMISES, WHICH
LANDLORD SHALL DO PROMPTLY FOLLOWING TENANT’S REQUEST THEREFOR.  IN THE EVENT
THAT ANY PORTION OF THE PREMISES IS NOT CHECK-METERED FROM TIME-TO-TIME, THEN
TENANT SHALL PAY FOR ITS ELECTRICITY USAGE BASED ON LANDLORD’S ENGINEER’S
REASONABLE ESTIMATE OF SUCH USAGE.


 


11.   ASSIGNMENT AND SUBLETTING.


 


A.            EXCEPT IN CONNECTION WITH A PERMITTED TRANSFER (DEFINED IN
SECTION 11E BELOW), TENANT SHALL NOT ASSIGN, SUBLEASE, TRANSFER OR ENCUMBER ANY
INTEREST IN THIS LEASE OR ALLOW ANY THIRD PARTY TO USE ANY PORTION OF THE
PREMISES (COLLECTIVELY OR INDIVIDUALLY, A “TRANSFER”) WITHOUT THE PRIOR WRITTEN
CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  WITHOUT
LIMITATION, IT IS AGREED THAT LANDLORD’S CONSENT SHALL NOT BE CONSIDERED
UNREASONABLY WITHHELD IF: (1) THE PROPOSED TRANSFEREE’S FINANCIAL CONDITION IS
NOT ADEQUATE FOR THE OBLIGATIONS SUCH TRANSFEREE IS ASSUMING IN CONNECTION WITH
THE PROPOSED TRANSFER; (2) THE TRANSFEREE’S BUSINESS OR REPUTATION IS NOT
SUITABLE FOR THE BUILDING CONSIDERING THE BUSINESS AND REPUTATION OF THE OTHER
TENANTS AND THE BUILDING’S PRESTIGE, OR THE PROPOSED TRANSFER WOULD RESULT IN A
VIOLATION OF ANOTHER TENANT’S RIGHTS UNDER ITS LEASE AT THE BUILDING; (3) THE
TRANSFEREE IS A GOVERNMENTAL AGENCY, (4) THE TRANSFEREE IS AN OCCUPANT OF THE
BUILDING (UNLESS LANDLORD, IN ITS REASONABLE DISCRETION, HAS DETERMINED THAT IT
CAN NOT OFFER SUCH TENANT ALTERNATE SPACE IN THE BUILDING WHICH WILL SATISFY
SUCH TENANT’S REQUIREMENTS FOR ADDITIONAL SPACE); (5) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; (6) ANY PORTION OF THE BUILDING OR THE PREMISES
WOULD LIKELY BECOME SUBJECT TO ADDITIONAL OR DIFFERENT LAWS AS A CONSEQUENCE OF
THE PROPOSED TRANSFER; OR (7) LANDLORD OR ITS LEASING AGENT HAS RECEIVED A
PROPOSAL FROM OR MADE A PROPOSAL TO THE PROPOSED TRANSFEREE TO LEASE SPACE IN
THE BUILDING WITHIN SIX (6) MONTHS PRIOR TO TENANT’S DELIVERY OF WRITTEN NOTICE
OF THE PROPOSED TRANSFER TO LANDLORD.  ANY ATTEMPTED TRANSFER IN VIOLATION OF
THIS SECTION 11, SHALL, EXERCISABLE IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION,
BE VOID.  CONSENT BY LANDLORD TO ONE OR MORE TRANSFERS SHALL NOT OPERATE AS A
WAIVER OF LANDLORD’S RIGHTS TO APPROVE ANY

 

14

--------------------------------------------------------------------------------


 


SUBSEQUENT TRANSFERS.  IN NO EVENT SHALL ANY TRANSFER OR PERMITTED TRANSFER
RELEASE OR RELIEVE TENANT FROM ANY OBLIGATION UNDER THIS LEASE OR ANY LIABILITY
HEREUNDER.


 


B.            IF TENANT REQUESTS LANDLORD’S CONSENT TO A TRANSFER, TENANT SHALL
SUBMIT TO LANDLORD (I) FINANCIAL STATEMENTS FOR THE PROPOSED TRANSFEREE, (II) A
COPY OF THE PROPOSED ASSIGNMENT OR SUBLEASE, AND (III) SUCH OTHER INFORMATION AS
LANDLORD MAY REASONABLY REQUEST.  AFTER LANDLORD’S RECEIPT OF THE REQUIRED
INFORMATION AND DOCUMENTATION, LANDLORD SHALL EITHER: (1) CONSENT OR REASONABLY
REFUSE CONSENT TO THE TRANSFER IN WRITING; (2) IN THE EVENT OF A PROPOSED
ASSIGNMENT OF THIS LEASE, TERMINATE THIS LEASE EFFECTIVE THE DATE THAT THE
PROPOSED TRANSFER WOULD HAVE COME INTO EFFECT; AND (3) IN THE EVENT OF A
PROPOSED SUBLETTING OF MORE THAN TWENTY-FIVE PERCENT (25%) OF THE RENTABLE AREA
OF THE PREMISES, TERMINATE THIS LEASE WITH RESPECT TO PORTION OF THE PREMISES
WHICH TENANT PROPOSES TO SUBLEASE EFFECTIVE THE DATE THE PROPOSED TRANSFER WOULD
HAVE COME INTO EFFECT.  IN ADDITION, TENANT SHALL REIMBURSE LANDLORD FOR ITS
ACTUAL REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES) INCURRED BY LANDLORD IN CONNECTION WITH LANDLORD’S REVIEW OF
SUCH PROPOSED TRANSFER OR PERMITTED TRANSFER.


 


C.            TENANT SHALL PAY TO LANDLORD FIFTY PERCENT (50%) OF ALL CASH AND
OTHER CONSIDERATION WHICH TENANT RECEIVES AS A RESULT OF A TRANSFER THAT IS IN
EXCESS OF THE RENT PAYABLE TO LANDLORD HEREUNDER FOR THE PORTION OF THE PREMISES
AND LEASE TERM COVERED BY THE TRANSFER WITHIN TEN (10) DAYS FOLLOWING RECEIPT
THEREOF BY TENANT.  IN DETERMINING EXCESS RENT IN CONNECTION WITH A TRANSFER,
TENANT MAY, ON AN AMORTIZED BASIS, DEDUCT THE FOLLOWING EXPENDITURES RESULTING
FROM SUCH TRANSFER TO THE EXTENT SUCH EXPENDITURES ARE REASONABLE: (1) BROKERAGE
AND MARKETING FEES; (2) LEGAL FEES; (3) CONSTRUCTION COSTS; AND (4) FINANCIAL
CONCESSIONS GRANTED IN SUCH TRANSFER.


 


D.            EXCEPT AS PROVIDED BELOW WITH RESPECT TO A PERMITTED TRANSFER, IF
TENANT IS A CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP OR SIMILAR
ENTITY, AND THE PERSON, PERSONS OR ENTITY WHICH OWNS OR CONTROLS A MAJORITY OF
THE VOTING INTERESTS AT THE TIME CHANGES FOR ANY REASON (INCLUDING BUT NOT
LIMITED TO A MERGER, CONSOLIDATION OR REORGANIZATION), SUCH CHANGE OF OWNERSHIP
OR CONTROL SHALL CONSTITUTE A TRANSFER; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT APPLY (I) SO LONG AS TENANT IS AN ENTITY WHOSE OUTSTANDING STOCK IS
LISTED ON A NATIONALLY RECOGNIZED SECURITY EXCHANGE, OR (II) IF AT LEAST EIGHTY
PERCENT (80%) OF ITS VOTING STOCK IS OWNED BY ANOTHER ENTITY, THE VOTING STOCK
OF WHICH IS SO LISTED.


 


E.             NOTWITHSTANDING THE FOREGOING, THE FOREGOING PROVISIONS SHALL NOT
BE APPLICABLE AND TENANT MAY ASSIGN ITS ENTIRE INTEREST UNDER THIS LEASE OR
SUBLET ALL OR ANY PORTION OF THE PREMISES (I) TO ANY ENTITY CONTROLLING OR
CONTROLLED BY OR UNDER COMMON CONTROL WITH TENANT OR (II) TO ANY SUCCESSOR TO
TENANT BY PURCHASE, MERGER, CONSOLIDATION OR REORGANIZATION (HEREINAFTER,
COLLECTIVELY, REFERRED TO AS “PERMITTED TRANSFER”) WITHOUT THE CONSENT OF
LANDLORD, PROVIDED: (1) AN EVENT OF DEFAULT HAS NOT OCCURRED AND IS THEN
CONTINUING; (2) IF SUCH PROPOSED TRANSFEREE IS A SUCCESSOR TO TENANT BY
PURCHASE, SAID PROPOSED TRANSFEREE SHALL ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF TENANT’S BUSINESS OR, IF SUCH PROPOSED TRANSFEREE IS A SUCCESSOR TO
TENANT BY MERGER, CONSOLIDATION OR REORGANIZATION, THE CONTINUING OR SURVIVING
ENTITY SHALL OWN ALL OR SUBSTANTIALLY ALL OF THE

 

15

--------------------------------------------------------------------------------


 


ASSETS OF TENANT; (3) WITH RESPECT TO A PERMITTED TRANSFER TO A PROPOSED
TRANSFEREE DESCRIBED IN CLAUSE (II), SUCH PROPOSED TRANSFEREE SHALL HAVE A NET
WORTH WHICH IS AT LEAST EQUAL TO TENANT’S NET WORTH AS OF THE DAY PRIOR TO THE
SERIES OF EVENTS CULMINATING IN THE PROPOSED PURCHASE, MERGER, CONSOLIDATION OR
REORGANIZATION AS COMPUTED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED AND AS EVIDENCED TO LANDLORD; AND (4) TENANT
SHALL GIVE LANDLORD WRITTEN NOTICE AT LEAST TEN (10) DAYS PRIOR TO THE EFFECTIVE
DATE OF THE PROPOSED PURCHASE, MERGER, CONSOLIDATION OR REORGANIZATION.


 


12.   MECHANIC’S LIENS.  TENANT WILL NOT PERMIT ANY MECHANIC’S LIENS OR OTHER
LIENS TO BE PLACED UPON THE PROPERTY WITH RESPECT TO ANY WORK PERFORMED BY OR AT
THE DIRECTION OF TENANT OR ANYONE CLAIMING BY, THROUGH OR UNDER TENANT.  IF A
LIEN IS ATTACHED TO THE PROPERTY AS A RESULT OF ANY ACT OR OMISSION OF TENANT OR
ANYONE CLAIMING BY, THROUGH OR UNDER TENANT, THEN, IN ADDITION TO ANY OTHER
RIGHT OR REMEDY OF LANDLORD, LANDLORD MAY, BUT SHALL NOT BE OBLIGATED TO,
DISCHARGE THE SAME.  ANY AMOUNT PAID BY LANDLORD FOR ANY OF THE AFORESAID
PURPOSES INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES, SHALL BE
PAID BY TENANT TO LANDLORD WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND AS
ADDITIONAL RENT. TENANT SHALL WITHIN FIFTEEN (15) DAYS OF RECEIVING SUCH WRITTEN
NOTICE OF LIEN OR CLAIM BONDED OVER OR HAVE SUCH LIEN OR CLAIM RELEASED OF
RECORD.  TENANT’S FAILURE TO COMPLY WITH THE PROVISIONS OF THE FOREGOING
SENTENCE SHALL BE DEEMED AN EVENT OF DEFAULT ENTITLING LANDLORD TO EXERCISE ALL
OF ITS REMEDIES THEREFOR WITHOUT THE REQUIREMENT OF ANY ADDITIONAL NOTICE OR
CURE PERIOD.


 


13.   INSURANCE.


 


A.            LANDLORD SHALL, AT ALL TIMES DURING THE LEASE TERM, PROCURE AND
MAINTAIN: (I) POLICIES OF INSURANCE COVERING LOSS OR DAMAGE TO THE PROPERTY IN
AN AMOUNT EQUAL TO THE FULL REPLACEMENT COST OF THE BUILDING, INCLUDING
LEASEHOLD IMPROVEMENTS IN THE PREMISES, WHICH SHALL PROVIDE PROTECTION AGAINST
LOSS BY FIRE AND OTHER ALL-RISK CASUALTIES INCLUDING EARTHQUAKE AND FLOOD AND
SUCH OTHER PROPERTY INSURANCE AS MAY BE REQUIRED BY LANDLORD’S MORTGAGEE OR AS
OTHERWISE DESIRED BY LANDLORD, AND (II) COMMERCIAL GENERAL LIABILITY INSURANCE
APPLICABLE TO THE BUILDING AND THE COMMON AREAS, PROVIDING A MINIMUM LIMIT OF
$5,000,000.00 PER OCCURRENCE.


 


B.            TENANT SHALL PROCURE AND MAINTAIN, AT ITS EXPENSE, (I) ALL-RISK
(SPECIAL FORM) PROPERTY INSURANCE IN AN AMOUNT EQUAL TO THE FULL REPLACEMENT
COST OF TENANT’S PROPERTY LOCATED IN THE PREMISES; (II) A POLICY OR POLICIES OF
GENERAL LIABILITY AND UMBRELLA OR EXCESS LIABILITY INSURANCE APPLYING TO
TENANT’S OPERATIONS AND USE OF THE PREMISES, PROVIDING A MINIMUM LIMIT OF
$3,000,000.00 PER OCCURRENCE AND IN THE AGGREGATE, NAMING LANDLORD AND
LANDLORD’S BUILDING MANAGER AS ADDITIONAL INSUREDS, (III) AUTOMOBILE LIABILITY
INSURANCE COVERING OWNED, NON-OWNED AND HIRED VEHICLES IN AN AMOUNT NOT LESS
THAN A COMBINED SINGLE LIMIT OF $1,000,000.00 PER ACCIDENT, AND (IV) WORKERS’
COMPENSATION INSURANCE IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED AND EMPLOYER’S LIABILITY INSURANCE IN AN AMOUNT NOT LESS
THAN $1,000,000.00 EACH ACCIDENT, $1,000,000.00 DISEASE-EACH EMPLOYEE AND POLICY
LIMIT, WITH THE INSURANCE POLICIES REQUIRED UNDER THIS CLAUSE (IV) TO BE
ENDORSED TO WAIVE THE INSURANCE CARRIERS’ RIGHT OF SUBROGATION.  TENANT SHALL
MAINTAIN THE FOREGOING INSURANCE COVERAGES IN EFFECT COMMENCING ON THE EARLIER
TO OCCUR OF

 

16

--------------------------------------------------------------------------------


 


THE COMMENCEMENT DATE AND THE DATE TENANT TAKES POSSESSION OF THE PREMISES, AND
CONTINUING TO THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE TERM.


 


C.            THE INSURANCE REQUIREMENTS SET FORTH IN THIS SECTION 13 ARE
INDEPENDENT OF THE WAIVER, INDEMNIFICATION, AND OTHER OBLIGATIONS UNDER THIS
LEASE AND WILL NOT BE CONSTRUED OR INTERPRETED IN ANY WAY TO RESTRICT, LIMIT OR
MODIFY THE WAIVER, INDEMNIFICATION AND OTHER OBLIGATIONS OR TO IN ANY WAY LIMIT
ANY PARTY’S LIABILITY UNDER THIS LEASE.  IN ADDITION TO THE REQUIREMENTS SET
FORTH IN SECTIONS 13 AND 14, THE INSURANCE REQUIRED OF TENANT UNDER THIS LEASE
MUST BE ISSUED BY AN INSURANCE COMPANY WITH A RATING OF NO LESS THAN A-VIII IN
THE CURRENT BEST’S INSURANCE GUIDE OR THAT IS OTHERWISE REASONABLY ACCEPTABLE TO
LANDLORD, AND ADMITTED TO ENGAGE IN THE BUSINESS OF INSURANCE IN THE STATE IN
WHICH THE BUILDING IS LOCATED; BE PRIMARY INSURANCE FOR ALL CLAIMS UNDER IT AND
PROVIDE THAT ANY INSURANCE CARRIED BY LANDLORD, LANDLORD’S BUILDING MANAGER, AND
LANDLORD’S LENDERS IS STRICTLY EXCESS, SECONDARY AND NONCONTRIBUTING WITH ANY
INSURANCE CARRIED BY TENANT; AND PROVIDE THAT INSURANCE MAY NOT BE CANCELLED,
NONRENEWED OR THE SUBJECT OF CHANGE IN COVERAGE OF AVAILABLE LIMITS OF COVERAGE,
EXCEPT UPON AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LANDLORD AND
LANDLORD’S LENDERS.  TENANT WILL DELIVER TO LANDLORD A CERTIFICATE OF INSURANCE
ON ALL POLICIES PROCURED BY TENANT IN COMPLIANCE WITH TENANT’S OBLIGATIONS UNDER
THIS LEASE ON OR BEFORE THE DATE TENANT FIRST OCCUPIES ANY PORTION OF THE
PREMISES, AT LEAST TEN (10) DAYS BEFORE THE EXPIRATION DATE OF ANY POLICY AND
UPON THE RENEWAL OF ANY POLICY.  LANDLORD SHALL HAVE THE RIGHT TO APPROVE ALL
DEDUCTIBLES AND SELF-INSURED RETENTIONS UNDER TENANT’S POLICIES, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


D.            NOTWITHSTANDING ANY OTHER TERM OR PROVISION OF THIS LEASE, NEITHER
LANDLORD NOR TENANT SHALL BE LIABLE (BY WAY OF SUBROGATION OR OTHERWISE) TO THE
OTHER PARTY (OR TO ANY INSURANCE COMPANY INSURING THE OTHER PARTY) FOR ANY LOSS
OR DAMAGE TO ANY OF THE PROPERTY OF LANDLORD OR TENANT, AS THE CASE MAY BE, WITH
RESPECT TO THEIR RESPECTIVE PROPERTY, THE BUILDING, THE PROPERTY OR THE PREMISES
OR ANY ADDITION OR IMPROVEMENTS THERETO, OR ANY CONTENTS THEREIN, TO THE EXTENT
COVERED BY INSURANCE CARRIED OR REQUIRED TO BE CARRIED BY A PARTY HERETO EVEN
THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL ACTS OR
OMISSIONS OF THE LANDLORD OR TENANT OR THEIR RESPECTIVE EMPLOYEES, AGENTS,
CONTRACTORS OR INVITEES. LANDLORD AND TENANT SHALL GIVE EACH INSURANCE COMPANY
WHICH ISSUES POLICIES OF INSURANCE, WITH RESPECT TO THE ITEMS COVERED BY THIS
WAIVER, WRITTEN NOTICE OF THE TERMS OF THIS MUTUAL WAIVER, AND SHALL HAVE SUCH
INSURANCE POLICIES PROPERLY ENDORSED, IF NECESSARY, TO PREVENT THE INVALIDATION
OF ANY OF THE COVERAGE PROVIDED BY SUCH INSURANCE POLICIES BY REASON OF SUCH
MUTUAL WAIVER.  FOR THE PURPOSE OF THE FOREGOING WAIVER, THE AMOUNT OF ANY
DEDUCTIBLE APPLICABLE TO ANY LOSS OR DAMAGE SHALL BE DEEMED COVERED BY, AND
RECOVERABLE BY THE INSURED UNDER THE INSURANCE POLICY TO WHICH SUCH DEDUCTIBLE
RELATES.


 


14.   INDEMNITY.  TO THE EXTENT NOT EXPRESSLY PROHIBITED BY LAW, LANDLORD AND
TENANT EACH (IN EITHER CASE, THE “INDEMNITOR”) AGREE TO HOLD HARMLESS AND
INDEMNIFY THE OTHER AND THE OTHER’S AGENTS, PARTNERS, SHAREHOLDERS, MEMBERS,
OFFICERS, DIRECTORS, BENEFICIARIES AND EMPLOYEES (COLLECTIVELY, THE
“INDEMNITEES”) FROM ANY LOSSES, DAMAGES, JUDGMENTS, CLAIMS, EXPENSES, COSTS AND
LIABILITIES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST THE INDEMNITEES,
INCLUDING WITHOUT

 

17

--------------------------------------------------------------------------------


 


LIMITATION REASONABLE ATTORNEYS’ FEES AND EXPENSES, FOR DEATH OR INJURY TO, OR
DAMAGE TO PROPERTY OF, THIRD PARTIES, OTHER THAN THE INDEMNITEES, THAT MAY ARISE
FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF INDEMNITOR OR ANY OF INDEMNITOR’S
AGENTS, MEMBERS, PARTNERS OR EMPLOYEES.  SUCH THIRD PARTIES SHALL NOT BE DEEMED
THIRD PARTY BENEFICIARIES OF THIS LEASE.  IF ANY ACTION, SUIT OR PROCEEDING IS
BROUGHT AGAINST ANY OF THE INDEMNITEES BY REASON OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF INDEMNITOR OR ANY OF INDEMNITOR’S AGENTS, MEMBERS, PARTNERS OR
EMPLOYEES, THEN INDEMNITOR WILL, AT INDEMNITOR’S EXPENSE AND AT THE OPTION OF
SAID INDEMNITEES, BY COUNSEL REASONABLY APPROVED BY SAID INDEMNITEES, RESIST AND
DEFEND SUCH ACTION, SUIT OR PROCEEDING.  IN ADDITION, TO THE EXTENT NOT
EXPRESSLY PROHIBITED BY LAW, TENANT AGREES TO HOLD HARMLESS AND INDEMNIFY
LANDLORD AND LANDLORD’S INDEMNITEES FROM ANY LOSSES, DAMAGES, JUDGMENTS, CLAIMS,
EXPENSES, COSTS AND LIABILITIES IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST
LANDLORD OR LANDLORD’S INDEMNITEES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES, FOR DEATH OR INJURY TO, OR DAMAGE TO PROPERTY OF, THIRD PARTIES (OTHER
THAN LANDLORD’S INDEMNITEES) THAT MAY ARISE FROM ANY ACT OR OCCURRENCE IN THE
PREMISES, EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE, DEFAULT (BEYOND ANY
APPLICABLE NOTICE AND CURE PERIOD) OR WILLFUL MISCONDUCT OF LANDLORD OR
LANDLORD’S INDEMNITEES.


 


15.   DAMAGES FROM CERTAIN CAUSES.  TO THE EXTENT NOT EXPRESSLY PROHIBITED BY
LAW, LANDLORD SHALL NOT BE LIABLE TO TENANT OR TENANT’S EMPLOYEES, CONTRACTORS,
AGENTS, INVITEES OR CUSTOMERS, FOR ANY INJURY TO PERSON OR DAMAGE TO PROPERTY
SUSTAINED BY TENANT OR ANY SUCH PARTY OR ANY OTHER PERSON CLAIMING THROUGH
TENANT RESULTING FROM ANY ACCIDENT OR OCCURRENCE IN THE PREMISES OR ANY OTHER
PORTION OF THE BUILDING CAUSED BY (I) THE ACTS OR OMISSIONS OF OTHER TENANTS OF
THE BUILDING OR OF ANY OTHER PERSONS WHOMSOEVER, OR (II) EVENTS OF FORCE
MAJEURE.  NOTHING IN THIS SECTION 15 SHALL BE DEEMED TO LIMIT TENANT’S REMEDIES
AS SET FORTH IN, AND SUBJECT TO THE TERMS OF, SECTION 6D OF THIS LEASE.


 


16.   CASUALTY DAMAGE.  IF THE PREMISES OR ANY PART THEREOF SHALL BE DAMAGED BY
FIRE OR OTHER CASUALTY, TENANT SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO
LANDLORD.  IN THE EVENT THAT (A) THE BUILDING SHALL BE SO DAMAGED THAT
RESTORATION OF THE BUILDING SHALL REQUIRE MORE THAN THE LESSER OF (I) ONE
(1) YEAR, OR (II) HALF OF THEN-REMAINING TERM OF THIS LEASE (WHETHER OR NOT THE
PREMISES SHALL HAVE BEEN DAMAGED BY SUCH CASUALTY); OR (B) LANDLORD’S MORTGAGEE
SHOULD REQUIRE THAT THE INSURANCE PROCEEDS PAYABLE AS A RESULT OF A CASUALTY BE
APPLIED TO THE PAYMENT OF THE MORTGAGE DEBT; OR (C) THERE SHALL BE ANY MATERIAL
UNINSURED LOSS TO THE BUILDING, LANDLORD MAY, AT ITS OPTION, TERMINATE THIS
LEASE BY NOTIFYING TENANT IN WRITING OF SUCH TERMINATION WITHIN NINETY (90) DAYS
AFTER THE DATE OF SUCH CASUALTY.  IF LANDLORD DOES NOT THUS ELECT TO TERMINATE
THIS LEASE, LANDLORD SHALL COMMENCE AND PROCEED WITH REASONABLE DILIGENCE TO
RESTORE THE BUILDING, AND THE IMPROVEMENTS LOCATED WITHIN THE PREMISES TO
SUBSTANTIALLY THE SAME CONDITION IN WHICH IT WAS IMMEDIATELY PRIOR TO THE
HAPPENING OF THE CASUALTY.  NOTWITHSTANDING THE FOREGOING, LANDLORD’S OBLIGATION
TO RESTORE THE BUILDING, AND THE IMPROVEMENTS LOCATED WITHIN THE PREMISES SHALL
NOT REQUIRE LANDLORD TO EXPEND FOR SUCH REPAIR AND RESTORATION WORK MORE THAN
THE INSURANCE PROCEEDS ACTUALLY RECEIVED BY LANDLORD AS A RESULT OF THE
CASUALTY.  WHEN THE REPAIRS DESCRIBED IN THE PRECEDING TWO SENTENCES HAVE BEEN
COMPLETED BY LANDLORD, TENANT SHALL COMPLETE THE RESTORATION OF ALL FURNITURE,
FIXTURES AND EQUIPMENT WHICH ARE NECESSARY TO PERMIT TENANT’S REOCCUPANCY OF THE
PREMISES FOR THE CONDUCT OF ITS BUSINESS.  LANDLORD SHALL NOT BE LIABLE FOR ANY
INCONVENIENCE OR ANNOYANCE TO TENANT OR INJURY TO THE BUSINESS OF TENANT
RESULTING IN ANY WAY FROM SUCH DAMAGE OR THE REPAIR THEREOF, EXCEPT THAT RENT
SHALL BE ABATED FROM THE DATE OF THE DAMAGE OR DESTRUCTION FOR ANY PORTION OF
THE PREMISES THAT IS UNUSABLE BY TENANT, WHICH ABATEMENT SHALL BE IN THE SAME

 

18

--------------------------------------------------------------------------------


 


PROPORTION THAT THE RENTABLE AREA OF THE PREMISES WHICH IS UNUSABLE BY TENANT
BEARS TO THE TOTAL RENTABLE AREA OF THE PREMISES.


 

Notwithstanding anything in this Section to the contrary, if all or any portion
of the Premises shall be made untenantable by a fire or other casualty, Landlord
shall with reasonable promptness, cause an architect or general contractor
selected by Landlord to estimate the amount of time required to substantially
complete repair and restoration of the Premises and make the Premises tenantable
again, using standard working methods (the “Restoration Completion Estimate”). 
If the Restoration Completion Estimate indicates that the Premises cannot be
made tenantable within twelve (12) months from the date the repair and
restoration is started, Tenant shall have the right to terminate this Lease by
giving written notice to Landlord of such election within thirty (30) days after
its receipt of the Restoration Completion Estimate; provided, however, that
Tenant shall not have the right to terminate this Lease in the event that the
fire or casualty in question was caused by the negligence or intentional
misconduct of Tenant.  If the Restoration Completion Estimate indicates that the
Premises can be made tenantable within twelve (12) months from the date the
repair and restoration is started and Landlord has not otherwise exercised its
right to terminate the Lease pursuant to the terms hereof, or if the Restoration
Completion Estimate indicates that the Premises cannot be made tenantable within
twelve (12) months but Tenant does terminate this Lease pursuant to this
Section, Landlord shall proceed with reasonable promptness to repair and restore
the Premises.  If Tenant does not terminate this Lease pursuant to this
Section and the Premises are not made tenantable within a period of time equal
to the longer of (i) twelve (12) months or (ii) the time for completion set
forth in the Restoration Completion Estimate and, so long as Landlord promptly
commences such restoration upon receipt of the insurance proceeds payable to
Landlord as a result of the casualty and proceeds with reasonable diligence
(subject to Force Majeure) to complete such restoration, an additional period
equal to twenty percent (20%) of the Restoration Completion Estimate (the
“Outside Completion Period”), then Tenant shall have the right to terminate this
Lease by giving written notice to Landlord of such election within thirty (30)
days of the expiration of the Outside Completion Period; provided that if such
restoration is completed within such thirty (30) day period, such termination
notice shall be of no force and effect.

 


17.   CONDEMNATION.  IF THE WHOLE OR ANY SUBSTANTIAL PART OF THE PREMISES OR IF
THE BUILDING OR ANY PORTION THEREOF WHICH WOULD LEAVE THE REMAINDER OF THE
BUILDING UNSUITABLE FOR USE COMPARABLE TO ITS USE ON THE COMMENCEMENT DATE, OR
IF THE LAND ON WHICH THE BUILDING IS LOCATED OR ANY MATERIAL PORTION THEREOF,
SHALL BE TAKEN OR CONDEMNED FOR ANY PUBLIC OR QUASI-PUBLIC USE UNDER
GOVERNMENTAL LAW, ORDINANCE OR REGULATION, OR BY RIGHT OF EMINENT DOMAIN, OR BY
PRIVATE PURCHASE IN LIEU THEREOF, THEN LANDLORD MAY, AT ITS OPTION, TERMINATE
THIS LEASE AND RENT SHALL BE ABATED DURING THE UNEXPIRED PORTION OF THIS LEASE,
EFFECTIVE WHEN THE PHYSICAL TAKING OF SAID PREMISES OR SAID PORTION OF THE
BUILDING OR LAND SHALL OCCUR; PROVIDED, HOWEVER, THAT LANDLORD MAY ONLY
TERMINATE THIS LEASE AS A RESULT OF A TAKING OR CONDEMNATION SOLELY OF A PORTION
OF THE LAND ON WHICH THE BUILDING IS LOCATED IF, IN LANDLORD’S REASONABLE
JUDGMENT, SUCH TAKING ADVERSELY AFFECTS THE OPERATION OF THE BUILDING OR THE
COMMON AREAS.  IF THE WHOLE OR ANY SUBSTANTIAL PART OF THE PREMISES OR IF THE
BUILDING OR ANY PORTION THEREOF WHICH WOULD LEAVE THE PREMISES INACCESSIBLE OR
UNSUITABLE FOR THE PERMITTED USE, SHALL BE TAKEN OR CONDEMNED FOR ANY PUBLIC OR
QUASI-PUBLIC USE UNDER GOVERNMENTAL LAW, ORDINANCE OR REGULATION, OR BY RIGHT OF
EMINENT DOMAIN, OR BY PRIVATE PURCHASE IN LIEU THEREOF, THEN TENANT MAY, AT ITS
OPTION, TERMINATE THIS LEASE AND RENT SHALL BE

 

19

--------------------------------------------------------------------------------


 


ABATED DURING THE UNEXPIRED PORTION OF THIS LEASE, EFFECTIVE WHEN THE PHYSICAL
TAKING OF SAID PREMISES OR SAID PORTION OF THE BUILDING SHALL OCCUR.  IF THIS
LEASE IS NOT TERMINATED, THE RENT FOR ANY PORTION OF THE PREMISES SO TAKEN OR
CONDEMNED OR AFFECTED BY THE TAKING SHALL BE ABATED DURING THE UNEXPIRED LEASE
TERM EFFECTIVE WHEN THE PHYSICAL TAKING SHALL OCCUR.  ALL COMPENSATION AWARDED
FOR ANY TAKING OR CONDEMNATION, OR SALE PROCEEDS IN LIEU THEREOF, SHALL BE THE
PROPERTY OF LANDLORD, AND TENANT SHALL HAVE NO CLAIM THERETO, THE SAME BEING
HEREBY EXPRESSLY WAIVED BY TENANT, EXCEPT FOR ANY PORTIONS OF SUCH AWARD OR
PROCEEDS WHICH ARE SPECIFICALLY ALLOCATED BY THE CONDEMNING OR PURCHASING PARTY
FOR THE TAKING OF OR DAMAGE TO TRADE FIXTURES OF TENANT AND MOVING COSTS, WHICH
TENANT SPECIFICALLY RESERVES TO ITSELF.


 


18.   EVENTS OF DEFAULT.  THE FOLLOWING EVENTS SHALL BE DEEMED TO BE “EVENTS OF
DEFAULT” UNDER THIS LEASE:  (I) TENANT FAILS TO PAY ANY RENT WHEN DUE; PROVIDED
THAT THE FIRST TWO (2) SUCH FAILURES DURING ANY CONSECUTIVE TWELVE (12) MONTH
PERIOD DURING THE TERM SHALL NOT BE AN EVENT OF DEFAULT IF TENANT PAYS THE
AMOUNT DUE WITHIN FIVE (5) DAYS AFTER TENANT’S RECEIPT OF WRITTEN NOTICE FROM
LANDLORD THAT SUCH PAYMENT WAS NOT MADE WHEN DUE, (II) TENANT FAILS TO PERFORM
ANY OTHER PROVISION OF THIS LEASE NOT DESCRIBED IN THIS SECTION 18, AND SUCH
FAILURE IS NOT CURED WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE FROM LANDLORD,
HOWEVER, OTHER THAN WITH RESPECT TO A HAZARDOUS CONDITION, IF TENANT’S FAILURE
TO COMPLY CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD, TENANT
SHALL BE ALLOWED ADDITIONAL TIME (NOT TO EXCEED ONE HUNDRED TWENTY (120)
ADDITIONAL DAYS) AS IS REASONABLY NECESSARY TO CURE THE FAILURE SO LONG AS
TENANT BEGINS THE CURE WITHIN THIRTY (30) DAYS AND DILIGENTLY PURSUES THE CURE
TO COMPLETION; (III) TENANT FAILS TO OBSERVE OR PERFORM ANY OF THE COVENANTS
WITH RESPECT TO (A) ASSIGNMENT AND SUBLETTING AS SET FORTH IN SECTION 11,
(B) MECHANIC’S LIENS AS SET FORTH IN SECTION 12, (C) INSURANCE AS SET FORTH IN
SECTION 13 OR (D) DELIVERING SUBORDINATION AGREEMENTS OR ESTOPPEL CERTIFICATES
AS SET FORTH IN SECTION 25, (IV) THE LEASEHOLD INTEREST OF TENANT IS LEVIED UPON
OR ATTACHED UNDER PROCESS OF LAW AND NOT DISCHARGED WITHIN SIXTY (60) DAYS
THEREAFTER; (V) TENANT OR ANY GUARANTOR OF THIS LEASE DIES OR DISSOLVES;
(VI) TENANT ABANDONS THE PREMISES (MEANING TENANT VACATES THE PREMISES AND FAILS
TO PERFORM ANY OF ITS OBLIGATIONS HEREUNDER); OR (VII) ANY VOLUNTARY OR
INVOLUNTARY PROCEEDINGS ARE FILED BY OR AGAINST TENANT OR ANY GUARANTOR OF THIS
LEASE UNDER ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AND, IN THE CASE OF ANY
INVOLUNTARY PROCEEDINGS, ARE NOT DISMISSED WITHIN SIXTY (60) DAYS AFTER FILING.


 


19.   REMEDIES.


 


A.            UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, LANDLORD SHALL HAVE
THE FOLLOWING RIGHTS AND REMEDIES, IN ADDITION TO THOSE ALLOWED BY LAW OR
EQUITY, ANY ONE OR MORE OF WHICH MAY BE EXERCISED WITHOUT FURTHER NOTICE TO OR
DEMAND UPON TENANT AND WHICH MAY BE PURSUED SUCCESSIVELY OR CUMULATIVELY AS
LANDLORD MAY ELECT:


 


(1)                                  LANDLORD MAY RE-ENTER THE PREMISES AND
ATTEMPT TO CURE ANY DEFAULT OF TENANT, IN WHICH EVENT TENANT SHALL, UPON DEMAND,
REIMBURSE LANDLORD AS ADDITIONAL RENT FOR ALL REASONABLE COSTS AND EXPENSES
WHICH LANDLORD INCURS TO CURE SUCH DEFAULT;


 


(2)                                  LANDLORD MAY TERMINATE THIS LEASE BY GIVING
TO TENANT NOTICE OF LANDLORD’S ELECTION TO DO SO, IN WHICH EVENT THE LEASE TERM
SHALL END, AND ALL RIGHT, TITLE

 

20

--------------------------------------------------------------------------------


 


AND INTEREST OF TENANT HEREUNDER SHALL EXPIRE, ON THE DATE STATED IN SUCH
NOTICE;


 


(3)                                  LANDLORD MAY TERMINATE THE RIGHT OF TENANT
TO POSSESSION OF THE PREMISES WITHOUT TERMINATING THIS LEASE BY GIVING NOTICE TO
TENANT THAT TENANT’S RIGHT TO POSSESSION SHALL END ON THE DATE STATED IN SUCH
NOTICE, WHEREUPON THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES OR ANY PART
THEREOF SHALL CEASE ON THE DATE STATED IN SUCH NOTICE; AND


 


(4)                                  LANDLORD MAY ENFORCE THE PROVISIONS OF THIS
LEASE BY A SUIT OR SUITS IN EQUITY OR AT LAW FOR THE SPECIFIC PERFORMANCE OF ANY
COVENANT OR AGREEMENT CONTAINED HEREIN, OR FOR THE ENFORCEMENT OF ANY OTHER
APPROPRIATE LEGAL OR EQUITABLE REMEDY, INCLUDING RECOVERY OF ALL MONEYS DUE OR
TO BECOME DUE FROM TENANT UNDER ANY OF THE PROVISIONS OF THIS LEASE.


 

Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required under this Lease. 
LANDLORD’S NOTICE OF ANY DEFAULT MAY SERVE AS ANY STATUTORY DEMAND OR NOTICE
WHICH IS A PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION PROCEEDINGS
AGAINST TENANT, INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN ANY APPLICABLE
STATE STATUTE OR CASE LAW, AND NO FURTHER NOTICE SHALL BE REQUIRED.  TENANT
AGREES THAT IT SHALL NOT INTERPOSE ANY NON-MANDATORY COUNTERCLAIM AND WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY LANDLORD TO RECOVER POSSESSION
OF THE PREMISES FOLLOWING LANDLORD’S TERMINATION OF THIS LEASE OR THE RIGHT OF
TENANT TO POSSESSION OF THE PREMISES PURSUANT TO THE TERMS OF THIS LEASE AND ON
ANY CLAIM FOR DELINQUENT RENT WHICH LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER
POSSESSION.

 


B.            IF LANDLORD EXERCISES EITHER OF THE REMEDIES PROVIDED IN
SECTIONS 19A(2) OR 19A(3), TENANT SHALL SURRENDER POSSESSION AND VACATE THE
PREMISES AND IMMEDIATELY DELIVER POSSESSION THEREOF TO LANDLORD, AND LANDLORD
MAY RE-ENTER AND TAKE COMPLETE AND PEACEFUL POSSESSION OF THE PREMISES, WITH
PROCESS OF LAW, AND LANDLORD MAY REMOVE ALL OCCUPANTS AND PROPERTY THEREFROM,
USING SUCH FORCE AS MAY BE NECESSARY TO THE EXTENT ALLOWED BY LAW, WITHOUT BEING
DEEMED GUILTY IN ANY MANNER OF TRESPASS, EVICTION OR FORCIBLE ENTRY AND DETAINER
AND WITHOUT RELINQUISHING LANDLORD’S RIGHT TO RENT OR ANY OTHER RIGHT GIVEN TO
LANDLORD HEREUNDER OR BY OPERATION OF LAW.


 


C.            IF LANDLORD TERMINATES THE RIGHT OF TENANT TO POSSESSION OF THE
PREMISES WITHOUT TERMINATING THIS LEASE, LANDLORD SHALL HAVE THE RIGHT TO
IMMEDIATE RECOVERY OF ALL AMOUNTS THEN DUE HEREUNDER.  SUCH TERMINATION OF
POSSESSION SHALL NOT RELEASE TENANT, IN WHOLE OR IN PART, FROM TENANT’S
OBLIGATION TO PAY RENT HEREUNDER FOR THE FULL LEASE TERM, AND LANDLORD SHALL
HAVE THE RIGHT, FROM TIME TO TIME, TO RECOVER FROM TENANT, AND TENANT SHALL
REMAIN LIABLE FOR, ALL RENT ACCRUING AS IT BECOMES DUE UNDER THIS LEASE DURING
THE

 

21

--------------------------------------------------------------------------------


 


PERIOD FROM THE DATE OF SUCH NOTICE OF TERMINATION OF POSSESSION TO THE STATED
END OF THE LEASE TERM.  IN ANY SUCH CASE, LANDLORD SHALL MAKE REASONABLE
EFFORTS, IN ACCORDANCE WITH SECTION 19E HEREOF, TO RELET THE PREMISES.  IN
ATTEMPTING TO RELET THE PREMISES, LANDLORD MAY MAKE REPAIRS, ALTERATIONS AND
ADDITIONS IN OR TO THE PREMISES AND REDECORATE THE SAME TO THE EXTENT REASONABLY
DEEMED BY LANDLORD NECESSARY OR DESIRABLE, AND TENANT UPON DEMAND SHALL PAY THE
REASONABLE COST OF ALL OF THE FOREGOING TOGETHER WITH LANDLORD’S REASONABLE
EXPENSES OF RELETTING.  THE RENTS FROM ANY SUCH RELETTING SHALL BE APPLIED FIRST
TO THE PAYMENT OF THE EXPENSES OF REENTRY, REDECORATION, REPAIR AND ALTERATIONS
AND THE EXPENSES OF RELETTING (INCLUDING REASONABLE ATTORNEYS’ FEES AND BROKERS’
FEES AND COMMISSIONS) AND SECOND TO THE PAYMENT OF RENT HEREIN PROVIDED TO BE
PAID BY TENANT.  ANY EXCESS OR RESIDUE SHALL OPERATE ONLY AS AN OFFSETTING
CREDIT AGAINST THE AMOUNT OF RENT DUE AND OWING AS THE SAME THEREAFTER BECOMES
DUE AND PAYABLE HEREUNDER.


 


D.            IF THIS LEASE IS TERMINATED BY LANDLORD, LANDLORD SHALL BE
ENTITLED TO RECOVER FROM TENANT ALL RENT ACCRUED AND UNPAID FOR THE PERIOD UP TO
AND INCLUDING SUCH TERMINATION DATE, AS WELL AS ALL OTHER ADDITIONAL SUMS
PAYABLE BY TENANT, OR FOR WHICH TENANT IS LIABLE OR FOR WHICH TENANT HAS AGREED
TO INDEMNIFY LANDLORD, WHICH MAY BE THEN OWING AND UNPAID, AND ALL REASONABLE
COSTS AND EXPENSES, INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES
INCURRED BY LANDLORD IN THE ENFORCEMENT OF ITS RIGHTS AND REMEDIES HEREUNDER. 
IN ADDITION, LANDLORD SHALL BE ENTITLED TO RECOVER AS DAMAGES FOR LOSS OF THE
BARGAIN AND NOT AS A PENALTY (1) THE AGGREGATE SUM WHICH AT THE TIME OF SUCH
TERMINATION REPRESENTS THE EXCESS, IF ANY, OF THE PRESENT VALUE OF THE AGGREGATE
RENT WHICH WOULD HAVE BEEN PAYABLE AFTER THE TERMINATION DATE HAD THIS LEASE NOT
BEEN TERMINATED, INCLUDING, WITHOUT LIMITATION, THE AMOUNT PROJECTED BY LANDLORD
TO REPRESENT ADDITIONAL RENT FOR THE REMAINDER OF THE LEASE TERM, OVER THE THEN
PRESENT VALUE OF THE THEN AGGREGATE FAIR RENT VALUE OF THE PREMISES FOR THE
BALANCE OF THE LEASE TERM, SUCH PRESENT WORTH TO BE COMPUTED IN EACH CASE ON THE
BASIS OF A TEN PERCENT (10%) PER ANNUM DISCOUNT FROM THE RESPECTIVE DATES UPON
WHICH SUCH RENT WOULD HAVE BEEN PAYABLE HEREUNDER HAD THIS LEASE NOT BEEN
TERMINATED, AND (2) ANY DAMAGES IN ADDITION THERETO, INCLUDING WITHOUT
LIMITATION REASONABLE ATTORNEYS’ FEES AND COURT COSTS, WHICH LANDLORD SUSTAINS
AS A RESULT OF THE BREACH OF ANY OF THE COVENANTS OF THIS LEASE OTHER THAN FOR
THE PAYMENT OF RENT.


 


E.             LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE
ANY DAMAGES RESULTING FROM AN EVENT OF DEFAULT BY TENANT UNDER THIS LEASE. 
LANDLORD’S OBLIGATION TO MITIGATE DAMAGES AFTER AN EVENT OF DEFAULT BY TENANT
UNDER THIS LEASE SHALL BE SATISFIED IN FULL IF LANDLORD UNDERTAKES TO LEASE THE
PREMISES TO ANOTHER TENANT (A “SUBSTITUTE TENANT”) IN ACCORDANCE WITH THE
FOLLOWING CRITERIA:  (1) LANDLORD SHALL HAVE NO OBLIGATION TO SOLICIT OR
ENTERTAIN NEGOTIATIONS WITH ANY OTHER PROSPECTIVE TENANTS FOR THE PREMISES UNTIL
LANDLORD OBTAINS FULL AND COMPLETE POSSESSION OF THE PREMISES INCLUDING, WITHOUT
LIMITATION, THE FINAL AND UNAPPEALABLE LEGAL RIGHT TO RELET THE PREMISES FREE OF
ANY CLAIM OF TENANT; (2) LANDLORD SHALL NOT BE OBLIGATED TO LEASE OR SHOW THE
PREMISES, ON A PRIORITY BASIS, OR OFFER THE PREMISES TO A PROSPECTIVE TENANT
WHEN OTHER PREMISES IN THE BUILDING SUITABLE FOR THAT PROSPECTIVE TENANT’S USE
ARE (OR SOON WILL BE) AVAILABLE; (3) LANDLORD SHALL NOT BE OBLIGATED TO LEASE
THE PREMISES TO A SUBSTITUTE TENANT FOR A RENT LESS THAN THE CURRENT FAIR MARKET
RENT THEN PREVAILING FOR SIMILAR USES IN COMPARABLE BUILDINGS IN THE SAME MARKET
AREA AS THE BUILDING, NOR SHALL LANDLORD BE OBLIGATED TO ENTER INTO A NEW LEASE
UNDER OTHER TERMS AND

 

22

--------------------------------------------------------------------------------


 


CONDITIONS THAT ARE UNACCEPTABLE TO LANDLORD UNDER LANDLORD’S THEN CURRENT
LEASING POLICIES FOR COMPARABLE SPACE IN THE BUILDING; (4) LANDLORD SHALL NOT BE
OBLIGATED TO ENTER INTO A LEASE WITH A SUBSTITUTE TENANT WHOSE USE WOULD:
(I) VIOLATE ANY RESTRICTION, COVENANT, OR REQUIREMENT CONTAINED IN THE LEASE OF
ANOTHER TENANT OF THE BUILDING; (II) ADVERSELY AFFECT THE REPUTATION OF THE
BUILDING; OR (III) BE INCOMPATIBLE WITH THE OPERATION OF THE BUILDING; AND
(5) LANDLORD SHALL NOT BE OBLIGATED TO ENTER INTO A LEASE WITH ANY PROPOSED
SUBSTITUTE TENANT WHICH DOES NOT HAVE, IN LANDLORD’S REASONABLE OPINION,
SUFFICIENT FINANCIAL RESOURCES TO OPERATE THE PREMISES IN A FIRST CLASS MANNER
AND TO FULFILL ALL OF THE OBLIGATIONS IN CONNECTION WITH THE LEASE THEREOF AS
AND WHEN THE SAME BECOME DUE.


 


F.             THE RECEIPT BY LANDLORD OF LESS THAN THE FULL RENT DUE SHALL NOT
BE CONSTRUED TO BE OTHER THAN A PAYMENT ON ACCOUNT OF RENT THEN DUE, NOR SHALL
ANY STATEMENT ON TENANT’S CHECK OR ANY LETTER ACCOMPANYING TENANT’S CHECK BE
DEEMED AN ACCORD AND SATISFACTION, AND LANDLORD MAY ACCEPT SUCH PAYMENT WITHOUT
PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE BALANCE OF THE RENT DUE OR TO
PURSUE ANY OTHER REMEDIES PROVIDED IN THIS LEASE.  THE ACCEPTANCE BY LANDLORD OF
RENT HEREUNDER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY BREACH BY TENANT OF
ANY TERM, COVENANT OR CONDITION OF THIS LEASE.  NO ACT OR OMISSION BY LANDLORD
OR ITS EMPLOYEES OR AGENTS DURING THE LEASE TERM SHALL BE DEEMED AN ACCEPTANCE
OF A SURRENDER OF THE PREMISES, AND NO AGREEMENT TO ACCEPT SUCH A SURRENDER
SHALL BE VALID UNLESS IN WRITING AND SIGNED BY LANDLORD.


 


G.            IN THE EVENT OF ANY LITIGATION BETWEEN TENANT AND LANDLORD TO
ENFORCE OR INTERPRET ANY PROVISION OF THIS LEASE OR TO ENFORCE ANY RIGHT OF
EITHER PARTY HERETO, THE UNSUCCESSFUL PARTY TO SUCH LITIGATION SHALL PAY TO THE
SUCCESSFUL PARTY ALL COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES,
INCURRED THEREIN.  IN ADDITION, LANDLORD SHALL BE ENTITLED TO RECOVER FROM
TENANT ANY AND ALL REASONABLE FEES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES) INCURRED IN OR RELATED TO BANKRUPTCY PROCEEDINGS RELATED TO
TENANT, INCLUDING REASONABLE FEES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEY’S FEES) INCURRED IN OR RELATED TO ISSUES AND EVENTS THAT ARE PECULIAR
TO BANKRUPTCY.


 


20.   LANDLORD’S DEFAULT.  IN NO EVENT SHALL LANDLORD BE IN DEFAULT UNLESS
NOTICE THEREOF HAS BEEN GIVEN TO LANDLORD (AND ALL MORTGAGEES OF WHICH TENANT
HAS NOTICE AND HAS RECEIVED CURRENT NOTICE ADDRESSES FOR) AND LANDLORD (OR ANY
SUCH MORTGAGEE AT ITS SOLE DISCRETION) FAILS TO CURE SUCH DEFAULT WITHIN 30 DAYS
(PROVIDED, HOWEVER, THAT SUCH 30 DAY PERIOD SHALL BE REASONABLY EXTENDED IF SUCH
PERFORMANCE BEGINS WITHIN SUCH PERIOD AND THEREAFTER IS DILIGENTLY PURSUED, OR
IF SUCH MORTGAGEE NOTIFIES TENANT WITHIN SUCH PERIOD THAT IT INTENDS TO CURE ON
BEHALF OF LANDLORD AND THEREAFTER BEGINS CURING WITHIN SUCH PERIOD, OR IF LATER
WITHIN 30 DAYS AFTER ACQUIRING POSSESSION OF THE PROPERTY IF THE CURE REQUIRES
THE MORTGAGEE TO OBTAIN POSSESSION OF THE PROPERTY, AND DILIGENTLY PURSUES
CURING WITH REASONABLE PROMPTNESS).  ANY MORTGAGEE NOTICE AND CURE PERIODS SET
FORTH IN ANY SUBORDINATION AGREEMENTS THEN IN EFFECT UNDER SECTION 25 SHALL
CONTROL TO THE EXTENT THE SAME DIFFER FROM THE FOREGOING.  NOTHING IN THIS
SECTION SHALL BE DEEMED TO LIMIT TENANT’S REMEDIES UNDER SECTION 6D OF THIS
LEASE.


 


21.   NO WAIVER.  FAILURE OF EITHER PARTY TO DECLARE ANY DEFAULT IMMEDIATELY
UPON ITS OCCURRENCE, OR DELAY IN TAKING ANY ACTION IN CONNECTION WITH AN EVENT
OF DEFAULT, SHALL NOT CONSTITUTE A WAIVER OF SUCH DEFAULT, NOR SHALL IT
CONSTITUTE AN ESTOPPEL AGAINST THE NON-DEFAULTING PARTY, BUT THE

 

23

--------------------------------------------------------------------------------


 


NON-DEFAULTING PARTY SHALL HAVE THE RIGHT TO DECLARE THE DEFAULT AT ANY TIME AND
TAKE SUCH ACTION AS IS LAWFUL OR AUTHORIZED UNDER THIS LEASE.  FAILURE BY
NON-DEFAULTING PARTY TO ENFORCE ITS RIGHTS WITH RESPECT TO ANY ONE DEFAULT SHALL
NOT CONSTITUTE A WAIVER OF ITS RIGHTS WITH RESPECT TO ANY SUBSEQUENT DEFAULT.


 


22.   PEACEFUL ENJOYMENT.  TENANT SHALL, AND MAY PEACEFULLY HAVE, HOLD, AND
ENJOY THE PREMISES, SUBJECT TO THE OTHER TERMS HEREOF, PROVIDED THAT TENANT PAYS
THE RENT AND OTHER SUMS HEREIN RECITED TO BE PAID BY TENANT AND TIMELY PERFORMS
ALL OF TENANT’S COVENANTS AND AGREEMENTS HEREIN CONTAINED WITHIN APPLICABLE
GRACE PERIODS.


 


23.   INTENTIONALLY DELETED.


 


24.   HOLDING OVER.  IF TENANT CONTINUES TO OCCUPY THE PREMISES AFTER THE
EXPIRATION OR OTHER TERMINATION OF THIS LEASE OR THE TERMINATION OF TENANT’S
RIGHT OF POSSESSION, SUCH OCCUPANCY SHALL BE THAT OF A TENANCY AT SUFFERANCE. 
TENANT SHALL, THROUGHOUT THE ENTIRE HOLDOVER PERIOD, BE SUBJECT TO ALL THE TERMS
AND PROVISIONS OF THIS LEASE AND SHALL PAY FOR ITS USE AND OCCUPANCY AN AMOUNT
(ON A PER DIEM BASIS) EQUAL TO (I) ONE HUNDRED FIFTY PERCENT (150%) OF THE BASE
RENT AND ADDITIONAL RENT DUE UNDER THIS LEASE FOR THE LAST FULL MONTH OF THE
TERM HEREOF DURING THE FIRST SIXTY (60) DAYS OF SUCH HOLDOVER, AND (II) ONE
HUNDRED SEVENTY-FIVE PERCENT (175%) OF THE BASE RENT AND ADDITIONAL RENT DUE
UNDER THIS LEASE FOR THE LAST FULL MONTH OF THE TERM HEREOF THEREAFTER.  NO
HOLDING OVER BY TENANT OR PAYMENTS OF MONEY BY TENANT TO LANDLORD AFTER THE
EXPIRATION OF THE LEASE TERM SHALL BE CONSTRUED TO EXTEND THE LEASE TERM OR
PREVENT LANDLORD FROM RECOVERY OF IMMEDIATE POSSESSION OF THE PREMISES BY
SUMMARY PROCEEDINGS OR OTHERWISE.  TENANT SHALL ALSO BE LIABLE TO LANDLORD FOR
ALL DIRECT AND CONSEQUENTIAL DAMAGES WHICH LANDLORD MAY SUFFER BY REASON OF ANY
HOLDING OVER BY TENANT IN EXCESS OF SIXTY (60) DAYS.


 


25.   SUBORDINATION TO MORTGAGE; ESTOPPEL CERTIFICATE.  TENANT ACCEPTS THIS
LEASE SUBJECT AND SUBORDINATE TO ANY GROUND LEASE, MORTGAGE, DEED OF TRUST OR
OTHER LIEN PRESENTLY EXISTING OR HEREAFTER ARISING UPON THE PREMISES, OR UPON
THE BUILDING OR THE PROPERTY AND TO ANY RENEWALS, MODIFICATIONS, REFINANCINGS
AND EXTENSIONS THEREOF, BUT TENANT AGREES THAT ANY SUCH MORTGAGEE SHALL HAVE THE
RIGHT AT ANY TIME TO SUBORDINATE SUCH MORTGAGE, DEED OF TRUST OR OTHER LIEN TO
THIS LEASE ON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS AS SUCH MORTGAGEE MAY
DEEM APPROPRIATE IN ITS DISCRETION.  THE PROVISIONS OF THE FOREGOING SENTENCE
SHALL BE SELF-OPERATIVE AND NO FURTHER INSTRUMENT OF SUBORDINATION SHALL BE
REQUIRED. HOWEVER, LANDLORD IS HEREBY IRREVOCABLY VESTED WITH FULL POWER AND
AUTHORITY TO SUBORDINATE THIS LEASE TO ANY MORTGAGE, DEED OF TRUST OR OTHER LIEN
NOW EXISTING OR HEREAFTER PLACED UPON THE PREMISES, OR THE BUILDING OR THE
PROPERTY AND TENANT AGREES WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND TO EXECUTE
SUCH FURTHER INSTRUMENTS SUBORDINATING THIS LEASE OR ATTORNING TO THE HOLDER OF
ANY SUCH LIENS AS LANDLORD MAY REQUEST.  IF TENANT FAILS TO EXECUTE ANY
SUBORDINATION OR OTHER AGREEMENT REQUIRED BY THIS SECTION PROMPTLY AS REQUESTED,
TENANT HEREBY IRREVOCABLY CONSTITUTES LANDLORD AS ITS ATTORNEY-IN-FACT TO
EXECUTE SUCH INSTRUMENT IN TENANT’S NAME, PLACE AND STEAD, IT BEING AGREED THAT
SUCH POWER IS COUPLED WITH AN INTEREST IN LANDLORD AND IS ACCORDINGLY
IRREVOCABLE.  LANDLORD SHALL OBTAIN, WITHIN THIRTY (30) DAYS AFTER THE EXECUTION
OF THIS LEASE, A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT FOR THE
BENEFIT OF TENANT FROM THE MORTGAGEE CURRENTLY HOLDING A MORTGAGE ON THE
PROPERTY IN THE FORM ATTACHED HERETO AS EXHIBIT I.  IN THE EVENT THAT ANY FUTURE
MORTGAGEE OR GROUND LESSOR ELECTS TO SUBORDINATE THIS LEASE TO ITS MORTGAGE OR
GROUND LEASE, AS APPLICABLE, LANDLORD SHALL, WITHIN NINETY (90) DAYS

 

24

--------------------------------------------------------------------------------



 


AFTER SUCH MORTGAGE OR GROUND LEASE BECOMES EFFECTIVE, OBTAIN A SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT FOR THE BENEFIT OF TENANT FROM SUCH
MORTGAGEE OR GROUND LESSOR IN SUCH MORTGAGEE’S OR GROUND LESSOR’S CUSTOMARY
FORM, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 25,
THIS LEASE SHALL NOT BE SUBORDINATED TO SUCH MORTGAGE OR GROUND LEASE UNTIL SUCH
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT HAS BEEN DELIVERED TO
TENANT.


 


TENANT AGREES THAT IT SHALL FROM TIME-TO-TIME FURNISH WITHIN TEN (10) DAYS AFTER
SO REQUESTED BY LANDLORD, A CERTIFICATE SIGNED BY TENANT CERTIFYING AS TO SUCH
MATTERS AS MAY BE REASONABLY REQUESTED BY LANDLORD.  ANY SUCH CERTIFICATE MAY BE
RELIED UPON BY ANY GROUND LESSOR, PROSPECTIVE PURCHASER, SECURED PARTY,
MORTGAGEE OR ANY BENEFICIARY UNDER ANY MORTGAGE, DEED OF TRUST ON THE BUILDING
OR THE PROPERTY OR ANY PART THEREOF OR INTEREST OF LANDLORD THEREIN.


 

Landlord and Tenant hereby acknowledge that the terms of the form of
subordination, non-disturbance and attornment agreement (“SNDA”) attached as
Exhibit I and to which Tenant is a party provides that the lender thereunder
(the “Lender”) has no obligation to fund the Construction Allowance in
accordance with the Work Letter following the date that such Lender succeeds to
the interest of Landlord hereunder.  As an accommodation to Tenant,
simultaneously with the execution of this Lease, Aslan Realty Partners III,
L.L.C. (“Guarantor”) has delivered to Tenant a guaranty (the “Guaranty”) that
provides Tenant with a guaranty (a copy of which is attached as Exhibit J) of
the Landlord’s obligation to pay Tenant the Construction Allowance in accordance
with the Work Letter in the event that (i) Lender forecloses on the Property,
takes a deed in lieu of foreclosure or otherwise succeeds to Landlord’s interest
under this Lease, (ii) Lender has not agreed to fund the Construction Allowance,
and (iii) Lender does not in fact fund any portion of the Construction Allowance
when due within the period required pursuant to this Lease.  Notwithstanding
anything in this Lease or the Guaranty to the contrary, Tenant agrees that the
Guaranty shall terminate and be of no further force or effect in the event that
(i) Landlord delivers to Tenant a substitute guaranty substantially in the form
of the Guaranty from a third party with creditworthiness reasonably satisfactory
to Tenant, (ii) the Lender agrees in writing to perform the Guaranteed
Obligations or otherwise provides Tenant with reasonably satisfactory assurances
that Tenant will receive the full economic benefit of the Guaranteed Obligations
(e.g. the Lender agrees in writing to fund the Construction Allowance or that
Tenant may offset any unfunded installments of the Construction Allowance
against Rent, whether by amendment to the SNDA or otherwise), or (iii) Landlord
places any unpaid portions of the Construction Allowance into an escrow account
held by an escrow agent reasonably acceptable to Tenant, which escrowed funds
are available to fund the Construction Allowance to Tenant pursuant to the terms
and conditions set forth in the Work Letter.

 


26.   NOTICE.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS LEASE OR
BY LAW SHALL BE DEEMED TO HAVE BEEN GIVEN IF IT IS WRITTEN AND DELIVERED IN
PERSON OR MAILED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR SENT BY A
NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE TO THE PARTY WHO IS TO RECEIVE
SUCH NOTICE AT THE ADDRESS SPECIFIED IN SECTION 1 OF THIS LEASE (AND, IF NO
ADDRESS IS LISTED FOR TENANT, NOTICES TO TENANT SHALL BE DELIVERED TO THE
PREMISES).  WHEN SO MAILED, THE NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN TWO
(2) BUSINESS DAYS AFTER THE DATE IT WAS MAILED.  WHEN SENT BY OVERNIGHT DELIVERY
SERVICE, THE NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE NEXT BUSINESS DAY
AFTER DEPOSIT WITH SUCH OVERNIGHT DELIVERY SERVICE.  THE ADDRESS SPECIFIED IN

 

25

--------------------------------------------------------------------------------


 


SECTION 1 OF THIS LEASE MAY BE CHANGED FROM TIME TO TIME BY GIVING WRITTEN
NOTICE THEREOF TO THE OTHER PARTY.


 


27.   SURRENDER OF PREMISES.  SUBJECT TO THE TERMS AND PROVISIONS OF SECTION 7
ABOVE, UPON THE TERMINATION OF THE LEASE TERM, OR UPON ANY TERMINATION OF
TENANT’S RIGHT TO POSSESSION OF THE PREMISES, TENANT WILL AT ONCE SURRENDER
POSSESSION OF THE PREMISES TO LANDLORD IN SUBSTANTIALLY THE SAME CONDITION AND
REPAIR AS EXISTED ON THE COMMENCEMENT DATE (OR SUCH BETTER CONDITION AS IT MAY
BE PUT IN THEREAFTER BY TENANT), ORDINARY WEAR AND TEAR AND FIRE AND CASUALTY
EXCEPTED.  TENANT SHALL SURRENDER TO LANDLORD ALL KEYS TO THE PREMISES AND MAKE
KNOWN TO LANDLORD THE COMBINATION OF ALL COMBINATION LOCKS WHICH TENANT IS
REQUIRED TO LEAVE ON THE PREMISES.


 


28.   RIGHTS RESERVED TO LANDLORD.  LANDLORD RESERVES THE FOLLOWING RIGHTS,
EXERCISABLE WITHOUT NOTICE, EXCEPT AS PROVIDED HEREIN, AND WITHOUT LIABILITY TO
TENANT FOR DAMAGE OR INJURY TO PROPERTY, PERSON OR BUSINESS AND WITHOUT
AFFECTING AN EVICTION OR DISTURBANCE OF TENANT’S USE OR POSSESSION OR GIVING
RISE TO ANY CLAIM FOR SETOFF OR ABATEMENT OF RENT OR AFFECTING ANY OF TENANT’S
OBLIGATIONS UNDER THIS LEASE: (1) UPON THIRTY (30) DAYS’ PRIOR NOTICE TO CHANGE
THE NAME OR STREET ADDRESS OF THE BUILDING; (2) TO INSTALL AND MAINTAIN SIGNS ON
THE EXTERIOR AND INTERIOR OF THE BUILDING; (3) TO DESIGNATE AND APPROVE WINDOW
COVERINGS TO PRESENT A UNIFORM EXTERIOR APPEARANCE; (4) TO RETAIN AT ALL TIMES
AND TO USE IN APPROPRIATE INSTANCES, PASS KEYS TO ALL LOCKS WITHIN AND TO THE
PREMISES; (5) TO REASONABLY APPROVE THE WEIGHT, SIZE, OR LOCATION OF HEAVY
EQUIPMENT, OR ARTICLES WITHIN THE PREMISES; (6) TO CHANGE THE ARRANGEMENT AND
LOCATION OF ENTRANCES OF PASSAGEWAYS, DOORS AND DOORWAYS, CORRIDORS, ELEVATORS,
STAIRS, TOILETS AND PUBLIC PARTS OF THE BUILDING OR PROPERTY; (7) TO REASONABLY
REGULATE ACCESS TO TELEPHONE, ELECTRICAL AND OTHER UTILITY CLOSETS IN THE
BUILDING AND TO REQUIRE USE OF REASONABLY APPROVED CONTRACTORS FOR ANY WORK
INVOLVING ACCESS TO THE SAME; (8) IF TENANT HAS VACATED THE PREMISES DURING THE
LAST MONTH OF THE LEASE TERM, TO PERFORM ADDITIONS, ALTERATIONS AND IMPROVEMENTS
TO THE PREMISES IN CONNECTION WITH A RELETTING OR ANTICIPATED RELETTING THEREOF
WITHOUT BEING RESPONSIBLE OR LIABLE FOR THE VALUE OR PRESERVATION OF ANY THEN
EXISTING IMPROVEMENTS TO THE PREMISES AND WITHOUT EFFECTUATING A SURRENDER OR
ENTITLING TENANT TO ANY ABATEMENT OF RENT; (9) TO GRANT TO ANYONE THE EXCLUSIVE
RIGHT TO CONDUCT ANY BUSINESS OR UNDERTAKING IN THE BUILDING PROVIDED LANDLORD’S
EXERCISE OF ITS RIGHTS UNDER THIS CLAUSE (9) SHALL NOT BE DEEMED TO PROHIBIT
TENANT FROM THE OPERATION OF ITS BUSINESS IN THE PREMISES; (10) TO ENTER THE
PREMISES AT REASONABLE TIMES TO INSPECT THE SAME OR TO SHOW THE PREMISES TO
PROSPECTIVE PURCHASERS, MORTGAGEES, TENANTS (DURING THE LAST TWELVE MONTHS OF
THE LEASE TERM) OR INSURERS, OR TO CLEAN OR MAKE REPAIRS, ALTERATIONS OR
ADDITIONS THERETO, PROVIDED THAT, EXCEPT FOR ANY ENTRY IN AN EMERGENCY SITUATION
OR TO PROVIDE NORMAL CLEANING AND JANITORIAL SERVICE, LANDLORD SHALL PROVIDE
TENANT WITH REASONABLE PRIOR NOTICE OF ANY ENTRY INTO THE PREMISES; AND (11) TO
TEMPORARILY CLOSE THE PREMISES OR THE BUILDING TO PERFORM REPAIRS, ALTERATIONS
OR ADDITIONS IN THE PREMISES OR THE BUILDING.  IN EXERCISING ITS RIGHTS UNDER
THIS SECTION , LANDLORD SHALL MAKE COMMERCIALLY REASONABLE EFFORTS TO AVOID
UNREASONABLY INTERFERING WITH TENANT’S BUSINESS OPERATIONS IN THE PREMISES.


 


29.   MISCELLANEOUS.


 


A.            IF ANY TERM OR PROVISION OF THIS LEASE, OR THE APPLICATION
THEREOF, SHALL, TO ANY EXTENT, BE INVALID OR UNENFORCEABLE, THE REMAINDER OF
THIS LEASE, OR THE APPLICATION OF

 

26

--------------------------------------------------------------------------------


 


SUCH TERM OR PROVISION, SHALL NOT BE AFFECTED THEREBY, AND EACH TERM AND
PROVISION OF THIS LEASE SHALL BE VALID AND ENFORCED TO THE FULLEST EXTENT
PERMITTED BY LAW.


 


B.            TENANT AGREES NOT TO RECORD THIS LEASE, BUT THE PARTIES SHALL,
UPON TENANT’S REQUEST THEREFOR AND AT TENANT’S EXPENSE, EXECUTE AND RECORD A
NOTICE OF LEASE IN A FORM REASONABLY AGREED TO BY TENANT AND LANDLORD.


 


C.            THIS LEASE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE IN WHICH THE BUILDING IS LOCATED.


 


D.            THE TERM “FORCE MAJEURE” SHALL MEAN STRIKES, RIOTS, ACTS OF GOD,
SHORTAGES OF LABOR OR MATERIALS, WAR, ACTS OF TERRORISM, GOVERNMENTAL LAWS,
REGULATIONS OR RESTRICTIONS, OR ANY OTHER CAUSE WHATSOEVER BEYOND THE CONTROL OF
LANDLORD OR TENANT, AS THE CASE MAY BE. WHENEVER A PERIOD OF TIME IS HEREIN
PRESCRIBED FOR THE TAKING OF ANY ACTION BY LANDLORD OR TENANT (OTHER THAN THE
PAYMENT OF RENT AND ALL OTHER SUCH SUMS OF MONEY AS SHALL BECOME DUE HEREUNDER),
SUCH PARTY SHALL NOT BE LIABLE OR RESPONSIBLE FOR, AND THERE SHALL BE EXCLUDED
FROM THE COMPUTATION OF SUCH PERIOD OF TIME, ANY DELAYS DUE TO EVENTS OF FORCE
MAJEURE.


 


E.             EXCEPT AS EXPRESSLY OTHERWISE HEREIN PROVIDED, WITH RESPECT TO
ALL REQUIRED ACTS OF TENANT, TIME IS OF THE ESSENCE OF THIS LEASE.


 


F.             LANDLORD SHALL HAVE THE RIGHT TO TRANSFER AND ASSIGN, IN WHOLE OR
IN PART, ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND IN THE BUILDING AND
PROPERTY REFERRED TO HEREIN, AND IN SUCH EVENT AND UPON SUCH TRANSFER LANDLORD
SHALL BE RELEASED FROM ANY FURTHER OBLIGATIONS HEREUNDER, AND TENANT AGREES TO
LOOK SOLELY TO SUCH SUCCESSOR IN INTEREST OF LANDLORD FOR THE PERFORMANCE OF
SUCH OBLIGATIONS.


 


G.            TENANT AND LANDLORD HEREBY REPRESENT AND WARRANT TO EACH OTHER
THAT THEY HAVE DEALT DIRECTLY WITH AND ONLY WITH THE BROKER AS A BROKER IN
CONNECTION WITH THIS LEASE.  LANDLORD AND TENANT HEREBY INDEMNIFY AND HOLD EACH
OTHER HARMLESS AGAINST ANY LOSS, CLAIM, EXPENSE OR LIABILITY WITH RESPECT TO ANY
COMMISSIONS OR BROKERAGE FEES CLAIMED BY ANY BROKER OR FINDER OTHER THAN THE
BROKER ON ACCOUNT OF THE EXECUTION AND/OR RENEWAL OF THIS LEASE DUE TO ANY
ACTION OF THE INDEMNIFYING PARTY.  LANDLORD SHALL BE RESPONSIBLE FOR ANY
COMMISSION OR FEE DUE TO THE BROKER.


 


H.            IF THERE IS MORE THAN ONE TENANT, OR IF TENANT AS SUCH IS
COMPRISED OF MORE THAN ONE PERSON OR ENTITY, THE OBLIGATIONS HEREUNDER IMPOSED
UPON TENANT SHALL BE JOINT AND SEVERAL OBLIGATIONS OF ALL SUCH PARTIES.  ALL
NOTICES, PAYMENTS, AND AGREEMENTS GIVEN OR MADE BY, WITH OR TO ANY ONE OF SUCH
PERSONS OR ENTITIES SHALL BE DEEMED TO HAVE BEEN GIVEN OR MADE BY, WITH OR TO
ALL OF THEM.


 


I.              TENANT ACKNOWLEDGES THAT THE FINANCIAL CAPABILITY OF TENANT TO
PERFORM ITS OBLIGATIONS HEREUNDER IS MATERIAL TO LANDLORD AND THAT LANDLORD
WOULD NOT ENTER INTO THIS LEASE BUT FOR ITS BELIEF, BASED ON ITS REVIEW OF
TENANT’S FINANCIAL STATEMENTS, THAT TENANT IS

 

27

--------------------------------------------------------------------------------


 


CAPABLE OF PERFORMING SUCH FINANCIAL OBLIGATIONS.  TENANT HEREBY REPRESENTS,
WARRANTS AND CERTIFIES TO LANDLORD THAT ITS FINANCIAL STATEMENTS PREVIOUSLY
FURNISHED TO LANDLORD WERE AT THE TIME GIVEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND THAT THERE HAVE BEEN NO MATERIAL SUBSEQUENT CHANGES THERETO AS OF
THE DATE OF THIS LEASE.


 


J.             NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE,
THE EXPIRATION OF THE LEASE TERM, WHETHER BY LAPSE OF TIME OR OTHERWISE, SHALL
NOT RELIEVE TENANT FROM TENANT’S OBLIGATIONS ACCRUING PRIOR TO THE EXPIRATION OF
THE LEASE TERM, AND SUCH OBLIGATIONS SHALL SURVIVE ANY SUCH EXPIRATION OR OTHER
TERMINATION OF THE LEASE TERM.


 


K.            LANDLORD AND TENANT UNDERSTAND, AGREE AND ACKNOWLEDGE THAT
(I) THIS LEASE HAS BEEN FREELY NEGOTIATED BY BOTH PARTIES; AND (II) IN ANY
CONTROVERSY, DISPUTE OR CONTEST OVER THE MEANING, INTERPRETATION, VALIDITY, OR
ENFORCEABILITY OF THIS LEASE OR ANY OF ITS TERMS OR CONDITIONS, THERE SHALL BE
NO INFERENCE, PRESUMPTION, OR CONCLUSION DRAWN WHATSOEVER AGAINST EITHER PARTY
BY VIRTUE OF THAT PARTY HAVING DRAFTED THIS LEASE OR ANY PORTION THEREOF.


 


L.             THE HEADINGS AND TITLES TO THE PARAGRAPHS OF THIS LEASE ARE FOR
CONVENIENCE ONLY AND SHALL HAVE NO AFFECT UPON THE CONSTRUCTION OR
INTERPRETATION OF ANY PART HEREOF.  THE TERM “INCLUDING” SHALL BE DEEMED TO MEAN
“INCLUDING WITHOUT LIMITATION”.


 


M.           THE ADDITIONAL PROVISIONS, IF ANY, ATTACHED HERETO AS EXHIBIT E ARE
HEREBY INCORPORATED BY REFERENCE.


 


30.   NO OFFER.  LANDLORD HAS DELIVERED A COPY OF THIS LEASE TO TENANT FOR
TENANT’S REVIEW ONLY, AND THE DELIVERY HEREOF DOES NOT CONSTITUTE AN OFFER TO
TENANT OR AN OPTION.  THIS LEASE SHALL NOT BE EFFECTIVE UNTIL AN ORIGINAL OF
THIS LEASE IS EXECUTED BY BOTH LANDLORD AND TENANT, AND A SIGNED ORIGINAL OF
THIS LEASE IS RETURNED TO TENANT.


 


31.   ENTIRE AGREEMENT.  THIS LEASE, INCLUDING THE EXHIBITS ATTACHED HERETO,
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER OF THIS LEASE AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES RELATED TO THE PREMISES, INCLUDING ALL LEASE
PROPOSALS, LETTERS OF INTENT AND SIMILAR DOCUMENTS.  TENANT EXPRESSLY
ACKNOWLEDGES AND AGREES THAT LANDLORD HAS NOT MADE AND IS NOT MAKING, AND
TENANT, IN EXECUTING AND DELIVERING THIS LEASE, IS NOT RELYING UPON, ANY
WARRANTIES, REPRESENTATIONS, PROMISES OR STATEMENTS, EXCEPT TO THE EXTENT THAT
THE SAME ARE EXPRESSLY SET FORTH IN THIS LEASE.  THIS LEASE MAY BE MODIFIED ONLY
BY A WRITTEN AGREEMENT SIGNED BY LANDLORD AND TENANT.  LANDLORD AND TENANT
EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OF
MERCHANTABILITY, HABITABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR
OF ANY OTHER KIND ARISING OUT OF THIS LEASE, ALL OF WHICH ARE HEREBY WAIVED BY
TENANT, AND THAT THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE EXPRESSLY SET
FORTH IN THIS LEASE.


 


32.   LIMITATION OF LIABILITY.  ANY LIABILITY OF LANDLORD UNDER THIS LEASE SHALL
BE LIMITED SOLELY TO ITS INTEREST IN THE PROPERTY AND THE RENTS DERIVED
THEREFROM, AND IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD, ITS MEMBERS, OR THEIR RESPECTIVE MEMBERS, PARTNERS, SHAREHOLDERS,
OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES, IN CONNECTION WITH THIS LEASE NOR
SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF LANDLORD, ITS
MEMBERS, OR THEIR RESPECTIVE

 

28

--------------------------------------------------------------------------------


 


MEMBERS, PARTNERS, SHAREHOLDERS, OFFICERS, DIRECTORS, AGENTS OR EMPLOYEES. 
EXCEPT AS PROVIDED IN SECTION 24 ABOVE, IN NO EVENT SHALL LANDLORD OR TENANT BE
LIABLE TO THE OTHER FOR CONSEQUENTIAL OR PUNITIVE DAMAGES AS A RESULT OF A
BREACH OR DEFAULT UNDER OR OTHERWISE IN CONNECTION WITH THIS LEASE. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL ANY DAMAGES OR REMEDIES
EXPRESSLY PROVIDED FOR IN THIS LEASE BE DEEMED CONSEQUENTIAL OR PUNITIVE
DAMAGES.


 

[SIGNATURE PAGE FOLLOWS]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

WITNESS/ATTEST

LANDLORD:

 

 

 

TRANSWESTERN FEDERAL, L.L.C., a
Delaware limited liability company

 

 

 

By:

/s/ Kathleen Zachary

 

 

 

 

Name:

 Kathleen Zachary

 

By:

Transwestern Investment

 

Title:

 Administrative Associate

 

 

Company, L.L.C., its agent

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph P. Concepcion

 

 

 

Name:

 Joseph P. Concepcion

 

 

 

Title:

 Managing Director

 

 

WITNESS/ATTEST

TENANT:

 

 

 

ENERNOC, INC., a Delaware corporation

 

 

 

By:

/s/ Jody McCoy

 

 

 

 

Name:

Jody McCoy

 

 

 

 

Title:

Executive Assistant

 

By:

/s/ Neal C. Isaacson

 

 

Name:

  Neal C. Isaacson

 

 

Title:

Chief Financial Officer

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

OUTLINE AND LOCATION OF ORIGINAL PREMISES

 

[To Be Attached]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

OUTLINE AND LOCATION OF FIRST ADDITIONAL SPACE

 

[To Be Attached]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

OUTLINE AND LOCATION OF SECOND ADDITIONAL SPACE

 

[To Be Attached]

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RULES AND REGULATIONS

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking areas associated therewith (if any), the
Property and the appurtenances thereto:

 

1.             Sidewalks, entrances, passageways, courts, corridors, vestibules,
halls, elevators and stairways in and about the Building shall not be obstructed
nor shall objects be placed against glass partitions, doors or windows which
would be unsightly from the Building’s corridors or from the exterior of the
Building.

 

2.             Plumbing, fixtures and appliances shall be used for only the
purpose for which they were designed and no foreign substance of any kind
whatsoever shall be thrown or placed therein.  Damage resulting to any such
fixtures or appliances from misuse by Tenant or its agents, employees or
invitees, shall be paid for by Tenant and Landlord shall not in any case be
responsible therefor, subject to the terms of the Lease.

 

3.             Any sign, lettering, picture, notice or advertisement installed
within the Premises which is visible from the public corridors within the
Building shall be installed in such manner, and be of such character and style,
as Landlord shall approve, in writing in its reasonable discretion.  No sign,
lettering, picture, notice or advertisement shall be placed on any outside
window or door or in a position to be visible from outside the Building.  No
nails, hooks or screws (except for customary artwork or wall hangings) shall be
driven or inserted into any part of the Premises or Building except by Building
maintenance personnel, nor shall any part of the Building be defaced or damaged
by Tenant.

 

4.             Tenant shall not place any additional lock or locks on any door
in the Premises or Building without Landlord’s prior written consent, which
shall not be unreasonably withheld.  Landlord acknowledges that Tenant shall
have the right to install a key card access system serving the Premises, subject
to the terms and conditions of Section 9B of the Lease.  A reasonable number of
keys to the locks on the doors in the Premises shall be furnished by Landlord to
Tenant at the cost of Tenant, and Tenant shall not have any duplicate keys
made.  All keys and passes shall be returned to Landlord at the expiration or
earlier termination of the Lease.

 

5.             Tenant shall refer all contractors, contractors’ representatives
and installation technicians to Landlord for Landlord’s supervision, approval
and control before the performance of any contractual services, such approval
not to be unreasonably withheld.  This provision shall apply to all work
performed in the Building including, but not limited to installation of
telephones, telegraph equipment, electrical devices and attachments, doors,
entranceways, and any and all installations of every nature affecting floors,
walls, woodwork, window trim, ceilings, equipment and any other physical portion
of the Building. Tenant shall not waste electricity, water or air conditioning. 
All controls shall be adjusted only by Building personnel.

 

6.             Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of any merchandise or materials
which require the use of elevators, stairways, lobby areas, or loading dock
areas, shall be restricted to hours reasonably designated

 

B-1

--------------------------------------------------------------------------------


 

by Landlord.  Tenant must seek Landlord’s prior approval by providing in writing
a detailed listing of such activity.  If approved by Landlord, such activity
shall be under the supervision of Landlord and performed in the manner
reasonably stated by Landlord (requiring no material additional cost to
Tenant).  Landlord may reasonably prohibit any article, equipment or any other
item from being brought into the Building.  Tenant is to assume all risk for
damage to articles moved and injury to persons resulting from such activity.  If
any equipment, property and/or personnel of Landlord or of any other tenant is
damaged or injured as a result of or in connection with such activity, Tenant
shall be solely liable for any and all damage or loss resulting therefrom,
subject to the terms of the Lease.

 

7.             All corridor doors, when not in use, shall remain closed.  Tenant
shall cause all doors to the Premises to be closed and securely locked before
leaving the Building at the end of the day.

 

8.             Tenant shall keep all electrical and mechanical apparatus owned
by Tenant free of vibration, noise and airwaves which may be transmitted beyond
the Premises.

 

9.             Canvassing, soliciting and peddling in or about the Building or
Property is prohibited.  Tenant shall cooperate and use its best efforts to
prevent the same.

 

10.           Tenant shall not use the Premises in any manner which would
overload the standard heating, ventilating or air conditioning systems of the
Building.

 

11.           Tenant shall not utilize any equipment or apparatus in such manner
as to create any magnetic fields or waves which adversely affect or interfere
with the operation of any systems or equipment in the Building or Property.

 

12.           Bicycles and other vehicles are not permitted inside or on the
walkways outside the Building, except in those areas specifically designated by
Landlord for such purposes.

 

13.           Tenant shall not operate or permit to be operated on the Premises
any coin or token operated vending machine or similar device (including, without
limitation, telephones, lockers, toilets, scales, amusements devices and
machines for sale of beverages, foods, candy, cigarettes or other goods), except
for those vending machines or similar devices which are for the sole and
exclusive use of Tenant’s employees.

 

14.           Tenant shall not open or permit to be opened any window in the
Premises.  This provision shall not be construed as limiting access of Tenant to
any balcony adjoining the Premises.

 

15.           To the extent permitted by law, Tenant shall not permit picketing
or other union activity involving its employees or agents in the Building or on
the Property, except in those locations and subject to time and other
constraints as to which Landlord may give its prior written consent, which
consent may be withheld in Landlord’ sole discretion.

 

16.           To the extent provided in Section 3 of the Lease, Tenant shall
comply with all applicable laws, ordinances, governmental orders or regulations
and applicable orders or directions from any public office or body having
jurisdiction, with respect to the Premises and

 

B-2

--------------------------------------------------------------------------------


 

Tenant’s respective use or occupancy thereof.  Tenant shall not make or permit
any particular use of the Premises, the Building or the Property, respectively,
which is directly or indirectly forbidden by law, ordinance, governmental
regulation or order, or direction of applicable public authority, or which may
be dangerous to person or property.

 

17.           Tenant shall not use or occupy the Premises in any manner or for
any purpose which would injure the reputation or impair the present or future
value of the Premises, the Building or the Property; without limiting the
foregoing, Tenant shall not use or permit the Premises or any portion thereof to
be used for lodging, sleeping or for any illegal purpose.

 

18.           All deliveries to or from the Premises shall be made only at such
reasonable times, in the areas and through the entrances and exits reasonably
designated for such purposes by Landlord.  Tenant shall not permit the process
of receiving deliveries to or from the Premises outside of said areas or in a
manner which may interfere with the use by any other tenant of its premises or
any common areas, any pedestrian use of such area, or any use which is
inconsistent with good business practice.

 

19.           Tenant shall carry out Tenant’s permitted repair, maintenance,
alterations, and improvements in the Premises only during times reasonably
agreed to in advance by Landlord and in a manner which will not unreasonably
interfere with the rights of other tenants in the Building.

 

20.           Landlord may from time to time adopt appropriate systems and
procedures for the security or safety of the Building, its occupants, entry and
use, or its contents.  Tenant, Tenant’s agents, employees, contractors, guests
and invitees shall comply with Landlord’s reasonable requirements thereto.

 

21.           Landlord shall have the right to prohibit the use of the name of
the Building or any other publicity by Tenant that in Landlord’s opinion may
tend to impair the reputation of the Building or its desirability for Landlord
or its other tenants.  Upon written notice from Landlord, Tenant will refrain
from and/or discontinue such publicity immediately.

 

22.           Neither Tenant nor any of its employees, agents, contractors,
invitees or customers shall smoke in any area designated by Landlord (whether
through the posting of a “no smoking” sign or otherwise) as a “no smoking”
area.  In no event shall Tenant or any of its employees, agents, contractors,
invitees or customers smoke in the hallways or bathrooms of the Building or at
the entrances to the Building.  Landlord reserves the right to designate, from
time to time, additional areas of the Building and the Property as “no smoking”
areas and to designate the entire Building and the Property as a “no smoking”
area.

 

[END OF EXHIBIT B]

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PAYMENT OF BASIC COSTS

 

A.    Prior to January 1, 2010, Tenant shall have no obligation to pay to
Landlord Tenant’s Pro Rata Share of the amount by which Basic Costs (as defined
below) for any given calendar year exceeds Basic Costs for the Base Year, nor
prior to July 1, 2010 shall Tenant have any obligation to pay to Landlord
Tenant’s Pro Rata Share of the amounts by which Taxes (as defined below) for any
given Tax Fiscal Year exceeds Taxes for the Base Year.

 

B.    Commencing on January 1, 2010, Tenant shall, during each calendar year, or
portion thereof, falling within the Lease Term, pay to Landlord as Additional
Rent hereunder Tenant’s Pro Rata Share of the amount by which Basic Costs for
the applicable calendar year exceeds Basic Costs for the Base Year.  Commencing
on July 1, 2010, Tenant shall, during each Tax Fiscal Year, or portion thereof,
falling within the Lease Term, pay to Landlord as Additional Rent hereunder
Tenant’s Pro Rata Share of the amount by which Taxes for the applicable Tax
Fiscal Year exceeds Taxes for the Base Year.  In no event shall Tenant’s Pro
Rata Share of Basic Costs for any calendar year or Tenant’s Pro Rata Share of
Taxes for any Tax Fiscal Year be less than zero.  Prior to January 1, 2010, or
as soon as practical thereafter, and prior to January 1 of each subsequent
calendar year during the Lease Term, or as soon as practical thereafter,
Landlord shall make a good faith estimate of (1) Basic Costs for the applicable
full or partial calendar year and Tenant’s Pro Rata Share thereof and (2) Taxes
for the applicable full or partial Tax Fiscal Year and Tenant’s Pro Rata Share
thereof.  Commencing on January 1, 2010 with respect to Basic Costs and
commencing on July 1, 2010 with respect to Taxes, Tenant shall, on or before the
first day of each month during the Lease Term, pay Landlord, as Additional Rent,
a monthly installment equal to one-twelfth of Tenant’s Pro Rata Share of
(1) Landlord’s estimate of the amount by which Basic Costs for the applicable
calendar year will exceed Basic Costs for the Base Year, and (2) Landlord’s
estimate of the amount by which Taxes for the applicable Tax Fiscal Year will
exceed Taxes for the Base Year.  Landlord shall have the right from time to time
to reasonably revise the estimate of Basic Costs and Taxes and provide Tenant
with a revised statements therefor (provided, however, Landlord agrees that
Landlord shall not issue a revised statement more than twice in any calendar
year for Basic Costs and twice in any Tax Fiscal Year for Taxes), and thereafter
the amount Tenant shall pay each month shall be based upon such revised
estimate.  If Landlord does not provide Tenant with an estimate of the Basic
Costs and/or Taxes by January 1 of any calendar year, Tenant shall continue to
pay a monthly installment based on the previous year’s estimate until such time
as Landlord provides Tenant with an estimate of Basic Costs and/or Taxes for the
current year.  Upon receipt of such current year’s estimate, an adjustment shall
be made for any month during the current year with respect to which Tenant paid
monthly installments of Additional Rent based on the previous year’s estimate. 
Tenant shall pay Landlord for any underpayment within thirty (30) days after
Landlord’s written demand.  Any overpayment of Additional Rent shall, at
Landlord’s option, be refunded to Tenant or credited against the installments of
Additional Rent next coming due under the Lease.  Any amount paid by Tenant
based on any estimate shall be subject to adjustment pursuant to Paragraph B
below when actual Basic Costs or actual Taxes, as applicable, are determined.

 

C-1

--------------------------------------------------------------------------------


 

C.    Commencing on January 1, 2010, Landlord shall, as soon as is practical
following the end of each calendar year during the Lease Term, furnish to Tenant
a statement of Landlord’s actual Basic Costs and Taxes for the previous calendar
year and Tax Fiscal Year.  If for any such calendar year (or, as applicable, Tax
Fiscal Year) the Additional Rent collected for the prior year, as a result of
Landlord’s estimate of Basic Costs or Taxes, is in excess of Tenant’s Pro Rata
Share of the amount by which Basic Costs or Taxes, as applicable, for such prior
year exceeds Basic Costs or Taxes for the Base Year, then Landlord shall refund
to Tenant any overpayment (or at Landlord’s option apply such amount against
Additional Rent due or to become due hereunder).  Likewise, Tenant shall pay to
Landlord, on demand, any underpayment with respect to the prior year whether or
not the Lease has terminated prior to receipt by Tenant of a statement for such
underpayment, it being understood that this clause shall survive the expiration
of the Lease.

 

D.    “Basic Costs” shall mean all reasonable direct and indirect costs,
expenses paid and disbursements of every kind (subject to the limitations set
forth below), which Landlord incurs, pays or becomes obligated to pay in each
calendar year in connection with operating, maintaining, repairing, owning and
managing the Building and the Property.  Basic Costs shall include, without
limitation, insurance premiums and deductibles, and the amortized cost of
capital improvements made to the Building or the Property which are
(i) primarily for the purpose of reducing operating expense costs or otherwise
improving the operating efficiency of the Property or Building; or (ii) required
to comply with any laws, rules or regulations of any governmental authority or a
requirement of Landlord’s insurance carrier enacted or first enforced after the
date of this Lease.  The cost of such capital improvements shall be amortized
over the useful life thereof, as reasonably determined by Landlord in accordance
with generally accepted accounting principles consistently applied, and shall,
at Landlord’s option, include interest at a rate that is reasonably equivalent
to the interest rate that Landlord would be required to pay to finance the cost
of the capital improvement in question as of the date such capital improvement
is performed.

 

E.     Basic Costs shall not include the following:  (i) costs of alterations of
tenant spaces (including all tenant improvements to such spaces); (ii) costs of
capital improvements, except as provided in Paragraph C above;
(iii) depreciation, interest and principal payments on mortgages, and other debt
costs, if any; (iv) real estate brokers’ leasing commissions or compensation and
advertising and other marketing expenses; (v) costs of HVAC system usage
provided to, utilities provided to, or services or work performed for the
benefit of, another tenant or occupant (other than for Common Areas) which is
not provided to Tenant without charge; (vi) legal, space planning, construction,
and other expenses incurred in procuring tenants for the Building or renewing or
amending leases with existing tenants or occupants of the Building; (vii) costs
of advertising and public relations and promotional costs and attorneys’ fees
associated with the leasing of the Building; (viii) any expense for which
Landlord actually receives reimbursement from insurance, condemnation awards,
other tenants, (other than through the payment of additional rent under such
tenants’ leases) or any other source; (ix) costs incurred in connection with the
sale, financing, refinancing, mortgaging, or other change of ownership of the
Building; (x) rental under any ground or underlying lease or leases; (xi) Taxes;
and (xii) electricity for any rentable space; (xiii) management fees in excess
of commercially reasonable management fees in effect at comparable first class
office buildings located in the financial district of the City of Boston,
Massachusetts; and (xiv) costs relating to any remediation or disposal of
hazardous materials which is not routine in nature, where such hazardous
materials are located in any

 

C-2

--------------------------------------------------------------------------------


 

portion of the Building leased to other tenants, or where such costs are in
excess of customary costs for the same at comparable first class office
buildings located in the financial district of the City of Boston,
Massachusetts.

 

F.     “Taxes” shall mean (i) all real estate taxes and assessments on the
Property, the Building or the Premises, and taxes and assessments levied in
substitution or supplementation in whole or in part of such taxes and the
Property’s share of any real estate taxes and assessments under any reciprocal
easement agreement, common area agreement or similar agreement as to the
Property, (ii) all personal property taxes for the Building’s personal property,
including license expenses, (iii) all taxes imposed on services of Landlord’s
agents and employees, (iv) all sales, use or other tax, excluding state and/or
federal income tax now or hereafter imposed by any governmental authority upon
rent received by Landlord not paid by Tenant, (v) all other taxes, fees or
assessments now or hereafter levied by any governmental authority on the
Property, the Building or its contents or on the operation and use thereof
(except as relate to specific tenants), and (vi) all reasonable costs and fees
incurred in connection with seeking reductions in or refunds in Taxes including,
without limitation, any costs incurred by Landlord to challenge the tax
valuation of the Building, but excluding income taxes and similar taxes. 
Estimates of real estate taxes and assessments for any Tax Fiscal Year during
the Lease Term shall be determined based on Landlord’s good faith estimate of
the real estate taxes and assessments.  Taxes and assessments hereunder are
those accrued with respect to such Tax Fiscal Year, as opposed to the real
estate taxes and assessments paid or payable for such Tax Fiscal Year.

 

G.    If the Building and the other buildings Landlord operates in conjunction
therewith, if any, are not at least ninety-five percent (95%) occupied, in the
aggregate, during any calendar year of the Lease Term or if Landlord is not
supplying services to at least ninety-five percent (95%) of the Rentable Area of
the Building and such other buildings, if any, at any time during any calendar
year of the Lease Term, actual Basic Costs for purposes hereof shall be
determined as if the Building and such other buildings had been ninety-five
percent (95%) occupied and Landlord had been supplying services to ninety-five
percent (95%) of the Rentable Area of the Building and such other buildings
during such year.  Basic Costs for the Base Year shall also be determined as if
the Building and such other buildings, if any, had been ninety-five percent
(95%) occupied and Landlord had been supplying services to ninety-five percent
(95%) of the Rentable Area of the Building and such other buildings.

 

H.    Tenant shall have the right to inspect, at reasonable times and in a
reasonable manner, during the sixty (60) day period following the delivery of
Landlord’s statement of the actual amount of Basic Costs, such of Landlord’s
books of account and records as pertain to and contain information concerning
such costs and expenses in order to verify the amounts thereof.  Tenant agrees
that any information obtained during an inspection by Tenant of Landlord’s books
of account and records shall be kept in confidence by Tenant and its agents and
employees and shall not be disclosed to any other parties, except to Tenant’s
attorneys, accountants and other consultants and as required by law.  Any
parties retained by Tenant to inspect Landlord’s books of account and records
shall not be compensated on a contingency fee basis.  If Tenant shall not
dispute any item or items included in the determination of Basic Costs for a
particular calendar year by delivering a written notice to Landlord generally
describing in reasonable detail the basis of such dispute within one hundred
twenty (120) days after the statement for such year was

 

C-3

--------------------------------------------------------------------------------


 

delivered to it, Tenant shall be deemed to have approved such statement.  During
the pendency of any dispute over Basic Costs, Tenant shall pay, under protest
and without prejudice, Tenant’s Pro Rata Share of Basic Costs as calculated by
Landlord.

 

I.              Basic Costs that are incurred jointly for the benefit of the
Building and one or more other buildings or properties, whether pursuant to a
reciprocal easement agreement, common area agreement or otherwise, shall be
allocated between the Building and the other buildings or properties in
accordance with the ratio of their respective rentable areas calculated using a
consistent methodology, unless the other buildings or properties are used for a
purpose materially different than the Building, in which case the affected cost
items may be allocated on a reasonable basis.  Basic Costs incurred for the
benefit of less than all of the tenants at the Property or in the Building may
be allocated among such tenants based on the rentable square footage of their
respective premises.

 

[END OF EXHIBIT C]

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

WORK LETTER

 

1.                                       Landlord shall, at its sole cost and
expense, perform improvements to the First Additional Space and Common Areas in
accordance with the worklist attached hereto as Attachment #1 (the “Worklist”),
so long as no default by Tenant shall occur and be continuing under the Lease. 
The improvements to be performed by Landlord in accordance with the Worklist are
hereinafter referred to as “Landlord’s Work”.  Landlord shall not commence
Landlord’s Work until Tenant instructs Landlord to do so in writing (provided,
however, that the performance of any portion of Landlord’s Work prior to receipt
of such instructions shall not be deemed a default under this Lease and Tenant’s
sole remedy therefor shall be that any costs and expenses incurred by Landlord
prior to receipt of such instructions shall not be included in the Early
Termination Payment (hereinafter defined)) and Landlord shall substantially
complete Landlord’s Work within sixty (60) days after receiving such written
instructions (the “Landlord’s Work Outside Completion Date”).  Notwithstanding
the foregoing, if Landlord shall be delayed in completing Landlord’s Work as a
result of any act or omission by Tenant, its employees or contractors, then the
Landlord’s Work Outside Completion Date shall be postponed by a period of time
equal to the delay caused by such act or omission.

 

2.                                       Subject to the terms and provisions of
Section 2C of this Lease, Tenant shall have the right to perform certain
alterations and improvements in the Original Premises and the First Additional
Space (collectively, the “First Additional Space Initial Alterations”).  Subject
to the terms and provisions of Section 2C of this Lease, and provided that
Tenant has delivered evidence reasonably satisfactory to Landlord that Amdocs
has consented to such alterations and improvements, Tenant shall also have the
right to perform certain alterations and improvements in the Second Additional
Space (collectively, the “Second Additional Space Initial Alterations,” and
together with the First Additional Space Initial Alterations, the “Initial
Alterations”).  Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform Initial Alterations in the Premises unless and
until Tenant has complied with all of the terms and conditions of Section 9B of
the Lease, including, without limitation, approval by Landlord of (a) the final
plans for the Initial Alterations, (b) the contractors to be retained by Tenant
to perform such Initial Alterations (Landlord hereby acknowledging that it has
approved of Structure Tone, Inc. as Tenant’s general contractor), and (c) the
insurance coverage obtained by Tenant and its contractors in connection with the
Initial Alterations.  Tenant shall be responsible for all elements of the plans
for the Initial Alterations (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of such plans shall in no
event relieve Tenant of the responsibility therefor.  Landlord’s approval of the
contractors to perform the Initial Alterations shall not be unreasonably
withheld. Landlord’s approval of the general contractor to perform the Initial
Alterations shall not be considered to be unreasonably withheld if any such
general contractor (i) does not have trade references reasonably acceptable to
Landlord, (ii) does not maintain insurance as reasonably required by Landlord,
(iii) does not have the ability to be bonded for the work in an amount
satisfactory to Landlord, (iv) does not

 

D-1

--------------------------------------------------------------------------------


 

provide current financial statements reasonably acceptable to Landlord, or
(v) is not licensed as a contractor in the state and municipality in which the
Premises is located.  Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.

 

3.                                       Promptly after obtaining Landlord’s
approval of the plans for the Initial Alterations and before commencing
construction of the Initial Alterations, Tenant shall deliver to Landlord a
reasonably detailed estimate of the cost of the Initial Alterations, which
estimate shall include, if applicable, the cost of purchasing and installing the
Emergency Generator (the “Cost Estimate”).  Tenant shall pay to Landlord, within
ten (10) days after Landlord’s written demand, a construction management fee
equal to the lesser of one percent (1%) of the cost of the Initial Alterations
and the Construction Allowance (hereinafter defined) to compensate Landlord for
reviewing the plans for the Initial Alterations and for costs incurred by
Landlord in facilitating completion of the Initial Alterations.  Landlord
reserves the right to deduct such fee from the Construction Allowance.

 

4.                                       Landlord agrees to contribute up to One
Million Three Hundred Forty-Six Thousand Six Hundred Ten Dollars ($1,346,610)
(the “Construction Allowance”) toward the cost of performing the Initial
Alterations.  The Construction Allowance may only be used for the cost of
preparing design and construction documents and mechanical and electrical plans
for the Initial Alterations (to the extent not paid for out of the Preliminary
Design Allowance (hereinafter defined)), for architectural supervision, for hard
costs in connection with the Initial Alterations, and for costs in connection
with Tenant’s purchase and installation of the Emergency Generator pursuant to
Exhibit E of this Lease.  The Construction Allowance, less a 10% retainage
(which retainage shall be payable as part of the final draw), shall be paid to
Tenant or, if any default for which Tenant has received notice is then
continuing, at Landlord’s option, to the order of the general contractor that
performs the Initial Alterations, in periodic disbursements within thirty (30)
days after receipt of the following documentation: (i) an application for
payment and sworn statement of contractor substantially in the form of AIA
Document G-702 covering all work for which disbursement is to be made to a date
specified therein; (ii) a certification from an AIA architect substantially in
the form of the Architect’s Certificate for Payment which is located on AIA
Document G702, Application and Certificate of Payment; (iii) contractor’s,
subcontractor’s and material supplier’s partial waivers of liens which shall
cover all Initial Alterations for which disbursement has previously been made
and all other statements and forms required for compliance with the mechanics’
lien laws of the state in which the Premises is located, together with all such
invoices, contracts, or other supporting data as Landlord or Landlord’s
mortgagee may reasonably require; (iv) a cost breakdown for each trade or
subcontractor performing the Initial Alterations; (v) plans and specifications
for the Initial Alterations, together with a certificate from an AIA architect
that such plans and specifications comply in all material respects with all laws
affecting the Building, Property and Premises; (vi) copies of all construction
contracts for the Initial Alterations, together with copies of all change
orders, if any; and (vii) a request to disburse from Tenant containing an
approval by Tenant of the work done and a good faith estimate of the cost to
complete the Initial Alterations.  Notwithstanding anything herein to the
contrary, if the

 

D-2

--------------------------------------------------------------------------------


 

Cost Estimate provided by Tenant prior to commencing construction of the Initial
Alterations exceeds the Construction Allowance (such excess referred to herein
as the “Excess Cost”), then except with respect to the final disbursement,
Landlord shall deduct from each disbursement made pursuant to the preceding
sentence (and shall have no obligation to advance the Construction Allowance
with respect to) an amount equal to (a) the cost of the Initial Alterations for
which such disbursement is being requested, multiplied by (b) a fraction, the
numerator of which shall be the Excess Cost and the denominator of which shall
be the Cost Estimate.  Any such deduction shall be made prior to calculating the
retainage Landlord shall deduct from such disbursement.  Upon completion of the
Initial Alterations, and as a condition of Landlord making the final
disbursement of the Construction Allowance, Tenant shall furnish Landlord with: 
(1) general contractor and architect’s completion affidavits, (2) full and final
waivers of lien, (3) receipted bills covering all labor and materials expended
and used, (4) as-built plans of the Initial Alterations, (5) the certification
of Tenant and its architect that the Initial Alterations have been installed in
a good and workmanlike manner in accordance with the approved plans, and in
accordance with applicable laws, codes and ordinances, (6) a temporary or
permanent certificate of occupancy or equivalent sign-off from the applicable
municipal authority entitling Tenant to occupy the Premises, and (7) an estoppel
certificate in a form reasonably satisfactory to Landlord and signed by Tenant
acknowledging that the Construction Allowance shall be paid in full and the
Guaranty (or any substitute guaranty provided to Tenant under Section 25 of the
Lease) will be terminated and of no further force or effect effective upon the
payment of such final disbursement.  Tenant shall deliver to Landlord a
permanent certificate of occupancy entitling Tenant to occupy the Premises
within six (6) months after completion of the Initial Alterations; provided,
however, that such six (6) month period shall be extended on a day-for-day basis
if Tenant is unable to obtain a permanent certificate of occupancy due to the
failure of Landlord to perform any of its obligations under this Lease.  In no
event shall Landlord be required to disburse the Construction Allowance more
than one time per month.  Notwithstanding anything herein to the contrary,
Landlord shall not be obligated to disburse any portion of the Construction
Allowance during the continuance of an uncured Event of Default under the Lease,
and Landlord’s obligation to disburse shall only resume when and if such Event
of Default is cured and waived by Landlord in writing.

 

In addition, Landlord agrees to contribute up to Five Thousand Seven Hundred
Three Dollars ($5,703) (the “Preliminary Design Allowance”) towards Tenant’s
third-party, out of pocket costs incurred in the preparation of the plans and
specifications for the Initial Alterations.  To the extent that Tenant incurs
costs with respect to such plans and specifications in excess of the Preliminary
Design Allowance, said costs may, at Tenant’s option, be reimbursed as part of
the Construction Allowance.  The Preliminary Design Allowance shall be paid to
Tenant within thirty (30) days following receipt by Landlord of all invoices
covering the preparation of the plans and specifications for the Initial
Alterations.

 

5.                                       In no event shall the Construction
Allowance or Preliminary Design Allowance be used for the purchase of furniture
or other items of personal property of Tenant (other than the Emergency
Generator).  In the event Tenant does not submit to Landlord a written request
for payment of the entire Construction Allowance (together with all of the

 

D-3

--------------------------------------------------------------------------------


 

documents and certificates required for such payment) within twenty-four (24)
months after the Second Additional Space Commencement Date, any portion of the
Construction Allowance not disbursed to Tenant shall accrue to the sole benefit
of Landlord, it being understood that Tenant shall not be entitled to any
credit, abatement or other concession in connection therewith.  Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Construction Allowance.

 

6.                                       Without limiting Landlord’s obligations
under this Lease, and subject to Landlord’s obligations below with respect to
the Third Floor Connector (hereinafter defined), Tenant agrees to accept the
Premises in its “as-is” condition and configuration, without representation or
warranty by Landlord or anyone acting on Landlord’s behalf, it being agreed
that, except as provided herein with respect to Landlord’s Work and the
Construction Allowance, Landlord shall not be required to perform any work or
incur any costs in connection with the construction or demolition of any
improvements in the Premises.

 

7.                                       Subject to Tenant constructing the
Third Floor Connector upon the same terms and conditions as those set forth
herein with respect to other Initial Alterations (e.g., Landlord’s approval of
the plans therefor) and Tenant obtaining all permits, variances, consents and
other approvals necessary for the construction, operation and use of the Third
Floor Connector from all municipal and other applicable governmental authorities
(collectively, the “Required Connector Approvals”), Landlord hereby approves of
the construction of a corridor connecting the elevator lobby located on the
third (3rd) floor of the 75 Federal Street Building and the elevator lobby
located on the third (3rd) floor of the 101 Federal Street Building (the “Third
Floor Connector”) as part of the Initial Alterations and of its operation and
use by Tenant.  Landlord hereby acknowledges its receipt and approval of the
plans and specifications for the Third Floor Connector prepared by Tenant prior
to the execution of this Lease.  Landlord shall cooperate with Tenant reasonably
and in good faith, but at Tenant’s sole cost and expense, as the owner of the
Building in connection with (i) Tenant’s construction of the Third Floor
Connector, and (ii) Tenant’s obtaining the Required Connector Approvals.  In the
event that the Third Floor Connector is constructed in accordance with this
paragraph, then effective as of the date construction of the Third Floor
Connector is complete, the Third Floor Connector shall be included in the Common
Areas of the Building.  Notwithstanding anything in this Lease to the contrary,
in the event that the construction, operation or use of the Third Floor
Connector by Tenant shall cause any damage to the Building, either in connection
with its construction or at any time thereafter during the Lease Term, the cost
of repairing such damage shall be the sole responsibility of Tenant; provided,
however, that so long as Tenant completes the construction of the Third Floor
Connector in accordance with the plans therefor approved by Landlord, the
modifications to the third floor of the Building necessary in connection with
such construction shall not be considered damage to the Building for the
purposes of this sentence.  As soon as Tenant has completed construction of the
Third Floor Connector and the Third Floor Connector has become part of the
Common Areas of the Building pursuant to this paragraph, Tenant shall
(i) deliver to Landlord copies of all plans and other documents in Tenant’s

 

D-4

--------------------------------------------------------------------------------


 

possession related to the Third Floor Connector, and (ii) assign to Landlord all
warranties related to the Third Floor Connector.

 

8.                                       This Work Letter shall not be deemed
applicable to any additional space added to the original Premises at any time or
from time to time, whether by any options under the Lease or otherwise, or to
any portion of the original Premises or any additions to the Premises in the
event of a renewal or extension of the original Lease Term, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.  All capitalized terms used in this
Work Letter but not defined herein shall have the same meanings ascribed to such
terms in the Lease.

 

[END OF EXHIBIT D]

 

D-5

--------------------------------------------------------------------------------


 

ATTACHMENT #1

 

WORKLIST

 

1.               Landlord to perform routine maintenance of HVAC system, replace
filters and verify system is in good working order.  Landlord to perform routine
maintenance on all other base building systems serving the First Additional
Space and verify that such systems are in good working order.

 

2.               Landlord to complete installation of Island Air wall-mounted
heat pump system located in the southwest corner of the First Additional Space,
including installation of any missing heat pump units and/or piping required to
connect the system to building systems.

 

3.               Landlord to replace all missing controls for the HVAC system.

 

4.               Landlord to ensure that all existing exterior heat pumps are in
good working order, including making any necessary repairs or replacements.

 

5.               If, in the reasonable judgment of Tenant’s architect, it is
found necessary in connection with the construction of the Initial Alterations,
Landlord will relocate and, as necessary, upgrade the following electric
panelboards:

 

(a)          One (1) panelboard rated at 208Y/120 volt - 3 phase - 4 wire
located to the right of the entrance within the interior of the electric room
above the existing 75 KVA transformer;

 

(b)         One (1) panelboard rated at 208Y/120 volt - 3 phase - 4 wire located
to the left of the entrance within the interior of the electric room (the first
208Y/120 volt - 3 phase - 4 wire panelboard on the entrance wall); and

 

(c)          One (1) panelboard rated at 208Y/120 volt - 3 phase - 4 wire
located to the left of the entrance within the interior of the electric room
(the second 208Y/120 volt - 3 phase - 4 wire panelboard on the entrance wall).

 

6.               Landlord to replace existing light fixtures in perimeter
offices with Metalux 2HPT8 Luminaire Lamps.

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ADDITIONAL PROVISIONS

 

33.           Extension Option.

 


A.            LANDLORD HEREBY GRANTS TO TENANT AN OPTION TO EXTEND THE LEASE
TERM FOR ONE (1) PERIOD OF FIVE (5) YEARS (THE “EXTENSION PERIOD”).  THE
EXTENSION PERIOD SHALL COMMENCE ON THE DAY FOLLOWING THE EXPIRATION OF THE
INITIAL LEASE TERM (“EXTENSION COMMENCEMENT DATE”) AND SHALL EXPIRE ON THE DAY
PRECEDING THE FIFTH (5TH) ANNIVERSARY OF THE EXTENSION COMMENCEMENT DATE, UNLESS
SOONER TERMINATED IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE LEASE.


 


B.            THE EXTENSION PERIOD SHALL BE UPON THE SAME TERMS, COVENANTS, AND
CONDITIONS AS SET FORTH IN THE LEASE WITH RESPECT TO THE INITIAL LEASE TERM,
EXCEPT THAT BASE RENT PAYABLE DURING THE EXTENSION PERIOD SHALL BE EQUAL TO THE
FAIR MARKET RENTAL RATE (AS DEFINED BELOW) FOR LEASE TERMS COMMENCING ON OR
ABOUT THE EXTENSION COMMENCEMENT DATE, AS DETERMINED IN ACCORDANCE WITH THIS
SECTION.  TENANT SHALL BE OBLIGATED TO PAY TENANT’S PRO RATA SHARE OF BASIC
COSTS AND TAXES DURING THE EXTENSION PERIOD, IF TENANT HAS ELECTED TO EXTEND THE
LEASE TERM.


 


C.            IF TENANT DESIRES TO EXERCISE ITS OPTION TO EXTEND, TENANT SHALL
NO EARLIER THAN FIFTEEN (15) MONTHS PRIOR TO THE EXPIRATION OF THE INITIAL LEASE
TERM, AND NO LATER THAN TWELVE (12) MONTHS PRIOR TO THE EXPIRATION OF THE
INITIAL LEASE TERM, TIME BEING OF THE ESSENCE, NOTIFY LANDLORD IN WRITING OF ITS
DESIRE TO EXTEND AND REQUEST OF LANDLORD ITS DETERMINATION OF THE FAIR MARKET
RENTAL RATE (“TENANT’S INITIAL NOTICE”).  LANDLORD SHALL, WITHIN THIRTY (30)
DAYS OF ITS RECEIPT OF TENANT’S INITIAL NOTICE, NOTIFY TENANT IN WRITING
(“LANDLORD’S NOTICE”) OF THE RENTAL RATE FOR THE EXTENSION PERIOD (THE
“EXTENSION PERIOD RENTAL RATE”).  IF TENANT DESIRES TO EXTEND THE LEASE TERM FOR
THE EXTENSION PERIOD AT THE EXTENSION PERIOD RENTAL RATE, TENANT SHALL SO NOTIFY
LANDLORD IN WRITING (THE “EXTENSION NOTICE”) WITHIN THIRTY (30) DAYS AFTER
LANDLORD DELIVERS LANDLORD’S NOTICE TO TENANT.  IF TENANT DOES NOT SO EXERCISE
THE EXTENSION OPTION, THEN TENANT MAY NOTIFY LANDLORD IN WRITING (THE
“NEGOTIATION NOTICE”) WITHIN THIRTY (30) DAYS AFTER LANDLORD DELIVERS LANDLORD’S
NOTICE TO TENANT THAT TENANT DISAGREES WITH LANDLORD’S DETERMINATION OF THE FAIR
MARKET RENTAL RATE, IN WHICH CASE TENANT SHALL CONCURRENTLY NOTIFY LANDLORD OF
TENANT’S DETERMINATION OF THE FAIR MARKET RENTAL RATE, AND IF THE PARTIES ARE
UNABLE TO AGREE UPON A FAIR MARKET RENTAL RATE WITHIN THIRTY (30) DAYS AFTER
SUCH RESPONSE BY TENANT (THE “NEGOTIATION PERIOD”), THEN SUCH DISPUTE SHALL BE
SETTLED BY BINDING ARBITRATION AS HEREINAFTER DESCRIBED.  IF TENANT FAILS TO
DELIVER EITHER THE EXTENSION NOTICE OR NEGOTIATION NOTICE WITHIN THE TIME
PERIODS SPECIFIED ABOVE, THE EXTENSION OPTION SHALL BE DEEMED WAIVED, TIME BEING
OF THE ESSENCE.


 


D.            LANDLORD AND TENANT, WITHIN FIFTEEN (15) DAYS AFTER EXPIRATION OF
A NEGOTIATION PERIOD, SHALL EACH SIMULTANEOUSLY SUBMIT TO THE OTHER, IN A SEALED
ENVELOPE, ITS GOOD FAITH ESTIMATE OF THE FAIR MARKET RENTAL RATE FOR THE
EXTENSION PERIOD (COLLECTIVELY REFERRED TO AS THE “ESTIMATES”). IF THE HIGHER OF
SUCH ESTIMATES IS NOT MORE THAN ONE

 

E-1

--------------------------------------------------------------------------------



 


HUNDRED TWO PERCENT (102%) OF THE LOWER OF SUCH ESTIMATES, THEN THE FAIR MARKET
RENTAL RATE SHALL BE THE AVERAGE OF THE TWO ESTIMATES. IF THE FAIR MARKET RENTAL
RATE IS NOT SO RESOLVED PURSUANT TO THE PRECEDING SENTENCE, LANDLORD AND TENANT,
WITHIN FIFTEEN (15) DAYS AFTER THE EXCHANGE OF ESTIMATES, SHALL EACH SELECT AN
APPRAISER TO DETERMINE WHICH OF THE TWO ESTIMATES MORE CLOSELY REFLECTS THE FAIR
MARKET RENTAL RATE FOR THE PREMISES FOR THE EXTENSION PERIOD.  EACH APPRAISER
SELECTED PURSUANT TO THIS SECTION SHALL BE CERTIFIED AS AN MAI APPRAISER AND
SHALL HAVE HAD AT LEAST TEN (10) YEARS EXPERIENCE AS A REAL ESTATE APPRAISER OF
WHICH AT LEAST THE LAST FIVE (5) YEARS IMMEDIATELY PRECEDING THE NEGOTIATION
PERIOD MUST BE AS A REAL ESTATE APPRAISER WORKING IN THE DOWNTOWN BOSTON,
MASSACHUSETTS OFFICE MARKET, WITH WORKING KNOWLEDGE OF CURRENT RENTAL RATES AND
MARKET PRACTICES. FOR PURPOSES OF THIS SECTION, “MAI APPRAISER” MEANS AN
INDIVIDUAL WHO HOLDS AN MAI DESIGNATION CONFERRED BY, AND IS AN INDEPENDENT
MEMBER OF, THE AMERICAN APPRAISAL INSTITUTE (OR ITS SUCCESSOR ORGANIZATION, OR
IN THE EVENT THERE IS NO SUCCESSOR ORGANIZATION, THE ORGANIZATION AND
DESIGNATION MOST SIMILAR) AND WHO IS NOT AFFILIATED WITH LANDLORD OR TENANT.
UPON SELECTION, LANDLORD’S AND TENANT’S APPRAISERS SHALL WORK TOGETHER IN GOOD
FAITH TO AGREE UPON WHICH OF THE TWO ESTIMATES MORE CLOSELY REFLECTS THE FAIR
MARKET RENTAL RATE FOR THE PREMISES FOR THE EXTENSION PERIOD.  THE ESTIMATE
CHOSEN BY SUCH APPRAISERS SHALL BE BINDING ON BOTH LANDLORD AND TENANT AS THE
BASE RENT RATE FOR THE EXTENSION PERIOD.  IF EITHER LANDLORD OR TENANT FAILS TO
APPOINT AN APPRAISER WITHIN THE FIFTEEN (15) DAY PERIOD REFERRED TO ABOVE, THEN
THE APPRAISER APPOINTED BY THE OTHER PARTY SHALL BE THE SOLE APPRAISER FOR THE
PURPOSES HEREOF. IF THE TWO APPRAISERS CANNOT AGREE UPON WHICH OF THE TWO
ESTIMATES MOST CLOSELY REFLECTS THE FAIR MARKET RENTAL RATE WITHIN TWENTY (20)
DAYS AFTER THEIR APPOINTMENT; THEN, WITHIN TEN (10) DAYS AFTER THE EXPIRATION OF
SUCH TWENTY (20) DAY PERIOD, THE TWO (2) APPRAISERS SHALL SELECT A THIRD
APPRAISER MEETING THE AFOREMENTIONED CRITERIA (OR, IF SUCH TWO APPRAISERS ARE
UNABLE TO SELECT A THIRD APPRAISER, SUCH SELECTION SHALL BE MADE BY THE
PRESIDENT OF THE LOCAL CHAPTER OF THE AMERICAN APPRAISAL INSTITUTE (OR ITS
SUCCESSOR ORGANIZATION)). ONCE THE THIRD APPRAISER HAS BEEN SELECTED AS PROVIDED
FOR ABOVE, THEN, AS SOON THEREAFTER AS PRACTICABLE, BUT IN ANY CASE WITHIN
FOURTEEN (14) DAYS, THE THIRD APPRAISER SHALL MAKE ITS DETERMINATION OF WHICH OF
THE TWO ESTIMATES MORE CLOSELY REFLECTS THE FAIR MARKET RENTAL RATE FOR THE
PREMISES FOR THE EXTENSION PERIOD AND SUCH APPRAISER SHALL NOT SELECT ANYTHING
OTHER THAN ONE OF THE TWO ESTIMATES FROM LANDLORD AND TENANT AND THE ESTIMATE SO
SELECTED BY THE THIRD APPRAISER SHALL BE BINDING ON BOTH LANDLORD AND TENANT AS
THE FAIR MARKET RENTAL RATE FOR THE PREMISES FOR THE EXTENSION PERIOD.  THE
PARTY WHOSE ESTIMATE IS NOT SELECTED AS THE FAIR MARKET RENTAL RATE SHALL PAY
THE COSTS OF THE THIRD APPRAISER AND OF ANY EXPERTS RETAINED BY THE THIRD
APPRAISER. ANY FEES OF ANY APPRAISER, COUNSEL OR EXPERTS ENGAGED DIRECTLY BY
LANDLORD OR TENANT, HOWEVER, SHALL BE BORNE BY THE PARTY RETAINING SUCH
APPRAISER, COUNSEL OR EXPERT.  UNLESS LANDLORD, IN ITS SOLE AND ABSOLUTE
DISCRETION, OTHERWISE AGREES IN WRITING, TENANT MAY ONLY EXERCISE ITS OPTION TO
EXTEND AND AN EXERCISE THEREOF SHALL ONLY BE EFFECTIVE, IF AT THE TIME OF
TENANT’S EXERCISE OF THE OPTION AND ON THE EXTENSION COMMENCEMENT DATE, THE
LEASE IS IN FULL FORCE AND EFFECT AND NO UNCURED EVENT OF DEFAULT BY TENANT
UNDER THE LEASE SHALL THEN EXIST.


 


E.             UNLESS LANDLORD, IN ITS SOLE AND ABSOLUTE DISCRETION, OTHERWISE
AGREES IN WRITING, TENANT MAY ONLY EXERCISE ITS OPTION TO EXTEND AND AN EXERCISE
THEREOF SHALL ONLY BE EFFECTIVE, IF AT THE TIME OF TENANT’S EXERCISE OF THE
OPTION AND ON THE EXTENSION COMMENCEMENT DATE, THE LEASE IS IN FULL FORCE AND
EFFECT AND NO UNCURED EVENT OF DEFAULT

 

E-2

--------------------------------------------------------------------------------



 


BY TENANT UNDER THE LEASE SHALL THEN EXIST, AND TENANT HAS NOT ASSIGNED THE
LEASE OR SUBLET MORE THAN FIFTY PERCENT (50%) OF THE RENTABLE SQUARE FOOTAGE OF
THE PREMISES OTHER THAN PURSUANT TO A PERMITTED TRANSFER.


 


F.             UPON THE VALID EXERCISE BY TENANT OF THE OPTION TO EXTEND,
LANDLORD AND TENANT SHALL PROMPTLY ENTER INTO A WRITTEN SUPPLEMENT TO THE LEASE
CONFIRMING THE TERMS, CONDITIONS AND PROVISIONS APPLICABLE TO THE EXTENSION
PERIOD, AS DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION.  UPON
THE EXERCISE BY TENANT OF THE OPTION TO EXTEND, THE TERMINATION OPTION
(HEREINAFTER DEFINED) SHALL BE NULL AND VOID AND OF NO FURTHER FORCE OR EFFECT.


 


G.            FOR PURPOSES OF THE LEASE, THE TERM “FAIR MARKET RENTAL RATE”
SHALL MEAN A RATE COMPRISED OF (I) THE PREVAILING BASE RENTAL RATE PER SQUARE
FOOT OF RENTABLE AREA AVAILABLE IN THE PERTINENT MARKET (AS DEFINED BELOW), AND
TAKING INTO ACCOUNT TENANT IMPROVEMENT ALLOWANCES, OTHER TENANT INDUCEMENTS,
OPERATING COST STOPS AND TAX COST STOPS, AND BROKERAGE COMMISSIONS, AND (II) ANY
ESCALATION OF ANY SUCH BASE RENTAL RATE (BASED UPON A FIXED STEP AND/OR INDEX)
PREVAILING IN THE PERTINENT MARKET, TAKING INTO ACCOUNT (A) COMPARABLE LEASES
(ON THE BASIS OF FACTORS SUCH AS, BUT NOT LIMITED TO, SIZE AND LOCATION OF SPACE
AND COMMENCEMENT DATE AND TERM OF LEASE), IF ANY, RECENTLY EXECUTED FOR IMPROVED
SPACE IN THE BUILDING, AND (B) LEASES FOR COMPARABLE (ON THE BASIS OF FACTORS
SUCH AS, BUT NOT LIMITED TO, SIZE AND LOCATION OF SPACE AND COMMENCEMENT DATE
AND TERM OF LEASE) IMPROVED SPACE IN COMPARABLE OFFICE BUILDINGS IN THE DOWNTOWN
BOSTON, MASSACHUSETTS AREA WHICH ARE COMPARABLE TO THE BUILDING IN REPUTATION,
QUALITY, AGE, SIZE, LOCATION AND LEVEL AND QUALITY OF SERVICES PROVIDED AND
WHICH HAVE REACHED ECONOMIC STABILIZATION AND ARE NOT, FOR ANY OTHER REASON,
OFFERING BELOW MARKET RENTS (THE FOREGOING FACTORS NOT BEING EXCLUSIVE IN
IDENTIFYING COMPARABLE BUILDINGS) (THE BUILDING, TOGETHER WITH SUCH COMPARABLE
BUILDINGS, IF APPLICABLE, BEING HEREIN REFERRED TO AS THE “PERTINENT MARKET”).


 

34.           Right of First Offer.

 


A.            LANDLORD HEREBY GRANTS TO TENANT THE ON-GOING OPTION TO LEASE,
UPON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, BUT SUBJECT TO THE EXISTING
RIGHTS OF ANY CURRENT TENANTS OF THE BUILDING AND SUBJECT TO LANDLORD’S RIGHT TO
RENEW OR EXTEND THE TERM OF THE LEASE OF THE THEN-CURRENT TENANT OR OCCUPANT OF
THE OFFER SPACE (HEREINAFTER DEFINED), SUCH PORTIONS OF THE BUILDING WHICH ARE
SHOWN ON ATTACHMENT #1 HERETO (COLLECTIVELY, THE “OFFER SPACE”) WHICH BECOME
AVAILABLE FOR LEASING (AS DETERMINED IN ACCORDANCE WITH THIS SECTION 34) DURING
THE LEASE TERM, PRIOR TO ENTERING INTO A LEASE FOR SUCH SPACE WITH ANOTHER
PARTY.


 


B.            A PORTION OF THE OFFER SPACE SHALL BE DEEMED TO BE “AVAILABLE FOR
LEASING” WHEN LANDLORD IS PREPARED TO OFFER TO LEASE SUCH SPACE TO PARTIES OTHER
THAN TO THE THEN-CURRENT TENANT OR OCCUPANT OF SUCH OFFER SPACE AND OTHER THAN
CURRENT TENANTS OF THE BUILDING WITH EXISTING RIGHTS AS OF THE DATE OF THIS
LEASE TO LEASE SUCH OFFER SPACE.


 


C.            PRIOR TO LANDLORD’S ENTERING INTO A LEASE FOR ANY PORTION OF THE
OFFER SPACE WHICH IS AVAILABLE FOR LEASING DURING THE LEASE TERM, LANDLORD SHALL
GIVE TENANT A WRITTEN

 

E-3

--------------------------------------------------------------------------------



 


NOTICE (THE “OFFER NOTICE”) SETTING FORTH (I) THE LOCATION, (II) THE RENTABLE
AREA, (III) THE RENTAL RATE; (IV) ALL OTHER MATERIAL ECONOMIC TERMS; AND (V) THE
AVAILABILITY DATE (THE “OFFER SPACE COMMENCEMENT DATE”).


 


D.            TENANT’S RIGHT TO LEASE SUCH PORTION OF THE OFFER SPACE SHALL BE
EXERCISABLE BY WRITTEN NOTICE (THE “ACCEPTANCE NOTICE”) FROM TENANT TO LANDLORD
DELIVERED NOT LATER THAN TWENTY (20) DAYS AFTER THE OFFER NOTICE IS DELIVERED TO
TENANT, TIME BEING OF THE ESSENCE.  TENANT MAY NOT ELECT TO LEASE LESS THAN THE
ENTIRE PORTION OF OFFER SPACE DESCRIBED IN AN OFFER NOTICE.  IF TENANT DOES NOT
EXERCISE SUCH RIGHT TO LEASE SUCH PORTION OF THE OFFER SPACE, THEN LANDLORD
SHALL HAVE THE RIGHT THEREAFTER TO LEASE SUCH SPACE TO ANOTHER PROSPECTIVE
TENANT WITHOUT OFFERING SUCH SPACE TO TENANT.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT (I) LANDLORD HAS NOT ENTERED INTO A BINDING OR NON-BINDING
AGREEMENT TO LEASE ANY PORTION OF THE OFFER SPACE TO ANOTHER PROSPECTIVE TENANT
WITHIN NINE (9) MONTHS AFTER TENANT’S FAILURE TO DELIVER AN ACCEPTANCE NOTICE
WITH RESPECT TO SUCH SPACE, OR (II) TENANT FAILS TO DELIVER AN ACCEPTANCE NOTICE
WITH RESPECT TO ANY PORTION OF THE OFFER SPACE WITHIN SUCH 20-DAY PERIOD, AND
THEREAFTER, LANDLORD INTENDS TO ENTER INTO A LEASE WITH RESPECT TO SUCH PORTION
OF OFFER SPACE WITH AN EFFECTIVE RENT (AFTER TAKING INTO ACCOUNT ANY FREE RENT,
TENANT IMPROVEMENT ALLOWANCES, OR OTHER CONCESSIONS) MORE THAN TEN PERCENT (10%)
LESS THAN THAT SPECIFIED IN THE OFFER NOTICE (MEASURED IN EACH CASE IN TERMS OF
A NET PRESENT VALUE OF THE TOTAL ECONOMIC CONSIDERATION FOR THE TRANSACTION
USING AN EIGHT PERCENT (8%) DISCOUNT RATE), THEN SUCH PORTION OF THE OFFER SPACE
SHALL ONCE AGAIN BECOME SUBJECT TO THE PROVISIONS OF THIS SECTION 34.


 


E.             TENANT’S RIGHT TO LEASE OFFER SPACE IS SUBJECT TO THE FOLLOWING
ADDITIONAL TERMS AND CONDITIONS:


 

(i)            The Lease must be in full force and effect on the date on which
Tenant provides its Acceptance Notice to Landlord to lease Offer Space and on
the applicable Offer Space Commencement Date.

 

(ii)           There must not be a continuing Event of Default under the Lease,
either on the date Tenant provides its Acceptance Notice to Landlord to lease
Offer Space or on the applicable Offer Space Commencement Date, unless Landlord,
in its sole and absolute discretion, agrees in writing to permit Tenant to lease
such Offer Space notwithstanding such Event of Default; and

 

(iii)          Tenant shall not have assigned the Lease and shall not have
sublet more than thirty percent (30%) of the rentable square footage of the
Premises other than pursuant to a Permitted Transfer.

 


F.             IF TENANT PROVIDES ITS ACCEPTANCE NOTICE TO LANDLORD TO LEASE A
PORTION OF THE OFFER SPACE, THEN EFFECTIVE AS OF THE APPLICABLE OFFER SPACE
COMMENCEMENT DATE, SUCH PORTION OF THE OFFER SPACE SHALL BE INCLUDED IN THE
PREMISES, SUBJECT TO ALL OF THE TERMS, CONDITIONS AND PROVISIONS OF THIS LEASE
EXCEPT THAT:

 

E-4

--------------------------------------------------------------------------------


 

(i)            Base Rent per square foot of rentable area for such portion of
the Offer Space shall be equal to the Fair Market Rental Rate for leases of
comparable space commencing on or about the Offer Space Commencement Date, as
reasonably determined by Landlord;

 

(ii)           The Rentable Area in the Premises shall be increased by the
number of square feet of rentable area in such portion of the Offer Space and
such Rentable Area in the Premises, as so increased, shall be used in
calculating the increases in Tenant’s Pro Rata Share;

 

(iii)          The Lease Term with respect to the Offer Space shall commence on
the applicable Offer Space Commencement Date and shall expire simultaneously
with the expiration or earlier termination of the Lease Term, including any
extension or renewal thereof; and

 

(iv)          The Offer Space shall be rented in its “as is” condition as of the
Offer Space Commencement Date, without representation or warranty by Landlord or
any other party acting on behalf of Landlord.

 


G.            IF LANDLORD FAILS TO DELIVER POSSESSION ON THE APPLICABLE OFFER
SPACE COMMENCEMENT DATE OF THE PORTION OF THE OFFER SPACE WHICH TENANT HAS
EXERCISED ITS OPTION TO LEASE BECAUSE OF ANY ACT OR OCCURRENCE BEYOND THE
REASONABLE CONTROL OF LANDLORD, INCLUDING, WITHOUT LIMITATION, THE HOLDING OVER
OF ANY TENANTS OR OCCUPANTS BEYOND THE EXPIRATION OF THEIR LEASE TERMS OR OTHER
CAUSES OF SUCH NATURE, THEN LANDLORD SHALL NOT BE SUBJECT TO ANY LIABILITY FOR
FAILURE TO DELIVER POSSESSION, AND SUCH FAILURE TO DELIVER POSSESSION SHALL NOT
AFFECT EITHER THE VALIDITY OF THE LEASE OR THE OBLIGATIONS OF EITHER LANDLORD OR
TENANT THEREUNDER OR BE CONSTRUED TO EXTEND THE EXPIRATION OF THE LEASE TERM
EITHER AS TO SUCH PORTION OF THE OFFER SPACE OR THE BALANCE OF THE PREMISES;
PROVIDED, HOWEVER, THAT UNDER SUCH CIRCUMSTANCES, (I) LANDLORD SHALL MAKE
DILIGENT EFFORTS TO OBTAIN POSSESSION OF SUCH PORTION OF THE OFFER SPACE AND
(II) RENT SHALL NOT COMMENCE AS TO SUCH PORTION OF THE OFFER SPACE UNTIL
LANDLORD IS ABLE TO DELIVER POSSESSION THEREOF TO TENANT.


 


H.            UPON THE VALID EXERCISE BY TENANT OF ITS OPTION TO LEASE OFFER
SPACE, LANDLORD AND TENANT SHALL PROMPTLY ENTER INTO A WRITTEN SUPPLEMENT TO THE
LEASE REFLECTING THE TERMS, CONDITIONS AND PROVISIONS APPLICABLE TO SUCH PORTION
OF THE OFFER SPACE, AS DETERMINED IN ACCORDANCE HEREWITH.


 


I.              IN THE EVENT ANY PORTION OF THE OFFER SPACE IS LEASED TO TENANT
OTHER THAN PURSUANT TO THE RIGHT OF FIRST OFFER DESCRIBED HEREIN, SUCH PORTION
OF THE OFFER SPACE SHALL THEREUPON BE DELETED FROM THE OFFER SPACE.


 

35.           Option To Terminate.  Provided that an Event of Default has not
occurred and is then continuing under this Lease, Tenant has not delivered the
Extension Notice and has not delivered the Acceptance Notice (i.e., has not
exercised a renewal option or expansion option), Tenant shall have a one
(1) time option to terminate this Lease (the “Termination Option”), effective on
any date on or after June 30, 2013 (such date being referred to herein as the
“Early

 

E-5

--------------------------------------------------------------------------------


 

Termination Date”) as designed in the Termination Notice (hereinafter defined). 
Tenant shall exercise the Termination Option by (i) delivering to Landlord
written notice (the “Termination Notice”) of such election to terminate the
Lease no earlier than May 31, 2012 and no later than June 30, 2012, and
(ii) paying to Landlord fifty percent (50%) of the Termination Payment
(hereinafter defined) concurrently with the Termination Notice and paying fifty
percent (50%) of the Termination Payment prior to the Early Termination Date. 
If Tenant properly delivers the Termination Notice and makes the Termination
Payment in a timely manner, then the Lease shall be deemed to have expired by
lapse of time on the Early Termination Date.  Tenant shall return the Premises
to Landlord on the Early Termination Date in accordance with the terms of the
Lease, including, but not limited to, Section 27.  If Tenant fails to make the
Termination Payment in a timely manner, the Termination Option shall, at
Landlord’s option, be void.  Unless Landlord otherwise agrees in writing, Tenant
may not exercise the Termination Option, and no exercise thereof shall be
effective, if an Event of Default shall exist under the Lease as of the date on
which the Termination Notice is given or as of the Early Termination Date.  Upon
Tenant’s delivering the Termination Notice, any and all rights of Tenant to
extend the Lease Term or to lease additional space in the Building, whether
pursuant to a right of first offer, a right of first refusal, an expansion
option, or otherwise, shall immediately be void and of no further force or
effect.  All obligations of either party to the other which accrue under the
Lease on or before the Early Termination Date shall survive such termination. 
As used herein, “Termination Payment” shall mean the sum of (1) the unamortized
balance of the Leasing Costs (hereinafter defined) as of the Early Termination
Date had the Leasing Costs been loaned to Tenant as of the Commencement Date at
the interest rate of nine percent (9%) per annum and had such loaned amount been
repaid in equal monthly installments commencing on the Commencement Date in
amounts sufficient to fully amortize such loaned amount and the imputed interest
thereon on the Expiration Date and (2) an amount equal to three (3) multiplied
by the sum of Base Rent and Additional Rent due under the Lease for the full
calendar month immediately preceding the Early Termination Date.  The term
“Leasing Costs” shall mean the sum of (i) $544,868 (representing the total
brokerage commission payable by Landlord in connection with the Lease),
(ii) $36,134 (representing the total legal fees payable by Landlord in
connection with the negotiation and execution of the Lease), and
(iii) $1,352,313 (representing the maximum Construction Allowance and
Preliminary Design Allowance payable by Landlord pursuant to the Work Letter
attached to the Lease as Exhibit D) but only to the extent actually disbursed by
Landlord to Tenant.  Landlord and Tenant acknowledge that the Termination
Payment is not a penalty, but is a reasonable estimate of the damages to be
suffered by Landlord as a consequence of Tenant’s exercise of the Termination
Option.  Tenant hereby acknowledges and agrees that Tenant shall not be entitled
to any rebate or return of any portion of the Termination Payment as a
consequence of the actual costs incurred by Landlord in re-letting the Premises
being less than the Termination Payment.

 

36.           Emergency Generator.  Landlord hereby approves the construction,
installation, operation, maintenance and use of any or all (as determined by
Tenant) of (1) one diesel back-up emergency generator and (2) one uninterrupted
power source system and (3) one fuel storage tank and pipes and connections
thereto ((1), (2) and (3) collectively, the “Emergency Generator”), all in
accordance with specifications reasonably approved by Landlord, and hereby
grants Tenant the appurtenant right, at Tenant’s sole cost and expense, to
(a) construct, install, operate, maintain and use the Emergency Generator in the
location shown on Exhibit H attached

 

E-6

--------------------------------------------------------------------------------


 

hereto (the “Generator Space”), and (b) construct, run, install, operate,
maintain, and use conduits, wires and other appurtenances to and from the
Emergency Generator through the Common Areas of the Building reasonably
designated by Landlord to the Premises (collectively, the “Appurtenances”), and
(c) use the Emergency Generator (in instances where emergency power is required
by Tenant) and to test at other times and intervals as advised by the
manufacturer or as required by law or as reasonably agreed upon by Landlord and
Tenant).  Tenant’s use and maintenance of the Emergency Generator shall at all
times comply will all applicable laws.  Tenant acknowledges that Tenant shall be
solely responsible for the use, operation and maintenance and securing of the
Emergency Generator, that Landlord shall have absolutely no liability in
connection therewith except damage caused to the Emergency Generator by
Landlord’s gross negligence or willful misconduct, and that Tenant shall defend,
indemnify and hold Landlord harmless from all loss, cost, liability and expense
in connection with the Emergency Generator except to the extent due to
Landlord’s gross negligence or willful misconduct.  Notwithstanding the
foregoing or anything in this Lease to the contrary, upon the Expiration Date or
the earlier termination of the Lease or Tenant’s use of the Generator Space,
Tenant shall have no obligation to remove the Emergency Generator or any
ancillary equipment relating thereto from the Generator Space, but may do so if
Tenant so chooses.  Tenant agrees that the term “Premises,” as used in the
Lease, shall include the Generator Space.

 

Notwithstanding anything herein to the contrary, provided that (i) Tenant
submits the complete applications for all permits, variances, consents and other
approvals necessary for the installation, operation and use of the Emergency
Generator from all municipal and other applicable governmental authorities
(collectively, the “Required Generator Approvals”) within thirty (30) days after
the execution of this Lease, (ii) Tenant diligently pursues all Required
Generator Approvals, including, if necessary, pursuing all appeals available to
Tenant and making all reasonable alterations to the specifications of the
Emergency Generator as may be required by municipal or other applicable
governmental authorities, and (iii) notwithstanding the foregoing, Tenant fails
to obtain the Required Generator Approvals within one hundred twenty (120) days
after the execution of this Lease, then, subject to the terms and conditions set
forth in this Section 36, Tenant shall have a one (1) time option to terminate
this Lease and reinstate the Original Lease which Tenant may exercise by
delivering to Landlord written notice thereof (“Tenant’s Early Termination
Notice”) within ten (10) days after the expiration of such one hundred twenty
(120) day period.  Landlord shall cooperate with Tenant reasonably and in good
faith, but at Tenant’s sole cost and expense, in connection with Tenant’s
obtaining the Required Generator Approvals.  In the event that Tenant exercises
the option to terminate this Lease in accordance with this Section 36, then
(i) this Lease shall terminate and the Original Lease shall continue in full
force and effect, provided that the Lease Term (as defined in the Original
Lease) shall be extended to June 30, 2009 at the current monthly rental rate set
forth in the Original Lease (and not at the rental rate applicable to any
holdover period), and (ii) Tenant shall pay to Landlord the Early Termination
Payment as set forth below.  As used herein, the “Early Termination Payment”
shall mean the sum of (1) all legal fees payable by Landlord in connection with
the negotiation and execution of the Lease, (2) all architectural, design and
construction review fees payable by Landlord in connection with the Initial
Alterations or the preparation of the First Additional Space and the Second
Additional Space for occupancy by Tenant, (3) all portions of the Construction
Allowance or Preliminary Design Allowance advanced to Tenant by Landlord as of
the date Landlord receives Tenant’s Early Termination

 

E-7

--------------------------------------------------------------------------------


 

Notice, and (4) all costs and expenses incurred by Landlord in connection with
Landlord’s Work (except to the extent such costs and expenses are explicitly
excluded under Paragraph 1 of Exhibit D) as of the date Landlord receives
Tenant’s Early Termination Notice, it being agreed that the portion of the Early
Termination Payment described in (1) and (2) above shall not, in the aggregate,
exceed Fifty Thousand Dollars $50,000.

 

Promptly after Landlord’s receipt of Tenant’s Early Termination Notice, Landlord
shall deliver to Tenant written notice (“Landlord’s Early Termination Payment
Notice”) setting forth the amount of the Early Termination Payment and attaching
reasonable evidence supporting such amount.  In the event that the Early
Termination Payment is less than the Termination Deposit (as defined below),
Landlord shall, simultaneously with the delivery of Landlord’s Early Termination
Payment Notice, return the difference between the Termination Deposit and the
Early Termination Payment to Tenant by wiring such difference in accordance with
wiring instructions provided by Tenant.  In the event that the Early Termination
Payment is greater than the Termination Deposit, Tenant shall pay the difference
between the Early Termination Payment and the Termination Deposit to Landlord
within seven (7) days after Tenant’s receipt of Landlord’s Early Termination
Payment Notice (Tenant and Landlord hereby acknowledging that Tenant’s Early
Termination Notice shall be of no force or effect if such difference is not paid
by Tenant within such period).  As used herein, the term “Termination Deposit”
shall mean that certain $50,000 deposit Tenant delivered to Landlord prior to
the execution of this Lease, which funds are being held by Landlord as security
for Tenant’s obligations under this Section 36.  The Termination Deposit shall
not accrue interest, Landlord shall not be required to keep the Termination
Deposit separate from its other accounts and Landlord shall have no fiduciary
responsibilities or trust obligations whatsoever with regard to the Termination
Deposit.  If Tenant obtains the Required Generator Approvals within one hundred
twenty (120) days after the execution of this Lease or Tenant fails to timely
exercise its option to terminate this Lease under this Section 36, then Landlord
shall return the full amount of the Termination Deposit promptly after receiving
a written request therefor from Tenant by wiring such amount in accordance with
wiring instructions provided by Tenant.

 

37.           Parking.  Within thirty (30) days after the execution of this
Lease, Tenant shall have the right to purchase for its employees and guests up
to twelve (12) monthly passes (the passes actually purchased by Tenant being
referred to herein as the “Parking Passes”) to the parking garage located at the
101 Federal Street Building (the “Parking Garage”).  Tenant shall have the right
to re-purchase the Parking Passes throughout the Term of this Lease.  Tenant
may, at any time during the Term of this Lease, elect not to re-purchase any of
the Parking Passes; provided, however, that Tenant shall be required to give the
Parking Garage Operator (hereinafter defined) at least thirty (30) days prior
written notice of such election; and provided, further, that once Tenant has
made such an election with respect to any of the Parking Passes, Tenant shall
not have any further right to re-purchase such Parking Passes under this
Section 37.  The Parking Passes shall be sold (or re-sold) to Tenant at the
prevailing rate charged for such Parking Passes by the operator of the Parking
Garage (the “Parking Garage Operator”), which rate may be adjusted from time to
time.  The foregoing rights shall be subject to Tenant’s compliance with the
reasonable rules and regulations promulgated by Landlord and/or the Parking
Garage Operator with respect to the Parking Garage from time to time.  Neither
the Landlord nor the Parking Garage Operator shall have any liability whatsoever
for any property

 

E-8

--------------------------------------------------------------------------------


 

damage, loss or theft and/or personal injury which might occur as a result of or
in connection with the use of the Parking Garage by Tenant, its employees,
agents, servants, customers, invitees and licensees, and Tenant hereby agrees to
indemnify and hold Landlord and the Parking Garage Operator harmless for, from
and against any and all costs, claims, expenses, and/or causes of action which
Landlord or the Parking Garage Operator may incur in connection with or arising
out of Tenant’s use of the Parking Garage.  Neither Landlord nor the Parking
Garage Operator shall be liable to Tenant in damages or otherwise under any
circumstances for failure to provide parking if at any time Landlord or the
Parking Garage Operator is prevented from doing so for reasons beyond its
reasonable control, including without limitation, as the result of a taking or
condemnation, or during any temporary need to close the Parking Garage or
portions thereof for maintenance, repair or replacement.

 

 [END OF EXHIBIT E]

 

E-9

--------------------------------------------------------------------------------


 

ATTACHMENT #1

 

OFFER SPACE

 

[To Be Attached]

 

E-10

--------------------------------------------------------------------------------


 

EXHIBIT F

 

COMMENCEMENT LETTER

 

Date

 

Tenant

Address

 

Re:                               Commencement Letter with respect to that
certain Lease dated                                                             
by and between                                                 , as Landlord,
and                                     , a(n)                     , as Tenant,
for a Rentable Area in the Premises of                    square feet on the
                   floor of the Building located at
                                      ,               ,         .

 

Dear                           :

 

In accordance with the terms and conditions of the above referenced Lease,
Tenant hereby accepts possession of the Premises and agrees as follows:

 

The Second Additional Space Commencement Date of the Lease is
                                                  ;

 

The Expiration Date of the Lease is
                                                        .

 

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.

 

Sincerely,

 

XXXXXXXXX

Property Manager

 

Agreed and Accepted:

 

TENANT:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

JANITORIAL AND CLEANING SPECIFICATIONS

 

Nightly Tenant Cleaning (Daily)

 

1.             All stone, ceramic, tile, marble, terrazzo and other unwaxed
flooring to be swept nightly using approved dust-down preparations; wash
flooring weekly, scrub when necessary.

 

2.             All linoleum, vinyl, rubber, asphalt tile and other similar types
of flooring (that may be waxed) to be swept nightly using approved dust-down
preparation.  Waxing, if any, shall be done at Tenant’s expense.     Mop up and
wash floors for spills and smears.

 

3.             All carpeting and rugs shall be vacuum cleaned each night.

 

4.             Hand dust with treated cloth and wipe clean all furniture,
horizontal surfaces, office equipment, door ledges and countertops.

 

5.             Empty and clean as needed all waste receptacles nightly and
remove from the demised premises wastepaper to designated area.  Replace plastic
liners as necessary.

 

6.             Dust interior of all waste disposal cans and baskets weekly;
damp-dust as necessary.

 

7.             Wash clean all water fountains and coolers nightly.

 

8.             Dust all floor and other ventilating louvres within reach weekly;
damp wipe as necessary.

 

9.             Dust all telephones weekly.

 

10.           Spot clean glass on tenant entrance doors and interior glass
partitions.

 

11.           Wash all toilets, sinks and other bathroom surfaces nightly and
scrub such surfaces as necessary.

 

12.           Turn off all lights and lock doors leaving the premises in an
orderly condition.

 

Periodic Cleaning (Monthly)

 

(To be performed as needed unless otherwise specified but not less than once
each month or as hereinafter provided).

 

1.             Wash and remove all finger marks, ink stains, smudges, scruff
marks and other marks from metal partitions, sills, all vertical surfaces
(doors, walls, window sills) and other surfaces as necessary.

 

2.             Dust and clean all baseboards and other fixtures as necessary,
but not less than once each month.

 

G-1

--------------------------------------------------------------------------------


 

High Dusting (Quarterly)

 

1.             Dust all pictures, frames, charts, graphs and similar wall
hangings not reached in nightly cleaning.

 

2.             Dust all vertical surfaces such as walls, partitions, doors,
bucks and ventilating louvers, grills, high moldings and other surfaces not
reached in a nightly cleaning.

 

3.             Dust all overhead pipes, sprinklers, ventilating and air
conditioning louvers, ducts, high moldings and other high areas not reached in
nightly cleaning.

 

4.             Dust all vertical blinds and window frames.

 

5.             Dust exterior of lighting fixtures.

 

6.             Dust all air vents and return air grids.

 

[END OF EXHIBIT G]

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

GENERATOR SPACE

 

[To Be Attached]

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SNDA

 

 

                                        
(Lender)

 

 

- and -

 

 

                                        
(Tenant)

 

--------------------------------------------------------------------------------

 

SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated:

 

Location:

 

Section:
Block:
Lot:
County:

 

PREPARED BY AND UPON
RECORDATION RETURN TO:

 

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention:  John M. Zizzo, Esq.

 

File No.:
Title No.:

 

I-1

--------------------------------------------------------------------------------


 

SUBORDINATION, NON DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the                day of               , 20       by and between
[LENDER], having an address at [LENDER’S ADDRESS] (“Lender”) and
                                         having an address at
                                                                              
(“Tenant”).

 

RECITALS:

 

A.            Lender has made a loan in the approximate amount of
$               to Landlord (defined below), which Loan is given pursuant to the
terms and conditions of that certain Loan Agreement dated               ,
20       between Lender and Landlord (the “Loan Agreement”).  The Loan is
evidenced by a certain Promissory Note dated                20      , given by
Landlord to Lender (the “Note”) and secured by a certain Mortgage and Security
Agreement dated               , 20      , given by Landlord to Lender (the
“Mortgage”), which encumbers the fee estate of Landlord in certain premises
described in Exhibit A attached hereto (the “Property”);

 

B.            Tenant occupies a portion of the Property under and pursuant to
the provisions of a certain lease dated               ,              between
              , as landlord (“Landlord”) and Tenant, as tenant (the “Lease”);
and

 

C.            Tenant has agreed to subordinate the Lease to the Mortgage and to
the lien thereof and Lender has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter set forth.

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1.             Subordination.  Tenant agrees that the Lease and all of the
terms, covenants and provisions thereof and all rights, remedies and options of
Tenant thereunder are and shall at all times continue to be subject and
subordinate in all respects to the Mortgage and to the lien thereof and all
terms, covenants and conditions set forth in the Mortgage and the Loan Agreement
including without limitation all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof and to all sums secured
thereby with the same force and effect as if the Mortgage and Loan Agreement had
been executed, delivered and (in the case of the Mortgage) recorded prior to the
execution and delivery of the Lease.

 

2.             Non-Disturbance.  Lender agrees that if any action or proceeding
is commenced by Lender for the foreclosure of the Mortgage or the sale of the
Property, Tenant shall not be named as a party therein unless such joinder shall
be required by law; provided, however, such joinder shall not result in the
termination of the Lease or disturb the Tenant’s possession or use of the
premises demised thereunder, and the sale of the Property in any such action or
proceeding shall he made subject to all rights of Tenant under the Lease except
as set forth in Section 3 below, provided that at the time of the commencement
of any such action or proceeding or at the time of any such sale or exercise of
any such other rights (a) the term of the

 

I-1

--------------------------------------------------------------------------------


 

Lease shall have commenced pursuant to the provisions thereof; (b) Tenant shall
be in possession of the premises demised under the Lease, (c) the Lease shall be
in full force and effect and (d) Tenant shall not be in default under any of the
terms, covenants or conditions of the Lease or of this Agreement on Tenant’s
part to be observed or performed beyond the expiration of any applicable notice
or grace periods.

 

3.             Attornment.  Lender and Tenant agree that upon the conveyance of
the Property by reason of the foreclosure of the Mortgage or the acceptance of a
deed or assignment in lieu of foreclosure or otherwise, the Lease shall not be
terminated or affected thereby (at the option of the transferee of the Property
(the “Transferee”) if the conditions set forth in Section 2 above have not been
met at the time of such transfer) but shall continue in full force and effect as
a direct lease between the Transferee and Tenant upon all of the terms,
covenants and conditions set forth in the Lease and in that event, Tenant agrees
to attorn to the Transferee and the Transferee shall accept such attornment, and
the Transferee shall not be (a) obligated to complete any construction work
required to be done by Landlord pursuant to the provisions of the Lease or to
reimburse Tenant for any construction work done by Tenant, (b) liable (i) for
Landlord’s failure to perform any of its obligations under the Lease which have
accrued prior to the date on which the Transferee shall become the owner of the
Property, or (ii) for any act or omission of Landlord, whether prior to or after
such foreclosure or sale, (c) required to make any repairs to the Property or to
the premises demised under the Lease required as a result of fire, or other
casualty or by reason of condemnation unless the Transferee shall be obligated
under the Lease to make such repairs and shall have received sufficient casualty
insurance proceeds or condemnation awards to finance the completion of such
repairs, (d) required to make any capital improvements to the Property or to the
premises demised under the Lease which Landlord may have agreed to make, but had
not completed, or to perform or provide any services not related to possession
or quiet enjoyment of the premises demised under the Lease, (e) subject to any
offsets, defenses, abatements or counterclaims which shall have accrued to
Tenant against Landlord prior to the date upon which the Transferee shall become
the owner of the Property, (f) liable for the return of rental security
deposits, if any, paid by Tenant to Landlord in accordance with the Lease unless
such sums are actually received by the Transferee, (g) bound by any payment of
rents, additional rents or other sums which Tenant may have paid more than one
(1) month in advance to any prior Landlord unless (i) such sums are actually
received by the Transferee or (ii) such prepayment shall have been expressly
approved of by the Transferee, (h) bound to make any payment to Tenant which was
required under the Lease, or otherwise, to be made prior to the time the
Transferee succeeded to Landlord’s interest, (i) bound by any agreement
amending, modifying or terminating the Lease made without the Lender’s prior
written consent prior to the time the Transferee succeeded to Landlord’s
interest or (j) bound by any assignment of the Lease or sublease of the
Property, or any portion thereof, made prior to the time the Transferee
succeeded to Landlord’s interest other than if pursuant to the provisions of the
Lease.

 

4.             Notice to Tenant.  After notice is given to Tenant by Lender that
the Landlord is in default under the Note and the Mortgage and that the rentals
under the Lease should be paid to Lender pursuant to the terms of the assignment
of leases and rents executed and delivered by Landlord to Lender in connection
therewith, Tenant shall thereafter pay to Lender or as directed by the Lender,
all rentals and all other monies due or to become due to

 

I-2

--------------------------------------------------------------------------------


 

Landlord under the Lease and Landlord hereby expressly authorizes Tenant to make
such payments to Lender and hereby releases and discharges Tenant from any
liability to Landlord on account of any such payments.

 

5.             Lender’s Consent.  Tenant shall not, without obtaining the prior
written Consent of Lender, (a) enter into any agreement amending, modifying or
terminating the Lease,  (b) prepay any of the rents, additional rents or other
sums due under the Lease for more than one (1) month in advance of the due dates
thereof, (c) voluntarily surrender the premises demised under the Lease or
terminate the Lease without cause or shorten the term thereof, or (d) assign the
Lease or sublet the premises demised under the Lease or any part thereof other
than pursuant to the provisions of the Lease; and any such amendment,
modification, termination, prepayment, voluntary surrender, assignment or
subletting, without Lender’s prior consent, shall not be binding upon Lender.

 

6.             Lender to Receive Notices.  Tenant shall provide Lender with
copies of all written notices sent to Landlord pursuant to the- Lease
simultaneously with the transmission of such notices to the Landlord.  Tenant
shall notify Lender of any default by Landlord under the Lease which would
entitle Tenant to cancel the Lease or to an abatement of the rents, additional
rents or other sums payable thereunder, and agrees that, notwithstanding any
provisions of the Lease to the contrary, no notice of cancellation thereof or of
such an abatement shall be effective unless Lender shall have received notice of
default giving rise to such cancellation or abatement and shall have failed
within sixty (60) days after receipt of such notice to cure such default, or if
such default cannot be cured within sixty (60) days, shall have failed within
sixty (60) days after receipt of such notice to commence and thereafter
diligently pursue any action necessary to cure such default.

 

7.             Notices.  All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (ii) one (1) Business Day
(hereinafter defined) after having been deposited for overnight delivery with
any reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, return receipt requested, addressed as follows:

 

If to Tenant:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile No.

 

 

 

 

 

If to Lender:

[Lender’s Notice]

 

 

I-3

--------------------------------------------------------------------------------


 

With a copy to:

Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, New York 10281

 

 

Attention:  John M. Zizzo, Esq.

 

 

Facsimile No.  (212) 504-6666

 

 

or addressed as such party may from time to time designate by written notice to
the other parties.  For purposes of this Section 7, the term “Business Day”
shall mean a day on which commercial banks are not authorized or required by law
to close in New York, New York.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

8.             Joint and Several Liability.  If Tenant consists of more than one
person, the obligations and liabilities of each such person hereunder shall be
joint and several.  This Agreement shall be binding upon and inure to the
benefit of Lender and Tenant and their respective successors and assigns.

 

9.             Definitions.  The term “Lender” as used herein shall include the
successors and assigns of Lender and any person, party or entity which shall
become the owner of the Property by reason of a foreclosure of the Mortgage or
the acceptance of a deed or assignment in lieu of foreclosure or otherwise.  The
term “Landlord” as used herein shall mean and include the present landlord under
the Lease and such landlord’s predecessors and successors in interest under the
Lease, but shall not mean or include Lender.  The term “Property” as used herein
shall mean the Property, the improvements now or hereafter located thereon and
the estates therein encumbered by the Mortgage.

 

10.           No Oral Modifications.  This Agreement may not be modified in any
manner or terminated except by an instrument in writing executed by the parties
hereto.

 

11.           Governing Law.  This Agreement shall be deemed to be a contract
entered into pursuant to the laws of the State where the Property is located and
shall in all respects be governed, construed, applied and enforced in accordance
with the laws of the State where the Property is located.

 

12.           Inapplicable Provisions.  If any term, covenant or condition of
this Agreement is held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.

 

13.           Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original.  This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.  The failure of any party hereto
to execute this Agreement, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

 

I-4

--------------------------------------------------------------------------------


 

14.           Number and Gender.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

15.           Transfer of Loan.  Lender may sell, transfer and deliver the Note
and assign the Mortgage, this Agreement and the other documents executed in
connection therewith to one or more investors in the secondary mortgage market
(“Investors”).  In connection with such sale, Lender may retain or assign
responsibility for servicing the loan, including the Note, the Mortgage, this
Agreement and the other documents executed in connection therewith, or may
delegate some or all of such responsibility and/or obligations to a servicer
including, but not limited to, any subservicer or master servicer, on behalf of
the Investors.  All references to Lender herein shall refer to and include any
such servicer to the extent applicable.

 

16.           Further Acts.  Tenant will, at the cost of Tenant, and without
expense to Lender, do, execute, acknowledge and deliver all and every such
further acts and assurances as Lender shall, from time to time, require, for the
better assuring and confirming unto Lender the property and rights hereby
intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement, or for complying with all applicable
laws.

 

17.           Limitations on Lender’s Liability.  Tenant acknowledges that
Lender is obligated only to Landlord to make the Loan upon the terms and subject
to the conditions set forth in the Loan Agreement.  In no event shall Lender or
any purchaser of the Property at foreclosure sale or any grantee of the Property
named in a deed-in-lieu of foreclosure, nor any heir, legal representative,
successor, or assignee of Lender or any such purchaser or grantee (collectively
the Lender, such purchaser, grantee, heir, legal representative, successor or
assignee, the “Subsequent Landlord”) have any personal liability for the
obligations of Landlord under the Lease and should the Subsequent Landlord
succeed to the interests of the Landlord under the Lease, Tenant shall look only
to the estate and property of any such Subsequent Landlord in the Property for
the satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
any Subsequent Landlord as landlord under the Lease, and no other property or
assets of any Subsequent Landlord shall he subject to levy, execution or other
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to the Lease; provided, however, that the Tenant may exercise any other
right or remedy provided thereby or by law in the event of any failure by
Subsequent Landlord to perform any such material obligation.

 

I-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

 

LENDER:

 

 

 

 

 

[Lender]:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

a

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

The undersigned accepts and agrees to the provisions of Section 4 hereof:

 

 

LANDLORD:

 

 

 

, a

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

I-6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

That certain parcel of land in Boston, Suffolk County, Massachusetts shown as
Lots 1 and 2 on a plan entitled “Plan of Land, Boston, Mass.”  January 4, 1982
drawn by Harry R. Feldman, Inc., Land Surveyors, recorded with the Suffolk
Registry of Deeds in Book 9896, Page 190, said Lot 1 being more particularly
described as follows:

 

LOT 1

 

A certain parcel of land situated in the City of Boston, Suffolk County,
Commonwealth of Massachusetts, bounded and described as follows:

 

Beginning at the intersection of the southerly sideline of Franklin Street and
the westerly side of Federal Street;

 

thence running S 02° 47’ 00” E along the westerly sideline of said Federal
Street a distance of 106.43 feet;

 

thence running by a line through a party wall the following courses:

 

S 88° 41’ 20” W a distance of 70.37 feet;

 

S 89° 16’ 40” W a distance of 15.30 feet;

 

N 88° 39’ 30” W a distance of 15.30 feet;

 

N 89° 09’ 30” W a distance of l1.40 feet;

 

S 88° 16’ 50” W a distance of 43.76 feet;

 

S 87° 28’ 30” W a distance of 24.82 feet;

 

thence turning and running S 51° 21’ 42” W a distance of 0.50 feet;

 

thence turning and running S 01° 08’ 26” E a distance of 57.54 feet;

 

I-7

--------------------------------------------------------------------------------


 

thence turning and running N 86° 56’ 49” W a distance of 51.86 feet to the
easterly sideline of said Devonshire Street;

 

thence turning and running N 03° 04’ 01” E along the easterly sideline of said
Devonshire Street, a distance of 44.03 feet;

 

thence turning and running N 27° 39’ 20” E along the easterly sideline of
Devonshire Street a distance of 48.13 feet to a point of curvature;

 

thence turning and running northeasterly along the easterly sideline of
Devonshire Street by a curved line to the left of radius 367.40 feet a distance
of 81.20 feet to the intersection of the southerly sideline of Franklin Street
and the easterly sideline of Devoshire Street;

 

thence turning and running  N 89° 00’ 40” E along the southerly sideline of
Franklin Street a distance of 172.61 feet to the point of beginning.

 

Containing 23,599 square feet more or less.

 

LOT 2

 

A certain parcel of land situated in the City of Boston, Suffolk County,
Commonwealth of Massachusetts, bounded and described as follows:

 

Beginning at a point on the westerly sideline of Federal Street, said point is S
02° 47’ 00” E and a distance of 106.43 feet from the intersection of the
southerly sideline of Franklin Street and the westerly sideline of said Federal
Street;

 

thence turning and running S 02° 47’ 00 E along the westerly sideline of Federal
Street a distance of 134.58 feet;

 

thence turning and running N 89° 39’ 27” W a distance of 107.01 feet;

 

thence turning and running N 00° 10’ 50” W a distance of 73.09 feet;

 

thence turning and running S 89° 23’ 47” a distance of 79.43 feet;

 

I-8

--------------------------------------------------------------------------------


 

thence turning and running N 01° 08’ 26” W a distance of 57.54 feet;

 

thence turning and running N 51° 21’ 42” E a distance of 0.50 feet;

 

thence turning and running by a line through a party wall the following courses:

 

N 87° 28’ 30” E a distance of 24.82 feet;

 

N 88° 16’ 50” E a distance of 43.76 feet;

 

S 89° 09’ 30” E a distance of 11.40 feet;

 

S 88° 39’ 30” E a distance of 15.30 feet;

 

N 89° 16’ 40” E a distance of 15.30 feet;

 

N 88° 41’ 20” E a distance of 70.37 feet to the point of beginning.

 

Containing 18,537 square feet more or less.

 

Together with the benefit of rights of the City of Boston as set forth in
Easement Agreement by and between the City of Boston and Franklin Federal
Farmers dated April 14, 1986 and recorded in Book 12490, Page 283.

 

NOTE:  As herein used, “recorded” shall mean “recorded with the Suffolk County
Registry of Deeds”.

 

Tax Parcel ID:  0304199000 (As Lot 1); and

 

Tax Parcel ID:  0304198000 (As to Lot 2).

 

I-9

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTY

 

GUARANTY

 

This Guaranty (this “Guaranty”) is executed and delivered as of this         
day of                       , 2008, by the undersigned, ASLAN REALTY PARTNERS
III, L.L.C., a Delaware limited liability company, having an address of 150
North Wacker Drive, Suite 800, Chicago, Illinois, 60606 (the “Guarantor”), to
and for the benefit of EnerNOC, Inc., a Delaware corporation having an address
of 75 Federal Street, Suite 300, Boston, Massachusetts 02110 (the “Tenant”).

 

WITNESSETH

 

WHEREAS, Transwestern Federal, L.L.C, a Delaware limited liability company (the
“Landlord”), and Tenant have entered into a lease (the “Lease”) of even date
herewith for premises located at 75-101 Federal Street, Boston, Massachusetts;
and

 

WHEREAS, pursuant to the Lease, Landlord has agreed to fund a construction
allowance (the “Construction Allowance”) of up to One Million Three Hundred
Forty-Six Thousand Six Hundred Ten Dollars ($1,346,610) upon the terms and
conditions set forth in the Lease; and

 

WHEREAS, the Tenant has advised the Guarantor that it will not enter into the
aforesaid Lease with the Landlord unless, among other matters, the Guarantor
guarantees performance of the Guaranteed Obligations (hereinafter defined) as
hereinafter provided; and

 

WHEREAS, the Guarantor is willing and has agreed to guarantee the performance of
the Guaranteed Obligations as hereinafter provided.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Guarantor agrees as follows:

 


1.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 


1.1           THE TERM “GUARANTEED OBLIGATIONS” SHALL MEAN:


 


(A)           THE PAYMENT OF THE CONSTRUCTION ALLOWANCE IN ACCORDANCE WITH THE
TERMS AND CONDITIONS SET FORTH IN THE LEASE; AND


 


(B)           THE PAYMENT OF ANY AND ALL COSTS AND EXPENSES INCURRED BY THE
TENANT IN THE SUCCESSFUL ENFORCEMENT OF ANY OF ITS RIGHTS UNDER THIS GUARANTY,
INCLUDING WITHOUT LIMITATION, COSTS OF LITIGATION AND  REASONABLE ATTORNEYS’
FEES.

 

J-1

--------------------------------------------------------------------------------


 

1.2           All capitalized terms used herein and not otherwise defined shall
have the same meaning as set forth in the Lease.

 


2.             GUARANTY OF LIABILITIES.


 


2.1           THE GUARANTOR HEREBY GUARANTEES TO THE TENANT THE FULL, COMPLETE
AND PUNCTUAL PAYMENT (AND NOT MERELY THE COLLECTIBILITY) OF EACH AND ALL OF THE
GUARANTEED OBLIGATIONS IN THE EVENT THAT (I) MORGAN STANLEY MORTGAGE
CAPITAL, INC. (“LENDER”), WHICH IS PARTY TO THAT CERTAIN SUBORDINATION, NON
DISTURBANCE AND ATTORNMENT AGREEMENT DATED AS OF                       , 2008 BY
AND BETWEEN LENDER AND THE TENANT, FORECLOSES ON THE PROPERTY, TAKES A DEED IN
LIEU OF FORECLOSURE OR OTHERWISE SUCCEEDS TO LANDLORD’S INTEREST UNDER THE
LEASE, (II) LENDER HAS NOT AGREED TO FUND THE CONSTRUCTION ALLOWANCE, AND
(III) LENDER DOES NOT IN FACT FUND ANY PORTION OF THE CONSTRUCTION ALLOWANCE
WHEN DUE WITHIN THE PERIOD REQUIRED PURSUANT TO THE LEASE.  SUBJECT TO THE
PRECEDING SENTENCE, GUARANTOR HEREBY COVENANTS AND AGREES THAT IT IS LIABLE FOR
THE GUARANTEED OBLIGATIONS AS A PRIMARY OBLIGOR AND NOT MERELY AS A SURETY.


 


2.2           SUBJECT TO SECTION 9 OF THIS AGREEMENT, THIS GUARANTY SHALL
TERMINATE AND BE OF NO FURTHER EFFECT UPON THE EARLIEST TO OCCUR OF (I) THE
TERMINATION OF THE LEASE, (II) JUNE 30, 2011, (III) THE FULL PERFORMANCE OF THE
GUARANTEED OBLIGATIONS BY THE LANDLORD OR THE GUARANTOR IN ACCORDANCE WITH THE
TERMS OF THE LEASE AND AS OTHERWISE REQUIRED HEREUNDER, OR (IV) AN EVENT
TRIGGERING THE TERMINATION OF THIS GUARANTY AS SET FORTH IN SECTION 25 OF THE
LEASE; PROVIDED, HOWEVER, THAT WITH RESPECT TO CLAUSE (II) ONLY, THIS GUARANTY
SHALL NOT SO TERMINATE WITH RESPECT TO ANY WRITTEN CLAIMS MADE BY TENANT
HEREUNDER PRIOR TO SUCH DATE.


 


3.             SUBORDINATION TO LANDLORD’S LENDER.  TENANT’S RIGHTS UNDER THIS
GUARANTY ARE FULLY AND UNCONDITIONALLY SUBORDINATE TO THE RIGHTS OF ANY
THIRD-PARTY MORTGAGEE OF THE PROPERTY TO EXERCISE ANY RIGHTS AND REMEDIES THAT
IT MAY HAVE FROM TIME TO TIME AGAINST GUARANTOR, WHETHER PURSUANT TO A SEPARATE
GUARANTY OR OTHERWISE.  THE TERMS OF THIS SECTION 3 ARE SELF-OPERATIVE, BUT, IF
REQUESTED BY ANY SUCH MORTGAGEE, TENANT SHALL ENTER INTO A REASONABLE INSTRUMENT
EVIDENCING SUCH SUBORDINATION.  TENANT SHALL NOT EXERCISE ANY OF ITS RIGHTS OR
REMEDIES PURSUANT TO THIS GUARANTY UNLESS AND UNTIL ANY SUCH OBLIGATIONS OF
GUARANTOR TO SUCH MORTGAGEE HAVE BEEN SATISFIED IN FULL.  PRIOR TO EXERCISING
ANY SUCH RIGHTS OR REMEDIES, TENANT SHALL PROVIDE ANY SUCH MORTGAGEE OF WHICH
TENANT HAS NOTICE WITH WRITTEN NOTICE OF TENANT’S INTENT TO EXERCISE ANY SUCH
RIGHTS OR REMEDIES.


 


4.             GUARANTY ABSOLUTE AND UNCONDITIONAL.  THIS IS A CONTINUING,
ABSOLUTE AND UNCONDITIONAL GUARANTY, WHICH IS SUBJECT TO NO LIMITATIONS EXCEPT
THOSE EXPRESSLY STATED HEREIN OR OTHERWISE AGREED TO BY THE GUARANTOR AND THE
TENANT IN WRITING.  THIS GUARANTY IS NOT CONDITIONED OR CONTINGENT UPON THE
GENUINENESS, VALIDITY, OR ENFORCEABILITY OF THE LEASE OR THE PURSUIT BY THE
TENANT OF ANY REMEDIES WHICH THE TENANT HAS NOW OR MAY HEREAFTER HAVE WITH
RESPECT THERETO UNDER THE LEASE AT LAW, IN EQUITY, OR OTHERWISE AND SHALL NOT BE
ADVERSELY AFFECTED BY ANY MODIFICATION OR AMENDMENT THERETO.  FURTHERMORE, THE
GUARANTOR SHALL FORTHWITH PAY ALL SUMS DUE TO THE TENANT HEREUNDER WITHOUT
REGARD TO ANY

 

J-2

--------------------------------------------------------------------------------



 


COUNTERCLAIM, SETOFF, DEDUCTION, OR DEFENSE OF ANY KIND WHICH ANY PARTY
OBLIGATED UNDER THE LEASE MAY HAVE OR ASSERT, AND WITHOUT ABATEMENT, SUSPENSION,
DEFERMENT, OR REDUCTION ON ACCOUNT OF ANY OCCURRENCE WHATSOEVER.


 


5.             NO RELEASE.  EXCEPT AS PROVIDED FOR IN SECTION 2 ABOVE, THE
TENANT SHALL HAVE NO OBLIGATION TO EXERCISE ANY RIGHT OR REMEDY OR TO SEEK ANY
RECOVERY FROM ANY PARTY OBLIGATED UNDER THE LEASE PRIOR TO PROCEEDING HEREUNDER
AGAINST THE GUARANTOR, AND LIKEWISE THE ENFORCEMENT OF THE TENANT’S RIGHTS
AGAINST THE LANDLORD SHALL NOT IMPAIR THE RIGHT OF THE TENANT TO ENFORCE THIS
GUARANTY AGAINST THE GUARANTOR.  THE GUARANTOR EXPRESSLY AGREES THAT ANY SUCH
ACTION BY THE TENANT SHALL NEVER OPERATE AS A RELEASE OR OTHER DIMINUTION OF THE
LIABILITY OF THE GUARANTOR UNDER THIS GUARANTY.


 


6.             GUARANTOR’S REPRESENTATIONS AND WARRANTIES.  THE GUARANTOR HEREBY
REPRESENTS AND WARRANTS, THAT: (A) NEITHER THE EXECUTION NOR PERFORMANCE OF THIS
GUARANTY WILL VIOLATE ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT TO WHICH THE
GUARANTOR IS A PARTY, OR BY WHICH THE GUARANTOR IS BOUND, OR BE IN CONFLICT
WITH, RESULT IN A BREACH OF OR CONSTITUTE WITH DUE NOTICE OR LAPSE OF TIME OR
BOTH A DEFAULT UNDER, ANY SUCH INDENTURE, AGREEMENT OR INSTRUMENT; (B) TO THE
BEST OF GUARANTOR’S ACTUAL KNOWLEDGE, WITHOUT ANY DUTY OF INQUIRY OR
INVESTIGATION, THERE IS NO ACTION SUIT OR PROCEEDING AT LAW OR IN EQUITY OR BY
OR BEFORE ANY GOVERNMENTAL INSTRUMENTALITY OR OTHER AGENCY NOW PENDING OR, TO
THE KNOWLEDGE OF THE GUARANTOR, THREATENED OR AFFECTING THE GUARANTOR WHICH, IF
ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE GUARANTOR’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY; (C) THE GUARANTOR IS NOT
PARTY TO ANY AGREEMENT OR INSTRUMENT OR SUBJECT TO ANY RESTRICTION ADVERSELY
AFFECTING THE GUARANTOR’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS
GUARANTY; (D) TO THE BEST OF GUARANTOR’S ACTUAL KNOWLEDGE, WITHOUT ANY DUTY OF
INQUIRY OR INVESTIGATION, THE GUARANTOR IS NOT IN MATERIAL DEFAULT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH THE GUARANTOR IS A
PARTY, WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON GUARANTOR’S ABILITY TO
PERFORM ITS OBLIGATIONS UNDER THIS GUARANTY; (E) GUARANTOR HOLDS AN INDIRECT
OWNERSHIP INTEREST IN LANDLORD AND WILL DERIVE BENEFITS FROM THE EXECUTION OF
THE LEASE; AND (F) GUARANTOR HAS A CURRENT NET WORTH OF AT LEAST $500,000,000.


 


7.             GUARANTOR’S WAIVERS.  THE GUARANTOR WAIVES NOTICE OF THE
INCURRING OF GUARANTEED OBLIGATIONS, THE ACCEPTANCE OF THIS GUARANTY BY THE
TENANT, PRESENTMENT AND DEMAND FOR PAYMENT, PROTEST, NOTICE OF PROTEST, NOTICE
OF DISHONOR OR NONPAYMENT OF ANY INSTRUMENT EVIDENCING ANY GUARANTEED
OBLIGATIONS, ACCELERATION, AND INTENT TO ACCELERATE ANY RIGHT TO REQUIRE SUIT
AGAINST THE LANDLORD OR ANY OTHER PARTY BEFORE ENFORCING THIS GUARANTY; ANY
RIGHT TO HAVE SECURITY APPLIED BEFORE ENFORCING THIS GUARANTY IN ANY MANNER, ANY
RIGHT TO MARSHALLING OF ASSETS; AND ALL OTHER SURETYSHIP DEFENSES.  THE
GUARANTOR CONSENTS AND AGREES THAT RENEWALS AND EXTENSIONS OF TIME OF PAYMENT,
SURRENDER, RELEASE, EXCHANGE, SUBSTITUTION, TAKING OF ADDITIONAL COLLATERAL
SECURITY, TAKING OR RELEASE OF ANY GUARANTIES, ABSTAINING FROM TAKING ADVANTAGE
OF OR REALIZING UPON ANY COLLATERAL SECURITY OR OTHER GUARANTIES AND ANY AND ALL
OTHER FORBEARANCES OR INDULGENCES GRANTED BY THE TENANT TO THE LANDLORD OR ANY
OTHER PARTY MAY BE MADE, GRANTED AND EFFECTED BY THE TENANT WITHOUT NOTICE TO
THE GUARANTOR AND WITHOUT IN ANY MANNER AFFECTING THE GUARANTOR’S

 

J-3

--------------------------------------------------------------------------------



 


LIABILITY HEREUNDER.  ANY NOTICE TO THE GUARANTOR BY THE TENANT AT ANY TIME
SHALL NOT IMPLY THAT SUCH NOTICE OR ANY FURTHER OR SIMILAR NOTICE WAS OR IS
REQUIRED.


 


8.             FEES AND EXPENSES.  THE GUARANTOR AGREES TO PAY THE TENANT ANY
AND ALL COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES PAID OR INCURRED BY THE
TENANT IN SUCCESSFULLY ENFORCING THIS GUARANTY.


 


9.             PREFERENCE, ETC.  THE GUARANTOR AGREES THAT THIS GUARANTY SHALL
CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF THE PRINCIPAL OF, INTEREST ON, OR FEES WITH
RESPECT TO ANY OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE
RESTORED OR RETURNED BY THE TENANT UPON INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF THE LANDLORD OR THE GUARANTOR, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT HAD
NOT BEEN MADE.


 


10.           CHOICE OF LAW; MODIFICATION; SUCCESSORS AND ASSIGNS.  THIS
GUARANTY IS EXECUTED UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LOCAL
LAWS (EXCLUDING THE CONFLICT OF LAWS RULES, SO-CALLED) OF THE COMMONWEALTH OF
MASSACHUSETTS (HEREINAFTER THE “STATE”).  THE GUARANTY MAY NOT BE AMENDED,
MODIFIED OR WAIVED EXCEPT BY A WRITTEN INSTRUMENT DESCRIBING SUCH AMENDMENT,
MODIFICATION OR WAIVER EXECUTED BY THE GUARANTOR AND THE TENANT.  THE GUARANTY
MAY NOT BE ASSIGNED BY THE GUARANTOR EXCEPT TO A REPLACEMENT GUARANTOR AS
PROVIDED UNDER THE LEASE AND MAY NOT BE ASSIGNED BY TENANT OTHER THAN BY
ASSIGNMENT OF THE TENANT’S INTEREST IN THE LEASE TO A PERMITTED TRANSFEREE.  IT
SHALL INURE TO THE BENEFIT OF THE TENANT AND ITS SUCCESSORS AND, TO THE EXTENT
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, ASSIGNS AND SHALL BIND THE
GUARANTOR AND THE SUCCESSORS, REPRESENTATIVES AND HEIRS OF THE GUARANTOR.


 


11.           WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
GUARANTY, AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.


 


12.           JURISDICTION AND VENUE.  THE GUARANTOR HEREBY IRREVOCABLY CONSENTS
THAT ANY LEGAL ACTION OR PROCEEDING AGAINST THE GUARANTOR OR ANY OF THE
GUARANTOR’S PROPERTY WITH RESPECT TO ANY MATTER ARISING UNDER OR RELATING TO
THIS GUARANTY MAY BE BROUGHT IN ANY COURT OF THE STATE, OR ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OR ANY OTHER STATE WHERE THE
GUARANTOR SHALL BE PRESENT, AS THE TENANT MAY ELECT, AND BY EXECUTION AND
DELIVERY OF THIS GUARANTY THE GUARANTOR HEREBY SUBMITS TO AND ACCEPTS WITH
REGARD TO ANY SUCH ACTION OR PROCEEDING, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE GUARANTOR AT ITS ADDRESS SET FORTH
HEREIN.  THE FOREGOING, HOWEVER, SHALL NOT LIMIT THE TENANT’S RIGHTS TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING ANY LEGAL ACTION OR
PROCEEDING OR TO OBTAIN EXECUTION OF JUDGMENT IN ANY OTHER JURISDICTION.  THE
GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUIT,

 

J-4

--------------------------------------------------------------------------------



 


ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, AND HEREBY
FURTHER IRREVOCABLY WAIVES ANY CLAIM OF FORUM NONCONVENIENS.


 


13.           LANDLORD’S DISCHARGE.  IF FOR ANY REASON ANY OF THE GUARANTEED
OBLIGATIONS HAVE BEEN DISCHARGED OR HAVE BECOME IRRECOVERABLE FROM THE LANDLORD
BY OPERATION OF LAW OR FOR ANY OTHER REASON, THE LIABILITIES OF THE GUARANTOR
UNDER THIS GUARANTY SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING SUCH DISCHARGE OR IRRECOVERABILITY, SUBJECT TO THE TERMS AND
CONDITIONS HEREOF.


 


14.           NOTICES.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN,
ANY NOTICE HEREUNDER SHALL BE GIVEN IN WRITING AND MAILED OR DELIVERED TO EACH
PARTY AT ITS ADDRESS SET FORTH BELOW, OR, AS TO EACH PARTY, AT SUCH OTHER
ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY BY A PRIOR NOTICE TO THE OTHER
PARTY IN ACCORDANCE WITH THE TERMS OF THIS PROVISION.  ANY NOTICE TO THE TENANT
SHALL BE SENT AS FOLLOWS:


 

EnerNOC, Inc.

75 Federal Street, Suite 300

Boston, MA 02110

Attn: General Counsel

 

with a copy to:

 

EnerNOC, Inc.

75 Federal Street, Suite 300

Boston, MA 02110

Attn: Chief Financial Officer

 

Any notice to the Guarantor shall be sent as follows:

 

Aslan Realty Partners III, L.  L.  C.

150 North Wacker Drive, Suite 800

Chicago, IL 60606

Attn: Douglas W.  Lyons

 

with a copy to:

 

Drane Freyer & Lapins Limited

150 North Wacker Drive, Suite 800

Chicago, IL 60606

Attn: Wendy Freyer, Esq.

 

All notices hereunder shall be effective (i) upon delivery by hand and (ii) upon
delivery if delivered by overnight courier (such delivery to be evidenced by the
courier’s records).

 

J-5

--------------------------------------------------------------------------------



 


15.           GENDER.  THE TERM “GUARANTOR” AND ALL PRONOUNS REFINING THERETO AS
USED HEREIN SHALL BE CONSTRUED IN THE MASCULINE, FEMININE, NEUTER OR SINGULAR OR
PLURAL AS THE CONTEXT MAY REQUIRE.


 


16.           LIMITATION OF LIABILITY OF MEMBERS, MANAGERS, OFFICERS, ETC.  ANY
OBLIGATION OR LIABILITY WHATSOEVER OF GUARANTOR, WHICH MAY ARISE AT ANY TIME
UNDER THIS GUARANTY OR ANY OBLIGATION OR LIABILITY WHICH MAY BE INCURRED BY IT
PURSUANT TO ANY OTHER INSTRUMENT, TRANSACTION, OR UNDERTAKING CONTEMPLATED
HEREBY SHALL NOT BE PERSONALLY BINDING UPON, NOR SHALL RESORT FOR THE
ENFORCEMENT THEREOF BE HAD TO ANY DIRECT OR INDIRECT MEMBERS, MANAGERS,
TRUSTEES, BENEFICIARIES, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS OR
OTHER AFFILIATES OF GUARANTOR OR ANY ASSETS OF SUCH AFFILIATES, REGARDLESS OF
WHETHER SUCH OBLIGATION OR LIABILITY IS IN THE NATURE OF CONTRACT, TORT, OR
OTHERWISE.  NOTHING CONTAINED IN THIS SECTION SHALL BE CONSTRUED TO MODIFY,
LIMIT OR WAIVE ANY OF THE LIABILITY OF THE LANDLORD UNDER THE LEASE.


 

[Signature Page Follows]

 

J-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first written above.

 

 

ASLAN REALTY PARTNERS III, LLC, a
Delaware limited liability company

 

 

 

 

By:

Aslan GP III, L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

J-7

--------------------------------------------------------------------------------